 

Exhibit 10.1

 

CONFIDENTIALEXECUTION VERSION

 

________________________________________________________

 

NOTE PURCHASE AGREEMENT AND GUARANTY

 

dated as of August 13, 2018

 

among

 

GAMING ACQUISITIONS LIMITED,
as Issuer

 

INSPIRED ENTERTAINMENT, INC.,
as Holdings

 

HOLDINGS AND CERTAIN SUBSIDIARIES OF THE ISSUER,
as Guarantors,

 

VARIOUS PURCHASERS,

 

and

 

CORTLAND CAPITAL MARKET SERVICES LLC,
as Note Agent and Collateral Agent.

 

________________________________________________________

 

$140,000,000 Note Purchase Facility

 

________________________________________________________

 

 



 

TABLE OF CONTENTS

 



          Page             SECTION 1.   DEFINITIONS AND INTERPRETATION   1   1.1
  Definitions   1   1.2   Accounting Terms   35   1.3   Interpretation, Etc.  
36   1.4   Pro Forma Calculations   36             SECTION 2.   ISSUANCE AND
SALE OF NOTES; PAYMENTS   36   2.1   Issuance and Sale of Notes   36   2.2   Pro
Rata Shares; Availability of Funds   37   2.3   Use of Proceeds   38   2.4  
Evidence of Debt; Register; Purchasers’ Books and Records; Notes   38   2.5  
Interest on Notes   40   2.6   Conversion/Continuation   41   2.7   Default
Interest   42   2.8   Repayment of the Notes   42   2.9   Voluntary Prepayments
  42   2.10   Mandatory Prepayments   43   2.11   Prepayment Premium and Exit
Premium   44   2.12   Application of Prepayments   45   2.13   General
Provisions Regarding Payments   46   2.14   Ratable Sharing   47   2.15   Making
or Maintaining Eurodollar Rate Credit Extensions   47   2.16   Increased Costs;
Capital Adequacy   49   2.17   Taxes; Withholding, Etc.   51   2.18   Obligation
to Mitigate   54   2.19   Fees   55   2.20   Removal or Replacement of a
Purchaser   55             SECTION 3.   CONDITIONS PRECEDENT   56   3.1  
Closing Date   56             SECTION 4.   REPRESENTATIONS AND WARRANTIES   59  
4.1   Organization; Requisite Power and Authority; Qualification   59   4.2  
Equity Interests and Ownership   59   4.3   Due Authorization   59   4.4   No
Conflict   60   4.5   Governmental Consents   60   4.6   Binding Obligation   60
  4.7   Historical Financial Statements   60   4.8   Projections   60   4.9   No
Material Adverse Effect   60   4.10   Adverse Proceedings, Etc.   60   4.11  
Payment of Taxes   61   4.12   Properties   61



 



i

 

 



  4.13   Environmental Matters   62   4.14   No Defaults   62   4.15   Material
Contracts   62   4.16   Governmental Regulation   62   4.17   Federal Reserve
Regulations; Exchange Act   62   4.18   Employee Matters   63   4.19   Employee
Benefit Plans   63   4.20   Solvency   64   4.21   Compliance with Laws   64  
4.22   Disclosure   65   4.23   Use of Proceeds   65   4.24   Collateral
Documents   65   4.25   Classification as Priority Lien Obligations; Etc.   66  
4.26   Certain Indebtedness   66   4.27   Insurance   66   4.28   Intellectual
Property; Licenses, Etc.   66   4.29   The Holding Companies   66   4.30  
Gaming Approvals   66   4.31   No Directed Selling Efforts   67   4.32  
Offshore Transactions   67   4.33   Commercial Activity; Absence of Immunity  
67   4.34   Intentionally Omitted   67   4.35   Centre of Main Interests   67  
          SECTION 4A.   REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS   68  
          SECTION 5.   AFFIRMATIVE COVENANTS   68   5.1   Financial Statements
and Other Reports   69   5.2   Existence   73   5.3   Payment of Taxes and
Claims   73   5.4   Maintenance of Properties   74   5.5   Insurance   74   5.6
  Books and Records; Inspections   74   5.7   Quarterly Calls   74   5.8  
Compliance with Laws and Contractual Obligations   74   5.9   Environmental   75
  5.10   Covenant to Guarantee Obligations and Provide Security   76   5.11  
Additional Material Real Estate Assets   76   5.12   Further Assurances   77  
5.13   Cash Management   77   5.14   Post-Closing Obligations   78   5.15   TISE
Listing   78   5.16   Financial Assistance   78   5.17   Foreign Plans   78  
5.18   People with Significant Control Regime   79             SECTION 6.  
NEGATIVE COVENANTS   79   6.1   Indebtedness   79



 



ii

 

 



  6.2   Liens   81   6.3   No Further Negative Pledges   83   6.4   Restricted
Payments   84   6.5   Restrictions on Subsidiary Distributions   84   6.6  
Investments   84   6.7   Financial Covenants   86   6.8   Fundamental Changes;
Disposition of Assets; Acquisitions   87   6.9   Disposal of Subsidiary
Interests   89   6.10   Sales and Lease-Backs   89   6.11   Transactions with
Shareholders and Affiliates   89   6.12   Conduct of Business   89   6.13  
Permitted Activities of the Holding Companies   89   6.14   Amendments or
Waivers of Organizational Documents   90   6.15   Amendments or Waivers of with
respect to Certain Indebtedness   90   6.16   Accounting Method   90   6.17  
Centre of Main Interests   90             SECTION 7.   GUARANTY   91   7.1  
Guaranty of the Obligations   91   7.2   Contribution by Guarantors   91   7.3  
Payment by Guarantors   91   7.4   Liability of Guarantors Absolute   92   7.5  
Waivers by Guarantors   93   7.6   Guarantors’ Rights of Subrogation,
Contribution, Etc.   94   7.7   Subordination of Other Obligations   94   7.8  
Continuing Guaranty   95   7.9   Authority of Guarantors or the Issuer   95  
7.10   Financial Condition of the Issuer   95   7.11   Bankruptcy, Etc.   95  
7.12   Discharge of Guaranty Upon Sale of Guarantor   96   7.13   Specific
Limitations on UK Credit Parties   96   7.14   Keepwell   96             SECTION
8.   EVENTS OF DEFAULT   96   8.1   Events of Default   96   8.2   Application
of Proceeds   99             SECTION 9.   AGENTS   99   9.1   Appointment of
Agents   100   9.2   Powers and Duties   100   9.3   General Immunity   100  
9.4   Agents Entitled to Act as Purchaser   101   9.5   Purchasers’
Representations, Warranties and Acknowledgment   102   9.6   Right to Indemnity
  102   9.7   Successor Note Agent and Collateral Agent   102   9.8   Collateral
Documents and Guaranty   104   9.9   Note Agent May File Bankruptcy Disclosure
and Proofs of Claim   105   9.10   Non-U.S. Law Collateral Matters   106



 



iii

 

 



SECTION 10.   MISCELLANEOUS   106   10.1   Notices   106   10.2   Expenses   107
  10.3   Indemnity   107   10.4   Set-Off   108   10.5   Amendments and Waivers
  109   10.6   Successors and Assigns; Participations   111   10.7  
Independence of Covenants   113   10.8   Survival of Representations, Warranties
and Agreements   114   10.9   No Waiver; Remedies Cumulative   114   10.10  
Marshalling; Payments Set Aside   114   10.11   Severability   114   10.12  
Obligations Several; Independent Nature of Purchasers’ Rights   114   10.13  
Headings   114   10.14   APPLICABLE LAW   115   10.15   CONSENT TO JURISDICTION
  115   10.16   WAIVER OF JURY TRIAL   115   10.17   Confidentiality   116  
10.18   Usury Savings Clause   117   10.19   Effectiveness; Counterparts   117  
10.20   Entire Agreement   117   10.21   PATRIOT Act   117   10.22   Electronic
Execution of Assignments   117   10.23   No Fiduciary Duty   118   10.24  
Judgment Currency   118   10.25   Intercreditor Agreement   118   10.26  
Third-Party Beneficiary   119



 

iv

 

 



APPENDICES: A Commitments   B Notice Addresses       SCHEDULES: 1.1(c) Material
Leasehold Property   3.1 Organizational and Capital Structure   3.1(g) Customer
Consents   4.1 Jurisdictions of Organization and Qualification   4.2 Equity
Interests and Ownership   4.11 Payment of Taxes   4.12 Real Estate Assets   4.15
Material Contracts   4.28 Intellectual Property   4.30 Gaming Approvals   5.11
Mortgaged Properties   5.14 Post-Closing Obligations   6.1 Certain Indebtedness
  6.2 Certain Liens   6.3 Certain Negative Pledges   6.5 Certain Restrictions on
Subsidiary Distributions   6.6 Certain Investments   6.8 Inactive Subsidiaries  
6.11 Certain Affiliate Transactions       EXHIBITS: A-1 Purchase Notice   A-2
Conversion/Continuation Notice   B Form of Note   C Compliance Certificate   D
Assignment Agreement   E Intercreditor Agreement   F-1 Closing Date Certificate
  F-2 Solvency Certificate   G Counterpart Agreement   H UK Collateral Agreement
  I [Reserved]   J Landlord Waiver and Personal Property Collateral Access
Agreement   K Intercompany Note   L Joinder Agreement





 

v

 

 

NOTE PURCHASE AGREEMENT AND GUARANTY

 

This NOTE PURCHASE AGREEMENT AND GUARANTY, dated as of August 13, 2018, is
entered into by and among GAMING ACQUISITIONS LIMITED, a limited liability
company formed under the laws of England and Wales (the “Issuer”), INSPIRED
ENTERTAINMENT INC., a corporation formed under the laws of Delaware
(“Holdings”), HOLDINGS AND CERTAIN SUBSIDIARIES OF ISSUER, as Guarantors, the
Purchasers party hereto from time to time, and CORTLAND CAPITAL MARKET SERVICES
LLC, (“Cortland”), as Note Agent (together with its permitted successors in such
capacity, the “Note Agent”) and as the Collateral Agent (together with its
permitted successor in such capacity, the “Collateral Agent”).

 

RECITALS:

 

WHEREAS, capitalized terms used in these recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

 

WHEREAS, the Purchasers have agreed to purchase notes from the Issuer in the
aggregate principal amount of $140,000,000, the proceeds of which shall be used
on the Closing Date to fund, in part, the Refinancing Transactions;

 

WHEREAS, the Issuer has agreed to secure all of its Obligations by granting to
the Collateral Agent, for the benefit of the Secured Parties, a First Priority
Lien on substantially all of its assets in accordance with the Credit Documents;
and

 

WHEREAS, the Guarantors have agreed to guarantee the obligations of the Issuer
hereunder and to secure their respective Obligations by granting to the
Collateral Agent, for the benefit of the Secured Parties, a First Priority Lien
on substantially all of their respective assets in accordance with the Credit
Documents.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION 1. DEFINITIONS AND INTERPRETATION

 

1.1       Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:

 

“Accredited Investor” means any Person that is an “accredited investor” within
the meaning of Rule 501(a) under the Securities Act.

 

“Additional Amounts” as defined in Section 2.17(b).

 

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Credit Extension, the rate
per annum obtained by dividing (i) the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person which takes
over the administration of such rate) for deposits of Dollars for the applicable
Interest Period that is quoted by Bloomberg (or, to the extent such service
ceases to be available, any successor to such service as determined by Note
Agent) at approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date by (ii) an amount equal to (a) one minus (b) the Applicable
Reserve Requirement; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the rate
per annum under clause (i) above shall be the interest rate per annum determined
by the Note Agent to be the average of the rates per annum at which deposits in
Dollars are offered for such Interest Period to three major banks in the London
interbank market in London, England by the Note Agent at approximately 11:00
a.m. (London time) on the date that is two Business Days prior to the beginning
of such Interest Period; provided, further, that notwithstanding the foregoing,
the Adjusted Eurodollar Rate shall at no time be less than 1.00% per annum.

 



1

 

 

“Adverse Proceeding” means any action, suit, proceeding, hearing (in each case,
whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Holdings or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of Holdings or any of its Subsidiaries, threatened in writing
against or affecting Holdings or any of its Subsidiaries or any property of
Holdings or any of its Subsidiaries.

 

“Affected Purchaser” as defined in Section 2.15(b).

 

“Affected Credit Extensions” as defined in Section 2.15(b).

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) solely for purposes of Section 6.11, to vote 5% or
more of the Securities having ordinary voting power for the election of
directors of such Person, or (ii) to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise.

 

“Agent” means each of (i) the Note Agent and (ii) the Collateral Agent.

 

“Agent Fee Letter” means the Agent Fee Letter dated on or about the date hereof,
among the Issuer and each of the Agents, as it may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Agent Indemnitee” as defined in Section 10.3(a).

 

“Aggregate Amounts Due” as defined in Section 2.14.

 

“Aggregate Payments” as defined in Section 7.2.

 

“Agreement” means this Note Purchase Agreement and Guaranty, dated as of August
13, 2018, as it may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.

 

“Anti-Corruption Laws” means Laws relating to bribery or corruption, including
the FCPA, the UK Bribery Act of 2010, and all national and international Laws
enacted to implement the OECD Convention on Combating Bribery of Foreign
Officials in International Business Transactions.

 

“Anti-Money Laundering Laws” means Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the PATRIOT Act and the Laws
comprising or implementing the Bank Secrecy Act.

 



2

 

 

“Applicable Margin” means (a) with respect to any credit extension evidenced by
the Notes comprising Eurodollar Rate Credit Extensions, 9.00% per annum, and (b)
with respect to any credit extensions evidenced by the Notes comprising Base
Rate Credit Extensions, 8.00% per annum.

 

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Credit Extension, the maximum rate, expressed as a decimal, at which reserves
(including any basic marginal, special, supplemental, emergency or other
reserves) are required to be maintained with respect thereto against
“Eurocurrency liabilities” (as such term is defined in Regulation D) under
regulations issued from time to time by the Board of Governors or other
applicable banking regulator. Without limiting the effect of the foregoing, the
Applicable Reserve Requirement shall reflect any other reserves required to be
maintained by such member banks with respect to (i) any category of liabilities
which includes deposits by reference to which the applicable Adjusted Eurodollar
Rate or any other interest rate in respect of the Notes is to be determined, or
(ii) any category of extensions of credit or other assets which include
Eurodollar Rate Credit Extensions. A Eurodollar Rate Credit Extension shall be
deemed to constitute Eurocurrency liabilities and as such shall be deemed
subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Purchaser. The rate of interest on Eurodollar Rate Credit Extensions shall be
adjusted automatically on and as of the effective date of any change in the
Applicable Reserve Requirement.

 

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person (other than Holdings, the Issuer or any Guarantor Subsidiary),
in one transaction or a series of related transactions, of all or any part of
Holdings’ or any of its Subsidiaries’ businesses, assets or properties of any
kind, whether real, personal, or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, leased or licensed, including the
Equity Interests of any of Holdings’ Subsidiaries, other than inventory sold,
leased or licensed out in the ordinary course of business (excluding any such
sales, leases or licenses out by operations or divisions discontinued or to be
discontinued).

 

“Assignment Agreement” means an assignment and assumption agreement
substantially in the form of Exhibit D, with such amendments or modifications as
may be approved by the Note Agent and the Issuer.

 

“Assignment Effective Date” as defined in Section 10.6(b).

 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of director, company secretary, chairman of the board (if an officer),
chief executive officer, president, vice president (or the equivalent thereof),
chief financial officer or treasurer of such Person or, with respect to any
Person that is not a corporation and that does not have officers, any individual
holding any such position of the general partner, the sole member, managing
member or similar governing body of such Person; provided that the secretary or
assistant secretary of such Person shall have delivered an incumbency
certificate to the Note Agent as to the authority of such Authorized Officer.

 

“Bank Charge” means (a) any amount payable by any Purchaser, the Note Agent or
any of their Affiliates on the basis of, or in relation to, its balance sheet or
capital base or any part of that person or its liabilities or minimum regulatory
capital or any combination thereof (including, without limitation, the United
Kingdom bank levy as set out in Schedule 19 to the Finance Act 2011 (as amended)
and any other levy or Tax in any jurisdiction levied on a similar basis or for a
similar purpose or any financial activities Taxes (or other Taxes) of a kind
contemplated in the European Commission consultation paper on financial sector
taxation dated 22 February 2011 which has been enacted and which has been
formally announced as proposed as at the date of this Agreement) and (b) any
bank surcharge or banking corporation Tax surcharge as set out in the Finance
(No. 2) Act 2015 and any other surcharge or Tax of a similar nature implemented
in any other jurisdiction.

 



3

 

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of (i)
the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate in
effect on such day plus ½ of 1% and (iii) the sum of (a) the Adjusted Eurodollar
Rate (after giving effect to any Adjusted Eurodollar Rate “floor”) that would be
payable on such day for a Eurodollar Rate Credit Extension with a one (1) month
interest period plus (b) 1.00% per annum. Any change in the Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
on the effective day of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.

 

“Base Rate Credit Extension” means a credit extension evidenced by the Notes
bearing interest at a rate determined by reference to the Base Rate.

 

“Beneficiary” means each Agent and each Purchaser and Nomura (solely in its
capacity as hedge counterparty under the Nomura Hedging Agreement), and
“Beneficiaries” means, collectively, the Agent, the Purchasers and Nomura
(solely in its capacity as a hedge counterparty).

 

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

 

“Budget” as defined in Section 5.1(n).

 

“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or London or is a day on
which banking institutions located in such jurisdiction are authorized or
required by law or other governmental action to close.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP in effect on the date hereof, is or should be accounted for as a
capital lease on the balance sheet of that Person.

 

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

 

“Cash Equivalents” means, as at any date of determination, any of the following:
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government or the United
Kingdom, (b) issued by any agency of the United States or the United Kingdom,
the obligations of which are backed by the full faith and credit of such country
or member state, in each case maturing within one (1) year after such date; (ii)
marketable direct obligations issued by any state of the United States or the
United Kingdom or any political subdivision of any such country or member state
or any public instrumentality thereof, in each case maturing within one (1) year
after such date and having, at the time of the acquisition thereof, a rating of
at least A-1 from S&P or at least P-1 from Moody’s; (iii) commercial paper
maturing no more than three (3) months from the date of creation thereof and
having, at the time of the acquisition thereof, a rating of at least A-1 from
S&P or at least P-1 from Moody’s; (iv) certificates of deposit or bankers’
acceptances maturing within three (3) months after such date and issued or
accepted by any Purchaser or by any commercial bank organized under the laws of
the United States or any state thereof or the District of Columbia that (a) is
at least “adequately capitalized” (as defined in the regulations of its primary
Federal banking regulator) and (b) has Tier 1 capital (as defined in such
regulations) of not less than $1,000,000,000; and (v) shares of any money market
mutual fund that (a) has substantially all of its assets invested continuously
in the types of investments referred to in clauses (i) and (ii) above, (b) has
net assets of not less than $5,000,000,000, and (c) has the highest rating
obtainable from either S&P or Moody’s.

 



4

 

 

“Casualty Event” as defined in the definition of “Net Insurance/Condemnation
Proceeds.”

 

“Change of Control” means (i) any Person or “group” (within the meaning of Rules
13d 3 and 13d 5 under the Exchange Act), other than the initial Purchaser of the
Notes hereunder on the Closing Date or any Affiliate of such Purchaser, shall
have acquired beneficial ownership or control of 35% (or where such Person is,
or such “group” is controlled by, Vitruvian Partners LLP or any of its
affiliates, 45%) or more on a fully diluted basis of the voting and/or economic
interest in the Equity Interests of Holdings; (ii) Holdings shall cease to
directly or indirectly beneficially own and control 100% on a fully diluted
basis of the economic and voting interest in the Equity Interests of the Issuer
and (except as permitted by Section 6.8(a)(ii)), each direct or indirect parent
entity thereof which is a Subsidiary of Holdings; (iii) any “change of control”
or similar event under any documentation evidencing material Indebtedness shall
occur or (iv) any Lien (other than Liens granted in connection with the
Revolving Credit Facility and those arising by operation of law which constitute
Permitted Liens) shall be created, incurred, assumed or suffered to exist upon
any of the Equity Interests of the Issuer or any direct or indirect parent
entity thereof which is a Subsidiary of Holdings.

 

“Closing Date” means the date on which all of the conditions precedent in
Section 3.1 are satisfied (or waived in accordance with Section 10.5), the Notes
are issued and the Refinancing Transactions are consummated.

 

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit F-1.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Collateral Documents as security for the Obligations.

 

“Collateral Agent” as defined in the preamble hereto.

 

“Collateral Documents” means the Security Agreements, the Mortgages, the
Intellectual Property Security Agreements, the Landlord Waiver and Personal
Property Collateral Access Agreements, if any, the Control Agreements, if any,
intercreditor agreements and all other instruments, documents and agreements
delivered by or on behalf of any Credit Party pursuant to this Agreement or any
of the other Credit Documents in order to grant to, or perfect in favor of, the
Collateral Agent, for the benefit of Beneficiaries, a Lien on any real, personal
or mixed property of that Credit Party as security for the Obligations.

 

“Commitment” means the commitment of a Purchaser to purchase a Note and
“Commitments” means such commitments of all Purchasers in the aggregate. The
amount of each Purchaser’s Commitment is set forth on Appendix A. The aggregate
amount of the Commitments as of the Closing Date is $140,00,000.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 



5

 

 

“Communications” as defined in Section 5.1(q)(i).

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
Holdings and its Subsidiaries, on a consolidated basis and without duplication
equal to

 

(i) Consolidated Net Income, plus, to the extent reducing Consolidated Net
Income, the sum, without duplication, of amounts for

 

(a) Consolidated Interest Expense,

 

(b) provisions for taxes based on income,

 

(c) total depreciation expense,

 

(d) total amortization expense,

 

(e) other non-Cash charges reducing Consolidated Net Income (excluding any such
non-Cash charge to the extent that it represents an accrual or reserve for
potential Cash charge in any future period but including an amount not to exceed
$2,000,000 in the relevant Test Period for any amortization of a prepaid Cash
charge that was paid in a prior period),

 

(f) (1) any non-cash charges or expenses incurred pursuant to any management
equity plan or stock option plan or other management or employee benefit plan or
agreement, pension plan, any stock subscription or shareholder agreement or any
distributor equity plan or agreement, (2) any charges, costs, expenses, accruals
or reserves in connection with the rollover, acceleration or payout of equity
interests held by management, in each case under this clause (2), to the extent
such charges, costs, expenses, accruals or reserves are funded with net cash
proceeds contributed to Holdings as a capital contribution or as a result of the
sale or issuance of Equity Interests (other than Disqualified Equity Interests)
of Holdings utilized for purposes of funding such item and (3) any cash income
taxes paid by Holdings in respect of the management equity transactions
described in clause (2),

 

(g) (1) the fees, premiums, expenses and other transaction costs incurred in
connection with this Agreement and the Refinancing Transactions (including to
fund any OID and upfront fees), (2) transaction fees, costs and expenses
incurred in connection with incurrence (or modification) of Indebtedness or
Permitted Acquisitions (or any such transaction proposed and not consummated),
(3) transaction fees, costs and expenses incurred in connection with any other
acquisitions in an amount not to exceed $500,000 in the aggregate for the
relevant Test Period, (4) transaction fees, costs and expenses incurred in
connection with the consummation of any Investment (other than Investments in
Cash Equivalents or Permitted Acquisitions), Dispositions, Restricted Payments,
Equity Issuances or capital contributions in an amount not to exceed $500,000 in
the aggregate for the relevant Test Period and (5) fees, costs and expenses to
the extent reimbursable by third parties pursuant to indemnification provisions
or similar agreements or insurance; provided, in respect of any fees, costs and
expenses added back pursuant to this clause (5), the Issuer in good faith
expects to receive reimbursement for such fees, costs and expenses within the
next four (4) Fiscal Quarters (it being understood that to the extent not
actually received within such Fiscal Quarters, such reimbursement amounts shall
be deducted in calculating EBITDA for such Fiscal Quarters,

 



6

 

 

(h) any non-cash charges, expenses or negative adjustments (or minus non-cash
gains or positive adjustments) relating to any adjustments arising by reason of
the application of certain accounting principles with respect to ASC 805
(relating to changes in accounting for earn-out obligations),

 

(i) any extraordinary, unusual, one-time or non-recurring items, or any costs,
charges, accruals, reserves or expenses attributable to the undertaking and/or
implementation of cost savings initiatives, operating expense reductions,
transition, business optimization and other restructuring and integration costs,
charges, accruals, reserves and expenses, including inventory optimization
programs, software development costs, costs related to the closure or
consolidation of facilities and curtailments (including the cessation of the
Mexican server-based gaming division), costs related to the entry into new
markets, consulting fees, signing costs, retention or completion bonuses,
relocation expenses, and modifications to pension and post-retirement employee
benefit plans, new systems design and implementation costs and project startup
costs) but excluding the costs, expenses and charges of any implemented
severance program; provided that the amounts added to the calculation of
Consolidated Adjusted EBITDA pursuant to this clause (i) for the relevant Test
Period shall not exceed $2,000,000 in the aggregate,

 

(j) costs, expenses and charges of any implemented severance program incurred in
such Test Period,

 

(k) costs and expenses associated with maintaining and administering Pension
Plans in an amount not to exceed $250,000 in the relevant Test Period, plus or
minus amortization of pension scheme net loss,

 

(l) proceeds of business interruption insurance in an amount representing the
earnings for the applicable period that such proceeds are intended to replace
(whether or not then received, so long as the Issuer in good faith expects to
receive the same within the next two (2) Fiscal Quarters (it being understood
that to the extent not actually received within such Fiscal Quarters, such
reimbursement amounts shall be deducted in calculating Consolidated Adjusted
EBITDA for such Fiscal Quarters), and

 

(m) one-time gaming related taxes (other than on profits) or duties, or VAT
payable in connection with a change in law, minus

 

(ii) non-Cash gains increasing Consolidated Net Income for such period
(excluding any such non-Cash gain to the extent it represents the reversal of an
accrual or reserve for potential Cash item in any prior period), plus (to the
extent deducted in calculating Consolidated Net Income) or minus (to the extent
included in calculating Consolidated Net Income), as applicable, the sum of

 

(a) any non-cash impairment charge or asset write-off (other than accounts
receivable or inventory and the amortization of intangibles),

 

(b) the amount of any expense or deduction (or any gain or income) associated
with any Subsidiary attributable to non-controlling interests or minority
interests of third parties,

 



7

 

  

(c) extraordinary, unusual, one-time or non-recurring costs and payments,
outside of the ordinary course of business, in respect of actual or prospective
legal settlements, fines, judgments or orders,

 

(d) net gains or losses in the fair market value of any Hedging Agreements, and

 

(e) unrealized or realized net foreign currency translation or transaction gains
or losses impacting net income (including, without limitation, currency
remeasurements of indebtedness and any net gains or losses from Hedging
Agreements for currency exchange risk associated with the above or any other
currency related risk).

 

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
determined for Holdings and its Subsidiaries on a consolidated basis equal to:

 

(i)       “Net Cash Provided by Operating Activities” minus;

 

(ii)       the sum, without duplication, of (a) the amounts for such period,
paid from Internally Generated Cash, of the aggregate consideration paid in cash
in respect of Permitted Acquisitions made during such period in accordance with
Section 6.8, plus, (b) Consolidated Growth Capital Expenditures, plus (c)
Consolidated Maintenance Capital Expenditures, plus (d) except to the extent
deducted pursuant to Section 2.10(e), amounts paid during such period in respect
of the Obligations and the obligations under the Revolving Credit Facility (to
the extent permanently reducing availability under the Revolving Credit
Facility), plus (e) to the extent not already included in “Net Cash Provided by
Operating Activities”, the amount of proceeds received from business
interruption insurance or similar insurance policy in respect of a covered loss
thereunder.

 

“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of the amounts determined for Holdings and its Subsidiaries on a
consolidated basis equal to (i) “Cash Paid During the Period for Interest” plus
(ii) “Cash Paid During the Period for Income Taxes” plus (iii) cash payments
made by Holdings and its Subsidiaries during the relevant Test Period into a
Foreign Plan in an amount not to exceed the mandatory contributions with respect
to such Foreign Plan as are required to be paid during such Test Period.

 

“Consolidated Growth Capital Expenditures” means, for any period, the amounts
for Holdings and its Subsidiaries on a consolidated basis equal to (i) any
expenditures during such period which constitute a Permitted Acquisition
permitted under Section 6.8 plus (ii) any expenditures during such period for
Machines and Spares in connection with new customers of Holdings and its
Subsidiaries or expansion into new customer or geographical markets.

 

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Holdings and its Subsidiaries on a consolidated
basis with respect to all outstanding Indebtedness of Holdings and its
Subsidiaries, including all commissions, discounts and other fees and charges
owed with respect to letters of credit and net costs under Interest Rate
Agreements.

 



8

 

 

“Consolidated Maintenance Capital Expenditures” means, for any period, the
aggregate amount of all expenditures of Holdings and its Subsidiaries during
such period determined on a consolidated basis that, in accordance with GAAP,
are or should be included in “purchase of property and equipment” or similar
items, reflected in the consolidated statement of cash flows of Holdings and its
Subsidiaries; provided that Consolidated Maintenance Capital Expenditures shall
not include (i) any expenditures for replacements and substitutions for fixed
assets, capital assets or equipment to the extent made with Net
Insurance/Condemnation Proceeds invested pursuant to Section 2.10(b) or with Net
Asset Sale Proceeds invested pursuant to Section 2.10(a) or (ii) any
expenditures which constitute Consolidated Growth Capital Expenditures.

 

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
Holdings and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, minus (ii) (a) the
income (or loss) of any Person (other than a Subsidiary of Holdings) in which
any other Person (other than Holdings or any of its Subsidiaries) has a joint
interest, except to the extent of the amount of dividends or other distributions
actually paid to Holdings or any of its Subsidiaries by such Person during such
period, (b) except to the extent permitted to be included pursuant to Section
1.4, the income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary of Holdings or is merged into or consolidated with Holdings or any of
its Subsidiaries or that Person’s assets are acquired by Holdings or any of its
Subsidiaries, (c) the income of any Subsidiary of Holdings that is not a Credit
Party to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary, (d) any after-tax gains or losses attributable to Asset Sales or
returned surplus assets of any Pension Plan, (e) the income (or loss)
attributable to the early extinguishment of Indebtedness, and (f) other
income/expenses representing the expected return on Pension Plan assets less
interest cost, shown within “All Other Income/Expense” in Holdings’ publicly
filed financial statements.

 

“Consolidated Total Debt” means, at any time, the aggregate amount of all (i)
indebtedness for borrowed money, (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP and (iii) all purchase money Indebtedness, at such time
of Holdings and its Subsidiaries (determined on a consolidated basis).

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

“Contributing Guarantors” as defined in Section 7.2.

 

“Contribution Notice” means a contribution notice issued by the Pensions
Regulator under section 38 or section 47 of the UK Pensions Act 2004.

 

“Control Agreement” means an agreement, in form and substance reasonably
satisfactory to the Collateral Agent, which provides for the Collateral Agent to
have “control” (as defined in Section 9-104 of the UCC of the State of New York
or Section 8-106 of the UCC of the State of New York, as applicable) of Deposit
Accounts or Securities Accounts, as applicable, located in the United States.

 

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

 

“Copyrights” as defined in the Security Agreement.

 



9

 

 

“Cortland” as defined in the preamble hereto.

 

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit G delivered by a Credit Party pursuant to Section 5.10.

 

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, the Agent Fee Letter, the Purchaser Fee Letter and all other
documents, certificates, instruments or agreements executed and delivered by or
on behalf of a Credit Party for the benefit of the Note Agent or any Purchaser
in connection with this Agreement on or after the date hereof.

 

“Credit Party” means the Issuer and each Guarantor and “Credit Parties” means,
collectively, the Issuer and all Guarantors.

 

“Data Centres” means all facilities used to house computer systems and
associated components relating to any Machine.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States, England and Wales or other applicable
jurisdictions from time to time in effect.

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

“Disposition” or “Dispose” means the conveyance, assignment, sale, lease or
sublease (as lessor or sublessor), license, exchange, transfer or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests held in another Person) of any property by any Person, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith, and,
shall include any issuance by a Person (other than Holdings) of any of its
Equity Interests to another Person.

 

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part, (iii)
provides for the scheduled payments or dividends in Cash, or (iv) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is ninety-one (91) days after the Maturity Date.

  

“DMWSL 632” means DMWSL 632 Limited, a limited liability company incorporated in
England and Wales with company number 07176582.

 

“DMWSL 633” means DMWSL 633 Limited, a limited liability company incorporated in
England and Wales with company number 07176544.

 



10

 

 

“Dollars” and the sign “$” mean the lawful money of the United States.

 

“Earn Out Indebtedness” as defined in Section 6.1(j).

 

“Eligible Assignee” shall mean any Person (other than a natural person) that is
(i) a Purchaser, (ii) an Affiliate of any Purchaser, (iii) a Related Fund and
(iv) any other Person approved by the Note Agent (such approval not to be
unreasonably withheld or delayed); provided that no Credit Party or Affiliate of
a Credit Party shall be an Eligible Assignee and such Eligible Assignee shall
also be an Accredited Investor or a Qualified Institutional Buyer.

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was sponsored, maintained or contributed to by, or
required to be contributed by, Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates.

 

“Environmental Claim” means any written notice, notice of violation, claim,
action, suit, Governmental Authority proceeding, demand, abatement order or
other enforcement order or directive (conditional or otherwise), by any
Governmental Authority or any other Person, arising (i) pursuant to or in
connection with any actual or alleged violation of any Environmental Law; (ii)
in connection with any Hazardous Material or any actual or alleged Hazardous
Materials Activity; or (iii) in connection with any actual or alleged damage,
injury, threat or harm to health, safety, natural resources or the environment.

 

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) environmental matters,
including those relating to any Hazardous Materials Activity; (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to Holdings or any of its Subsidiaries or any Facility.

 

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing, but excluding (a) for purposes of Restricted Payments, any
Indebtedness convertible into the foregoing unless and until so converted or (b)
for purposes of determining a Change of Control, any Indebtedness convertible
into the foregoing if the holder of such Indebtedness is not permitted to
convert such Indebtedness at such time.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto and the rules and regulations
promulgated thereunder.

 

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Code of which that Person is a member; (ii) any trade or business
(whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (iii) for purposes relating to Section 412
of the Code only, any member of an affiliated service group within the meaning
of Section 414(m) or (o) of the Code of which that Person, any corporation
described in clause (i) above or any trade or business described in clause (ii)
above is a member. Any former ERISA Affiliate of Holdings or any of its
Subsidiaries shall continue to be considered an ERISA Affiliate of Holdings or
any such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of Holdings or such Subsidiary and
with respect to liabilities arising after such period for which Holdings or such
Subsidiary could be liable under the Code or ERISA.

 



11

 

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty (30) day notice to the PBGC
has been waived by regulation); (ii) the failure to meet the minimum funding
standard of Section 412 of the Code with respect to any Pension Plan (whether or
not waived in accordance with Section 412(c) of the Code) or the failure to make
by its due date a required installment under Section 430(j) of the Code with
respect to any Pension Plan or the failure to make any required contribution to
a Multiemployer Plan; (iii) the provision by the administrator of any Pension
Plan pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate
such plan in a distress termination described in Section 4041(c) of ERISA; (iv)
the withdrawal by Holdings, any of its Subsidiaries or any of their respective
ERISA Affiliates from any Pension Plan with two or more contributing sponsors or
the termination of any such Pension Plan resulting in liability to Holdings or
any of its Subsidiaries pursuant to Section 4063 or Section 4064 of ERISA; (v)
the institution by the PBGC of proceedings to terminate any Pension Plan; (vi)
the imposition of liability on Holdings or any of its Subsidiaries pursuant to
Section 4062(e) or Section 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is insolvent within the
meaning of Section 4245 of ERISA, or that it intends to terminate or has
terminated under Section 4041A or Section 4042 of ERISA; (viii) the imposition
of a Lien pursuant to Section 430(k) of the Code or ERISA or a violation of
Section 436 of the Code; or (ix) the occurrence of any Foreign Plan Event.

 

“Escrow Account” means that certain account set forth on Exhibit A of the Escrow
Agreement.

 

“Escrow Agent” means Cortland Capital Market Services Limited in its capacity as
escrow agent under the Escrow Agreement.

 

“Escrow Agreement” means that certain “Escrow Agreement” dated as of August 13,
2018, by and among the Note Agent, the Escrow Agent and the Purchasers party
thereto.

 

“Eurodollar Rate Credit Extension” means a credit extension evidenced by the
Notes bearing interest at a rate determined by reference to the Adjusted
Eurodollar Rate.

 

“Event of Default” means each of the conditions or events set forth in Section
8.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

  

“Excluded Account” means, as to any account maintained at a financial
institution located in the U.S., (i) any Deposit Account used solely for funding
payroll or segregating payroll taxes or funding other employee wage or benefit,
(ii) zero balance accounts the entire balance of which is swept each Business
Day to a Deposit Account subject to a Control Agreement, (iii) any Deposit
Account that does not have a Cash balance at any time exceeding $250,000,
provided that not more than a maximum aggregate amount of $1,000,000 of Cash
shall be maintained at Deposit Accounts not subject to a Control Agreement at
any time, and (iv) any Securities Account that does not have a balance of Cash
or Cash Equivalents at any time exceeding $250,000, provided that not more than
a maximum aggregate amount of $1,000,000 of financial assets shall be maintained
at Securities Accounts not subject to a Control Agreement at any time.

 



12

 

 

“Excluded Subsidiary” means (i) any Subsidiary that is prohibited by applicable
law, rule or regulation (including financial assistance and/or corporate benefit
regulations or prohibitions and fraudulent preference rules and “thin
capitalization” rules) from providing a Guarantee, (ii) any Subsidiary formed or
acquired after the Closing Date for which the providing of a Guaranty would
result in material adverse tax consequences to Holdings or any of its
Subsidiaries (as reasonably agreed between the Note Agent and the Issuer), (iii)
any other Subsidiary with respect to which, the Note Agent and the Issuer
reasonably agree that the cost or other consequences of providing a Guarantee of
or granting Liens to secure the Obligations are likely to be excessive in
relation to the value to be afforded thereby and (iv) Inspired Gaming Spain
S.L., any Immaterial Subsidiary, and any Subsidiary set forth on Schedule 6.8
(subject to the provisions of Section 5.2); provided that no Subsidiary that is
a borrower or guarantor under the Revolving Credit Facility (or the document
governing any Permitted Refinancing Indebtedness in respect thereof) shall be an
Excluded Subsidiary unless, at substantially the same time as it becomes an
Excluded Subsidiary hereunder it ceases to be a guarantor or borrower, as
applicable, under such other Indebtedness (and does not become a borrower or
guarantor thereunder for so long as it constitutes an Excluded Subsidiary
hereunder).

 

“Excluded Swap Obligation” means, with respect to any Guarantor at any time, any
obligation (a “Swap Obligation”) to pay or perform under any agreement, contract
or transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act, if, and to the extent that, all or a portion of the
guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any guarantee thereof) is illegal
at such time under the Commodity Exchange Act or any rule, regulation or order
of the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time such guarantee
or grant of a security interest becomes effective with respect to such related
Swap Obligation.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Purchaser, its applicable lending office located
in, the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Purchaser, UK and
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Purchaser with respect to an applicable interest in a Note or Commitment
pursuant to a law in effect on the date on which (i) such Purchaser acquires
such interest in the Note or Commitment (other than pursuant to an assignment
request by the Issuer under Section 2.20) or (ii) such Purchaser changes its
lending office, except in each case to the extent that, pursuant to Section
2.17, amounts with respect to such Taxes were payable either to such Purchaser’s
assignor immediately before such Purchaser became a party hereto or to such
Purchaser immediately before it changed its lending office, (c) any Bank Charge
and (d) any withholding Taxes imposed under FATCA.

  

“Existing Indebtedness” means the Senior Term and Revolving Facilities
Agreement, dated as of March 18, 2014, among DMWSL 631 Limited, the original
borrowers listed therein, the original guarantors listed therein, Ares
Management Limited and Lloyds Bank PLC.

 

“Exit Premium” as defined in Section 2.11.

 



13

 

 

“Exposure” means, with respect to any Purchaser, as of any date of
determination, the outstanding principal amount of the Notes held by such
Purchaser; provided, at any time prior to the issuance of the Notes, the
Exposure of any Purchaser shall be equal to such Purchaser’s Commitment.

 

“Facility” means any real property now, hereafter or heretofore owned, or leased
(including all buildings, fixtures or other improvements located thereon to the
extent owned, leased or operated) by Holdings or any of its Subsidiaries or any
of their respective predecessors or Affiliates.

 

“Fair Market Value” means, with respect to any asset (including any Equity
Interests of any Person), the price at which a willing buyer, not an Affiliate
of the seller, and a willing seller who does not have to sell, would agree to
purchase and sell such asset, as determined in good faith by the board of
directors (or equivalent governing body) or, pursuant to a specific delegation
of authority by such board of directors or a designated senior executive
officer, of Holdings, or the Subsidiary of Holdings which is selling or owns
such asset.

 

“Fair Share” as defined in Section 7.2.

 

“Fair Share Contribution Amount” as defined in Section 7.2.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

“FCPA” means the U.S. Foreign Corrupt Practices Act of 1977 (15 U.S.C. §§78dd-1
et seq.).

 

“Federal Funds Effective Rate” means for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided,
(i) if such day is not a Business Day, the Federal Funds Effective Rate for such
day shall be such rate on such transactions on the next preceding Business Day
as so published on the next succeeding Business Day, and (ii) if no such rate is
so published on such next succeeding Business Day, the Federal Funds Effective
Rate for such day shall be the average rate of quotations received by the Note
Agent from federal funds brokers of recognized standing selected by it.

 

“Finance Party” as defined in Section 2.17(h)(i).

 

“Financial Officer Certification” means, with respect to the financial
statements and budgets for which such certification is required, the
certification of the chief executive officer, chief financial officer or
controller of Holdings that (i) such financial statements fairly present, in all
material respects, in accordance with GAAP, the financial condition of Holdings
and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, subject to changes
resulting from audit and normal year-end adjustments or (ii) such budgets are
based on assumptions believed by such chief executive officer, chief financial
officer or controller of Holdings to be reasonable as of the date of delivery
thereof.

  

“Financial Support Direction” means a financial support direction issued by the
Pensions Regulator under section 43 of the UK Pensions Act 2004.

 



14

 

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is senior in
priority to any other Lien to which such Collateral is subject, other than
Permitted Liens applicable to such Collateral which as a matter of law or
contract have priority over the respective Liens on such Collateral created
pursuant to the relevant Collateral Document.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
September 30 of each calendar year; provided that at the written election of
Holdings delivered to the Note Agent, such date may be changed to December 31.

 

“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of:

 

(i) the sum, without duplication, of the amounts determined for Holdings and its
Subsidiaries on a consolidated basis for the relevant Test Period equal to (a)
“Net Cash Provided by Operating Activities” in accordance with GAAP plus (b) in
each case, to the extent reducing “Net Cash Provided by Operating Activities”,
(1) cash expenditures in respect of any extraordinary, exceptional or unusual
items in an amount not to exceed $2,000,000 in any Test Period, (2) the cash
expenditures made with respect to the early extinguishment or conversion of
Indebtedness, obligations under Hedging Agreements or other derivative
instruments, in each case, to the extent approved by the Requisite Purchasers,
(3) reasonable fees, expenses or charges incurred in connection with any
Permitted Acquisition, (4) cash payments made by Holdings and its Subsidiaries
during the relevant Test Period into a Foreign Plan in an amount not to exceed
the mandatory contributions with respect to such Foreign Plan as are required to
be paid during such Test Period, (5) “Cash Paid During the Period for Income
Taxes” in accordance with GAAP and (6) “Cash Paid During the Period for
Interest” in accordance with GAAP; minus (c) (1) Consolidated Maintenance
Capital Expenditures and (2) any upfront cash receipts received in respect of
the expenditures described in clause (ii) of the definition of Consolidated
Growth Capital Expenditures; to

 

(ii) Consolidated Fixed Charges for such Test Period.

 

“Foreign Plan” means any employee benefit plan, pension plan, program, policy,
arrangement or agreement maintained or contributed to by any Credit Party or any
of their respective Subsidiaries with respect to employees employed outside the
United States.

 

“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the existence
of unfunded liabilities in excess of the amount permitted under any applicable
law, (b) the failure to make the required contributions or payments, under any
applicable law, on or before the due date for such contributions or payments,
(c) the receipt of a notice from a Governmental Authority relating to the
intention to terminate any such Foreign Plan or to appoint a trustee or similar
official to administer any such Foreign Plan, or alleging the insolvency of any
such Foreign Plan, (d) the incurrence of any liability by any Credit Party or
any their respective Subsidiaries under applicable law on account of the
complete or partial termination of such Foreign Plan or the complete or partial
withdrawal of any participating employer therein, (e) the occurrence of any
transaction that is prohibited under any applicable law and that could
reasonably be expected to result in the incurrence of any liability by any
Credit Party or any of their respective Subsidiaries, or the imposition on any
Credit Party or any of their respective Subsidiaries of any fine, excise tax or
penalty resulting from any noncompliance with any applicable law, (f) the loss
of approval thereof by the appropriate Governmental Authority, or (g) the
issuance by the UK Pensions Regulator (being the body corporate established as
such under section 43 of the UK Pensions Act 2004) of a Financial Support
Direction or a Contribution Notice to any Credit Party or any of their
respective Subsidiaries.

 



15

 

 

“Funding Guarantors” as defined in Section 7.2.

 

“GAAP” means, subject to the provisions of Section 1.2, United States generally
accepted accounting principles in effect as of the date of determination
thereof.

 

“Gaming Approval” shall mean any and all approvals, authorizations, permits,
consents, rulings, orders or directives of any Governmental Authority
(including, without limitation, any Gaming Authority) (a) necessary to enable
Holdings or any of its Subsidiaries to engage in, operate or manage any casino,
gambling and/or gaming business (wheresoever or howsoever conducted) or
otherwise continue to conduct, operate or manage such business substantially as
is presently conducted, operated or managed or contemplated to be conducted,
operated or managed following the Closing Date, (b) required by any Gaming Law
or (c) necessary to accomplish the Refinancing Transactions and other
transactions contemplated hereby.

 

“Gaming Authority” shall mean, in any jurisdiction in which Holdings or any of
its Subsidiaries manages or conducts any casino, gambling and/or gaming business
or activities, the applicable gambling and/or gaming board, commission,
authority or other governmental gaming regulatory body or agency which (a) has,
or may at any time after the Closing Date have, jurisdiction over the gambling
and/or gaming activities of Holdings or its Subsidiaries or their properties or
any successor to such authority or (b) is, or may at any time after the Closing
Date be, responsible for interpreting, administering and enforcing the Gaming
Laws.

 

“Gaming Laws” shall mean all applicable constitutions, treaties, laws, rules,
agreements, regulations and orders and statutes pursuant to which any Gaming
Authority possesses regulatory, licensing or permit authority over gaming,
gambling or casino activities and all rules, rulings, orders, ordinances,
regulations of any Gaming Authority applicable to the gambling, casino, gaming
businesses or activities of Holdings or any of its Subsidiaries or their
properties in any jurisdiction, as in effect from time to time, including the
policies, interpretations and administration thereof by the Gaming Authorities.
“Gaming License” shall mean any Gaming Approval or other casino, gambling and/or
gaming license issued by any Gaming Authority.

 

“Gibraltar Collateral Agreement” shall mean the Gibraltar law governed debenture
entered into pursuant to Section 5.14, as amended, restated, supplemented or
otherwise modified from time to time, entered into between each of the Gibraltar
Credit Parties and the Collateral Agent.

 

“Gibraltar Credit Party” shall mean each Credit Party that is incorporated or
organized under the laws of Gibraltar.

  

“Gibraltar Pledge Agreement” shall mean each Gibraltar law governed pledge over
shares, each as amended, restated, supplemented or otherwise modified from time
to time, entered into by the shareholder of each Gibraltar Credit Party charging
the Equity Interests of such Gibraltar Credit Party in favor of the Collateral
Agent.

 

“Gibraltar Security Documents” shall mean each agreement or instrument governed
by the laws of Gibraltar (including without limitation the Gibraltar Collateral
Agreement and each Gibraltar Pledge Agreement) pursuant to or in connection with
which any Credit Party grants a security interest in any Collateral for any of
the Obligations, each as amended, restated, amended and restated supplemented or
otherwise modified from time to time.

 



16

 

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government, any court, any
securities exchange or any self-regulatory organization, in each case whether
associated with a state of the United States, the United States, England and
Wales, or a foreign entity or government (including any supra-national body
exercising such powers or functions, such as the European Union or the European
Central Bank). “Governmental Authority” shall include the National Association
of Insurance Commissioners and any Gaming Authority.

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 

“Government Official” includes, but is not limited to, any employee, agent, or
instrumentality of any government, including departments or agencies of a
government and businesses that are wholly or partially government-owned, and any
employees of such businesses, as well as departments or agencies of public
international organizations. This term includes, but is not limited to, all
employees, agents, and instrumentalities of state-owned or state-controlled
entities or businesses, including hospitals, laboratories, universities, and
other research institutions. The term “Government Official” also applies to
individuals who are members of political parties or hold positions in political
parties.

 

“Grantor” as defined in the Security Agreements.

 

“Guaranteed Obligations” as defined in Section 7.1.

 

“Guarantor” means Holdings and each of its Subsidiaries (other than the Issuer)
from time to time party to this Agreement.

 

“Guarantor Subsidiary” means each Guarantor other than Holdings.

 

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

 

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Environmental Law or which
could pose a hazard to the health and safety of the owners, occupants or any
Persons in the vicinity of any Facility or to the indoor or outdoor environment.

 

“Hazardous Materials Activity” means, with respect to acts or omissions of
Holdings, any past, current, proposed or threatened activity, event or
occurrence involving any Hazardous Materials, including the use, manufacture,
possession, storage, holding, presence, existence, location, Release, threatened
Release, discharge, placement, generation, transportation, processing,
construction, treatment, abatement, removal, remediation, disposal, disposition
or handling of any Hazardous Materials, and any corrective action or response
action with respect to any of the foregoing as applied to Holdings or its
Subsidiaries.

 

“Hedge Termination Value” means, with respect to each relevant Hedging Agreement
or other Indebtedness of the type described in clause (xi) of the definition
thereof, after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreement or Indebtedness, (i) for any date
on or after the date such Hedging Agreement or Indebtedness have been closed out
and termination value(s) determined in accordance therewith, any such
termination value(s) payable by the Issuer to the counterparty on such Hedging
Agreement, and (ii) for any date prior to the date referenced in clause (i), the
amount, if any, that would be payable by the Issuer to the counterparty of such
Hedging Agreement pursuant to Section 6(e)(ii)(1) of the 2002 ISDA Master
Agreement as if the relevant Hedging Agreement were being terminated on such
date and assuming that the Issuer is the sole Affected Party; provided that the
“Close-out Amount” will be determined by the counterparty to such Hedging
Agreement, using its estimates for the economic equivalent of the material terms
of the relevant transactions, including the payments by the parties under
Section 2(a)(i) of the Hedging Agreement that would, but for the occurrence of
the relevant “Early Termination Date”, have been required after that date
(assuming satisfaction of the conditions precedent in Section 2(a)(iii) of the
Hedging Agreement).

 



17

 

 

“Hedging Agreement” means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, cap transactions, floor
transactions, collar transactions, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
or warrants to enter into any of the foregoing), whether or not any such
transaction is governed by, or otherwise subject to, any master agreement or any
netting agreement, and (ii) any and all transactions or arrangements of any
kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement (or similar
documentation) published from time to time by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such agreement or documentation,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Purchaser which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

 

“Historical Financial Statements” means as of the Closing Date, (i) the audited
financial statements of Holdings and its Subsidiaries, for the immediately
preceding three (3) Fiscal Years, consisting of balance sheets and the related
consolidated statements of income, stockholders’ equity and cash flows for such
Fiscal Years, and (ii) the unaudited financial statements of Holdings and its
Subsidiaries as of the most recent Fiscal Quarter ended after the date of the
most recent audited financial statements and at least 45 days prior to the
Closing Date, consisting of a balance sheet and the related consolidated
statements of income, stockholders’ equity and cash flows for the three-, six-
or nine-month period, as applicable, ending on such date, and, in the case of
clauses (i) and (ii), certified by the chief financial officer of Holdings that
they fairly present, in all material respects in accordance with GAAP, the
financial condition of Holdings and its Subsidiaries as at the dates indicated
and the results of their operations and their cash flows for the periods
indicated, subject to changes resulting from audit and normal year-end
adjustments.

 

“Holding Companies” means, collectively, Holdings and any other direct or
indirect holding company of Issuer.

 

“Holdings” as defined in the preamble hereto.

 

“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.

 



18

 

 

“Increased-Cost Purchasers” as defined in Section 2.20.

 

“Indebtedness” means, as applied to any Person, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services, including any earn-out obligations, purchase price
adjustments and profit-sharing arrangements arising from purchase and sale
agreements (excluding (A) trade payables, accrued expenses, current accounts and
similar obligations incurred in the ordinary course of business that are not
overdue by more than 90 days or, to the extent that the amounts payable
thereunder are being contested by Holdings in good faith, 180 days, (B) prepaid
or deferred revenue arising in the ordinary course of business, and (C) purchase
price holdbacks arising in the ordinary course of business in respect of a
portion of the purchase price of an asset to satisfy warrants or other
unperformed obligations of the seller of such asset); (v) all indebtedness of
others secured by any Lien on any property or asset owned or held by that Person
regardless of whether the indebtedness secured thereby shall have been assumed
by that Person or is nonrecourse to the credit of that Person; (vi) the face
amount of any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (vii)
Disqualified Equity Interests; (viii) the direct or indirect guaranty,
endorsement (otherwise than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of another constituting Indebtedness of the type
described in clauses (i)-(vii) above; (ix) any obligation of such Person the
primary purpose or intent of which is to provide assurance to an obligee that
the obligation constituting Indebtedness of the type described in clauses
(i)-(vii) above of the obligor thereof will be paid or discharged, or any
agreement relating thereto will be complied with, or the holders thereof will be
protected (in whole or in part) against loss in respect thereof; (x) any
liability of such Person for an obligation constituting Indebtedness of the type
described in clauses (i)-(vii) above of another through any agreement
(contingent or otherwise) (a) to purchase, repurchase or otherwise acquire such
obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (b) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclauses (a) or (b) of this
clause (x), the primary purpose or intent thereof is as described in clause (ix)
above; (xi) net obligations of such Person in respect of any exchange traded or
over the counter derivative transaction, including under any Hedging Agreement,
in each case, whether entered into for hedging or speculative purposes or
otherwise; and (xii) all obligations of such Person in respect of the sale or
factoring of receivables other than receivables Disposed of pursuant to Section
6.8(k). The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except
(other than in the case of general partner liability) to the extent that terms
of such Indebtedness expressly provide that such Person is not liable therefor.
The “amount” or “principal amount” of any guaranty or other contingent liability
referred to in clause (viii), (ix) or (x) above (I) shall be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such guaranty or other contingent obligation is made or, (x) if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith or (y) if the amount of the guaranty or other contingent
liability is less than the determinable amount of the primary obligation (e.g.,
because of limited recourse to the guarantor), the maximum amount of potential
liability on account of such guaranty or other contingent obligation as
reasonably determined by such Person in good faith and (II) shall not include
endorsements for collection or deposit, in either case, in the ordinary course
of business.

 



19

 

 

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, clean up or abate any Hazardous Materials Activity), expenses and
disbursements of any kind or nature whatsoever (but limited, in the case of
legal counsel, to the reasonable fees, disbursements and other charges of (i)
one primary counsel for Agent Indemnitees, taken as a whole, and one local or
special counsel for Agent Indemnitees, taken as a whole, in each appropriate
jurisdiction and (ii) one primary counsel for Purchaser Indemnitees, taken as a
whole, one local or special counsel in each appropriate jurisdiction for
Purchaser Indemnitees, taken as a whole, and, in the case of an actual or
perceived conflict of interest, where such conflicted party notifies Issuer of
the existence of such conflict and retains its own counsel, of another firm of
counsel for such affected Purchaser Indemnitees) in connection with any
investigative, administrative or judicial proceeding or hearing commenced or
threatened by any Person, whether or not any such Indemnitee shall be designated
as a party or a potential party thereto, and any fees or expenses incurred by
Indemnitees in enforcing this indemnity), whether direct, indirect, special or
consequential and whether based on any federal, state or foreign laws, statutes,
rules or regulations (including securities and commercial laws, statutes, rules
or regulations and Environmental Laws), on common law or equitable cause or on
contract or otherwise, that may be imposed on, incurred by, or asserted against
any such Indemnitee, in any manner relating to or arising out of (i) this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby (including use or intended use of the proceeds thereof, any
amendments, waivers or consents with respect to any provision of this Agreement
or any of the other Credit Documents, or any enforcement of any of the Credit
Documents (including any sale of, collection from, or other realization upon any
of the Collateral or the enforcement of the Guaranty)); (ii) the Agent Fee
Letter and the Purchaser Fee Letter (and any related fee letter or closing
payment letter) delivered by any Agent or any Purchaser to Issuer with respect
to the transactions contemplated by this Agreement; or (iii) any Environmental
Claim or any Hazardous Materials Activity relating to or arising from, directly
or indirectly, any past or present activity, operation, land ownership, or
practice of Holdings or any of its Subsidiaries.

 

“Indemnified Taxes” means (a) any Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Indemnitee” as defined in Section 10.3(a).

 

“Institutional Investor” means (a) any original Purchaser of a Note and any
transferee that is an Affiliate of any original Purchaser, (b) any holder of a
Note holding more than 25% of the aggregate principal amount of the Notes then
outstanding, and (c) any bank, trust company, savings and loan association or
other financial institution, any pension plan, any investment company or
investment fund, any insurance company, any broker or dealer, or any other
similar financial institution or entity, regardless of legal form organized
under the laws of the United States or a state thereof, with capital and surplus
in excess of $50,000,000.

 

“Intellectual Property” has the meaning assigned to that term in each of the UK
Collateral Agreement and the U.S. Security Agreement.

 

“Intellectual Property Asset” means, at the time of determination, any interest
(fee, license or otherwise) then owned by any Credit Party in any Intellectual
Property.

 

“Intellectual Property Security Agreements” has the meaning assigned to that
term in each of the UK Collateral Agreement and the U.S. Security Agreement.

 



20

 

 

“Intercompany Note” means a promissory note substantially in the form of Exhibit
K evidencing Indebtedness owed among Credit Parties and their Subsidiaries.

 

“Intercreditor Agreement” means an intercreditor agreement in the form of
Exhibit E, dated on or about the date hereof, among the Purchasers, Lloyds Bank
PLC, each “Hedge Counterparty” (as defined thereunder) party thereto, the Note
Agent, the Collateral Agent and each of the Credit Parties.

 

“Interest Payment Date” means (i) the last Business Day of March, June,
September and December of each year, commencing on the first such date to occur
after the Closing Date; provided that, if on such first date the Notes do not
satisfy the definition of a “quoted Eurobond” for the purpose of section 987 of
the United Kingdom Income Tax Act 2007, and so long as the Issuer is exercising
commercially reasonable efforts to procure “quoted Eurobond” status for the
Notes, the Issuer shall have the right to postpone the first Interest Payment
Date until the earlier to occur of (x) the date that is six weeks following the
date that would otherwise be the first Interest Payment Date hereunder and (y)
the date on which the Notes first satisfy the definition of a “quoted Eurobond”
for the purpose of section 987 of the United Kingdom Income Tax Act 2007
(provided, that the Issuer shall provide written notice to the Note Agent not
later than five (5) Business Days prior to the first Interest Payment Date
notifying the Note Agent of its election of either clause (x) or (y) as the
payment date), and (ii) the final maturity date of a Base Rate Credit Extension
or a Eurodollar Rate Credit Extension, as applicable.

 

“Interest Period” means, in connection with a Eurodollar Rate Credit Extension,
an interest period of three months (i) initially, commencing on the Purchase
Date or applicable Conversion/Continuation Date thereof, as the case may be, and
ending on the next Interest Payment Date; and (ii) thereafter, from Interest
Payment Date to Interest Payment Date; provided, that (a) if an Interest Period
would otherwise expire on a day that is not a Business Day, such Interest Period
shall expire on the next succeeding Business Day unless no further Business Day
occurs in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (b) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (c) of this definition, end on the last
Business Day of a calendar month; and (c) no Interest Period shall extend beyond
the Maturity Date.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with Holdings’ and its
Subsidiaries’ operations and not for speculative purposes.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

 

“Internally Generated Cash” means, with respect to any period, any Cash of
Holdings or any Subsidiary generated from the business operations of the Issuer
and its Subsidiaries during such period, excluding the proceeds of any Asset
Sale, Casualty Event and any Cash that is generated from an incurrence of
Indebtedness, an issuance of Equity Interests or a capital contribution.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
Holdings or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person (other than the Issuer or any Guarantor
Subsidiary); (ii) any direct or indirect redemption, retirement, purchase or
other acquisition for value, by any Subsidiary of Holdings from any Person
(other than Holdings, the Issuer or any Guarantor Subsidiary), of any Equity
Interests of such Person; (iii) any direct or indirect loan, advance or capital
contributions by Holdings or any of its Subsidiaries to any other Person (other
than Holdings, the Issuer or any Guarantor Subsidiary), including all
indebtedness and accounts receivable from that other Person that are not current
assets or did not arise from sales to that other Person in the ordinary course
of business; and (iv) all investments consisting of any exchange traded or over
the counter derivative transaction, including any Hedging Agreement, whether
entered into for hedging or speculative purposes or otherwise. The amount of any
Investment of the type described in clauses (i), (ii) and (iii) shall be the
original cost of such Investment plus the cost of all additions thereto, without
any adjustments for increases or decreases in value, or write-ups, write-downs
or write-offs with respect to such Investment.

 



21

 

 

“Issuer” as defined in the preamble hereto.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.

 

“Landlord Waiver and Personal Property Collateral Access Agreement” means a
Landlord Waiver and Personal Property Collateral Access Agreement substantially
in the form of Exhibit J with such amendments or modifications as may be
approved by the Collateral Agent (such approval not to be unreasonably withheld
or delayed).

 

“Laws” means, as applicable to any Person, (i) the common law and any federal,
state, local, foreign, multinational or international statutes, laws, treaties,
judicial decisions, standards, rules and regulations, guidances, guidelines,
ordinances, rules, judgments, writs, orders, decrees, codes, plans, injunctions,
permits, concessions, grants, franchises, governmental agreements and
governmental restrictions (including administrative or judicial precedents or
authorities), in each case whether now or hereafter in effect, and (ii) the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case whether or not having the force of law and that are applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.

 

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property.

 

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind in the nature of a security interest
(including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement, and any lease or license in the nature thereof)
and any option, trust or other preferential arrangement having the practical
effect of any of the foregoing and (ii) in the case of Securities (other than in
connection with an Asset Sale that will result in Payment in Full), any purchase
option, call or similar right of a third party with respect to such Securities.

 

“License Revocation” shall mean the revocation, failure to renew or suspension
of, or the appointment of a receiver, supervisor or similar official with
respect to, any Gaming License or similar Gaming Approval or Governmental
Authorization held by Holdings or any of its Subsidiaries or required for
Holdings or any of its Subsidiaries in order to conduct its business.

 

“Machine Assets” means all Machines, Spares and Data Centers.

 

“Machines” means all betting, gaming and entertainment machines, vending
machines, self service betting terminals and ATM machines operated by Holdings
and its Subsidiaries (including for the avoidance of doubt, all fixed odds
betting terminals, bingo hand-held devices, video lottery terminals,
amusement-with-prizes machines, skill-with-prizes machines, pool machines and
the like) together with any other revenue generating machine operated by
Holdings and its Subsidiaries in the ordinary course of business and including
all inputs and components of such machines.

 



22

 

 

“Margin Stock” as defined in Regulation U.

 

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business, operations, properties,
assets or financial condition of Holdings and its Subsidiaries taken as a whole;
(ii) the ability of the Issuer to fully and timely perform its Obligations;
(iii) the ability of the Credit Parties (taken a whole) to fully and timely
perform their Obligations; (iv) the legality, validity, binding effect or
enforceability against a Credit Party of a Credit Document to which it is a
party; (v) the Collateral (taken as a whole) or the Collateral Agent’s Liens (on
behalf of the Secured Parties) on the Collateral or the priority of such Liens;
or (vi) the rights, remedies and benefits available to, or conferred upon, any
Agent and any Purchaser or any Secured Party under any Credit Document (taken as
a whole).

 

“Material Contract” means each contract specified in Schedule 4.15.

 

“Material Leasehold Property” means each Leasehold Property that is material to
the operation of the business as currently conducted, each of which is specified
in Schedule 1.1(c).

 

“Material Real Estate Asset” means any fee-owned Real Estate Asset having a Fair
Market Value in excess of $500,000 as of the date of the acquisition thereof;
provided that that the Fair Market Value of all fee-owned Real Estate Assets
that are not Material Real Estate Assets shall not exceed $1,000,000 in the
aggregate.

 

“Material Subsidiary” means (a) each Subsidiary that, as of the last day of the
Fiscal Quarter most recently ended for which financial statements are available,
had revenues or total assets (based on Fair Market Value, or valued in
accordance with GAAP, whichever is greater) for such quarter in excess of
$250,000 (except to the extent of any intercompany assets consisting of
obligations owed to such Subsidiary as of the Closing Date and, intercompany
liabilities incurred prior to the date hereof which are forgiven or equitized in
connection with the dissolution or liquidation of such Subsidiary) and (b) any
group comprising Subsidiaries that each would not have been a Material
Subsidiary under clause (a) but that, taken together, as of the last day of the
Fiscal Quarter most recently ended for which financial statements are available,
had revenues or total assets (based on Fair Market Value, or valued in
accordance with GAAP, whichever is greater) for such quarter in excess of
$1,000,000 in the aggregate.

 

“Maturity Date” means the earlier of (a) August 12, 2023 and (b) the date on
which all Notes shall become due and payable in full hereunder, whether by
acceleration or otherwise.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means a mortgage substantially in form as reasonably agreed to by the
Note Agent and the Issuer, as it may be amended, restated, supplemented or
otherwise modified from time to time.

 

“Mortgaged Property” as defined in Section 5.11(d).

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 



23

 

 

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a customary management’s discussion and
analysis, describing the results of operations of Holdings and its Subsidiaries
for the applicable period to which such financial statements relate.

 

“Net Asset Sale Proceeds” means, with respect to any Asset Sale pursuant to
Section 6.8(c)(x), an amount equal to: (i) Cash payments (including any Cash
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) received by Holdings
or any of its Subsidiaries from such Asset Sale, minus (ii) any bona fide direct
costs incurred in connection with such Asset Sale, including (a) income or gains
taxes payable or reasonably estimated to be payable by the seller (or Holdings,
on a consolidated basis) as a result of any gain recognized in connection with
such Asset Sale, (b) payment of the outstanding principal amount of, premium or
penalty, if any, and interest on any Indebtedness (other than the Notes) that is
secured by a priority Lien on the stock or assets in question and that is
required to be repaid under the terms thereof as a result of such Asset Sale and
(c) a reasonable reserve for any indemnification payments (fixed or contingent)
attributable to seller’s indemnities and representations and warranties to
purchaser in respect of such Asset Sale undertaken by Holdings or any of its
Subsidiaries in connection with such Asset Sale, provided that upon release of
any such reserve, the amount released shall be considered Net Asset Sale
Proceeds.

 

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by Holdings or any of its Subsidiaries (a) under
any casualty insurance policy in respect of a covered loss thereunder or (b) as
a result of the taking of any assets of Holdings or any of its Subsidiaries by
any Person pursuant to the power of eminent domain, condemnation or otherwise,
or pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking (any event of the type referenced in clauses (a) and (b)
above being referred to as a “Casualty Event”), minus (ii) (a) any actual and
reasonable costs incurred by Holdings or any of its Subsidiaries in connection
with the adjustment or settlement of any claims of Holdings or such Subsidiary
in respect thereof, and (b) any bona fide direct costs incurred in connection
with any sale of such assets as referred to in clause (i)(b) of this definition,
including income taxes payable or reasonably estimated to be payable as a result
of any gain recognized in connection therewith.

 

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the Hedge Termination Value of the relevant Hedging Agreements or
other Indebtedness of the types described in clause (xi) of the definition
thereof.

 

“Nomura” means Nomura Global Financial Products Inc., a Delaware corporation.

 

“Nomura Hedging Agreement” means that certain ISDA 2002 Master Agreement dated
as of August 13, 2018 between Nomura as counterparty thereto and the Issuer, as
in effect on the date hereof.

 

“Non-Consenting Purchaser” as defined in Section 2.20.

 

“Non-Public Information” means material non-public information (within the
meaning of United States federal, state or other applicable securities laws)
with respect to the Issuer or its Affiliates or their Securities.

 

“Note” means a promissory note in the form of Exhibit B, as it may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

 



24

 

 

“Note Agent” as defined in the preamble hereto.

 

“Obligations” means (a) all obligations (whether now existing or hereafter
arising, absolute or contingent, joint, several or independent) of every nature
of each Credit Party, including obligations from time to time owed to the Agents
(including former Agents), the Purchasers or any of them under any Credit
Document, whether for principal, premium (including the Prepayment Premium and
the Exit Premium), interest (including interest and premium which, but for the
filing of a petition in bankruptcy with respect to such Credit Party, would have
accrued on any Obligation, whether or not a claim is allowed against such Credit
Party for such interest or premium in the related bankruptcy proceeding), fees,
expenses, indemnification or otherwise, excluding, with respect to any
Guarantor, Excluded Swap Obligations with respect to such Guarantor and (b) all
obligations (whether now existing or hereafter arising, absolute or contingent,
joint, several or independent) of every nature of each Credit Party, including
obligations from time to time owed to Nomura under any Credit Document or the
Nomura Hedging Agreement, whether for principal, premium, interest (including
interest and premium which, but for the filing of a petition in bankruptcy with
respect to such Credit Party, would have accrued on any Obligation, whether or
not a claim is allowed against such Credit Party for such interest or premium in
the related bankruptcy proceeding), payments for early termination of the Nomura
Hedging Agreement, fees, expenses, indemnification or otherwise, excluding, with
respect to any Guarantor, Excluded Swap Obligations with respect to such
Guarantor.

 

“Obligee Guarantor” as defined in Section 7.7.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Organizational Documents” means (i) with respect to any corporation or company,
its certificate, memorandum or articles of incorporation, organization or
association, as amended, and its by-laws (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction), as amended,
(ii) with respect to any limited partnership, its certificate or declaration of
limited partnership, as amended, and its partnership agreement, as amended,
(iii) with respect to any general partnership, its partnership agreement, as
amended, and (iv) with respect to any limited liability company, its articles or
certificate of formation or organization, as amended, and its operating
agreement or limited liability company agreement, as amended. In the event any
term or condition of this Agreement or any other Credit Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such Organizational Document shall
only be to a document of a type customarily certified by such governmental
official.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Note or Credit
Document).

 

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.20).

 



25

 

 

“Paid in Full” or “Payment in Full” means:

 

(a)       payment in full in cash of the principal of, premium (including the
Prepayment Premium and the Exit Premium) and interest (including premium and
interest accruing on or after the commencement of any bankruptcy proceeding,
whether or not such interest would be allowed in such bankruptcy proceeding)
constituting the Obligations (other than those specified in clause (b) of
“Obligations”);

 

(b)       payment in full in cash of all other amounts that are due and payable
or otherwise accrued and owing at or prior to the time such principal and
interest are paid (other than any contingent indemnification obligations for
which no claim or demand for payment, whether oral or written, has been made at
such time (such indemnification obligations, “Unmatured Surviving Obligations”)
with respect to the Obligations; and

 

(c)       termination or expiration of all commitments of the holders of the
Obligations, to extend credit or purchase notes or other credit accommodations
to any of the Credit Parties.

 

“Participant Register” as defined in Section 10.6(g)(i).

 

“Patents” as defined in the Security Agreement.

 

“PATRIOT Act” as defined in Section 3.1(o).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Code or Section 302 or Title IV of ERISA.

 

“Pensions Regulator” means the body corporate called the Pensions Regulator
established under Part I of the UK Pensions Act 2004.

 

“Perfection Certificate” means a certificate in form reasonably satisfactory to
the Collateral Agent that provides information with respect to the personal or
mixed property of each Credit Party.

 

“Permitted Acquisition” means any acquisition, directly or indirectly, by the
Issuer, U.S. Gaming or any of their respective wholly-owned Subsidiaries,
whether by purchase, merger or otherwise, of all or substantially all of the
assets of, all of the Equity Interests of, or a business line or unit or a
division of, any Person; provided that,

 

(i)         immediately prior to, and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing or would result
therefrom;

 

(ii)        all transactions in connection therewith shall be consummated, in
all material respects, in accordance with all applicable laws and in conformity
with all applicable Governmental Authorizations;

 

(iii)       (A) in the case of the acquisition of Equity Interests, all of the
Equity Interests (except for any such Securities in the nature of directors’
qualifying shares required pursuant to applicable law) acquired or otherwise
issued, directly or indirectly, by such Person or any newly formed Subsidiary of
the Issuer in connection with such acquisition shall be owned, directly or
indirectly, 100% by the Issuer, U.S. Gaming or a Guarantor Subsidiary thereof,
and the Issuer shall have taken, or caused to be taken, as of the date such
Person becomes a Subsidiary of the Issuer or U.S. Gaming, each of the actions
required pursuant to Sections 5.10 and/or 5.11, as applicable, as and to the
extent required thereunder and (B) in the case of the acquisition of assets, the
Issuer shall have taken, or caused to be taken, each of the actions required
pursuant to Sections 5.10 and/or 5.11, as applicable, as and to the extent
required thereunder;

 



26

 

 

(iv)      after giving effect to such acquisition, Holdings and its Subsidiaries
shall be in Pro Forma Compliance with the financial covenants set forth in
Section 6.7 for the Test Period most recently ended;

 

(v)       the Issuer shall have delivered to the Note Agent (A) at least 10
Business Days prior to such proposed acquisition (or such shorter period as may
be agreed by the Note Agent), (i) a Compliance Certificate evidencing Pro Forma
Compliance with Sections 6.7(a) and 6.7(b) as required under clause (iv) above
and (ii) all other relevant financial information with respect to such acquired
assets, including the aggregate consideration for such acquisition and any other
information required to demonstrate compliance with Sections 6.7(a) and 6.7(b)
and (B) promptly upon request by the Note Agent, (i) a copy of the purchase
agreement related to the proposed Permitted Acquisition (and any related
documents reasonably requested by the Note Agent) and (ii) to the extent
available to the Issuer, monthly and annual financial statements of the Person
whose Equity Interests or assets are being acquired for the three (3) year
period immediately prior to such proposed Permitted Acquisition, including any
audited financial statements that are available;

 

(vi)       for any acquisition with respect to which the consideration therefor
is equal to or greater than $1,000,000, within a reasonable time prior to the
consummation of such acquisition, Issuer shall provide the Note Agent with a due
diligence package relating to the proposed acquisition, including to the extent
available, forecasted balance sheets, profit and loss statements, and cash flow
statements of the Person or assets to be acquired;

 

(vii)     the aggregate Permitted Acquisition Consideration for all Permitted
Acquisitions shall not exceed $3,000,000 during the term of this Agreement;

 

(viii)    any Indebtedness assumed in connection with any Permitted Acquisition
shall be permitted under Section 6.1;

 

(ix)       in the case of the acquisition of Equity Interests of a Person, the
board of directors (or similar governing body) of such Person shall have
consented to such acquisition; and

 

(x)        any Person or assets or division as acquired in accordance herewith
(y) shall be in same business or lines of business in which the Issuer and/or
its Subsidiaries are engaged as of the Closing Date or similar or related
businesses and (z) shall have generated positive cash flow for the four quarter
period most recently ended prior to the date of such acquisition.

 

“Permitted Acquisition Consideration” means the purchase consideration for any
Permitted Acquisition and all other payments by Holdings or any of its
Subsidiaries in exchange for, or as part of, or in connection with, any
Permitted Acquisition, whether paid in Cash or by exchange of Equity Interest or
of properties or otherwise and whether payable at or prior to the consummation
of such Permitted Acquisition or deferred for payment at any future time,
whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
and any assumptions of Indebtedness, “earn-outs” and other agreements to make
any payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any Person or business, provided that in no event shall
Permitted Acquisition Consideration include any of the foregoing to the extent
payable in Equity Interests of Holdings .

 



27

 

 

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2
(subject to the subordination and/or intercreditor provisions as contemplated
thereby, to the extent applicable).

 

“Permitted Refinancing Indebtedness” means, with respect to any Person, any
modification, refinancing, refunding, renewal or extension of any Indebtedness
of such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed or
extended except (i) by an amount equal to unpaid accrued interest and premium
(including tender premiums) thereon plus underwriting discounts, other amounts
paid, and fees, commissions and expenses (including upfront fees, original issue
discount or initial yield payments) incurred, in connection with such
modification, refinancing, refunding, renewal or extension and (ii) by an amount
equal to any existing revolving commitments unutilized thereunder to the extent
that the portion of any existing and unutilized revolving commitment being
refinanced was permitted to be drawn (other than by reference to Permitted
Refinancing Indebtedness) and such drawing shall be deemed to have been made,
(b) Indebtedness resulting from such modification, refinancing, refunding,
renewal or extension has a final maturity date equal to or later than the final
maturity date of, and has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed or extended, (c) if the Indebtedness
being modified, refinanced, refunded, renewed or extended is subordinated in
right of payment to the Obligations, Indebtedness resulting from such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Purchasers as those contained in the documentation governing the Indebtedness
being modified, refinanced, refunded, renewed or extended, (d) immediately after
giving effect thereto, no Event of Default shall have occurred and be
continuing, (e) if the Indebtedness being modified, refinanced, refunded,
renewed or extended is the Revolving Credit Facility, (1) the terms and
conditions (including Lien priority, but excluding as to subordination, interest
rate (including whether such interest is payable in cash or in kind), rate
floors, fees, discounts and premiums) of the Indebtedness resulting from such
modification, refinancing, refunding, renewal or extension are, taken as a
whole, are not materially more favorable to the investors providing such
Indebtedness than the terms and conditions of the Indebtedness being modified,
refinanced, refunded, renewed or extended (except for covenants or other
provisions applicable to periods after the Maturity Date at the time such
Indebtedness is incurred) and (2) the parties shall join or otherwise become
subject to the Intercreditor Agreement or such other intercreditor agreement as
may be satisfactory to the Note Agent, and (f) the primary obligor in respect
of, and/or the Persons (if any) that guarantee, the Indebtedness resulting from
such modification, refinancing, refunding, renewal or extension shall be the
primary obligor in respect of, and/or Persons (if any) that guaranteed the
Indebtedness being modified, refinanced, refunded, renewed or extended.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

“Prepayment Premium” as defined in Section 2.11.

 

“Prime Rate” means the “U.S. Prime Lending Rate” as published in The Wall Street
Journal.

 



28

 

 

“Principal Office” means, for the Note Agent’s “Principal Office” as set forth
on Appendix B, or such other office or office of a third party or sub-agent, as
appropriate, as the Note Agent may from time to time designate in writing to the
Issuer and each Purchaser.

 

“Pro Forma Basis” and “Pro Forma Compliance” means, with respect to compliance
with any test or covenant or calculation hereunder, the determination or
calculation of such test, covenant or ratio (including in connection with
Subject Transactions) in accordance with Section 1.4.

 

“Pro Rata Share” means, with respect to all payments, computations and other
matters relating to the Notes held by any Purchaser, the percentage obtained by
dividing (a) the Exposure of that Purchaser by (b) the aggregate Exposure of all
Purchasers; provided, that if Exposure of all Purchasers shall have been Paid in
Full, the “Pro Rata Share” shall be determined as of the last date prior to
which the Exposures were Paid in Full.

 

“Projections” as defined in Section 4.8.

 

“PSC Notice” means any of (a) warning notice issued under paragraph 1 of
Schedule 1B of the Companies Act 2006; or (b) a restrictions notice issued under
paragraph 1of Schedule 1B of the Companies Act 2006.

 

“PSC Register” means the register of people with significant control required to
be maintained by an entity pursuant to Part 21A of the Companies Act 2006 or the
“central register” maintained by Companies House where an entity has elected
that its register be kept by Companies House.

 

“Purchase Date” means the date on which a Note is issued.

 

“Purchase Notice” means a notice substantially in the form of Exhibit A-1.

 

“Purchaser” means each financial institution listed on the signature pages
hereto as a Purchaser, and any other Person that becomes a party hereto pursuant
to an Assignment Agreement or a Joinder Agreement.

 

“Purchaser Fee Letter” means the Purchaser Fee Letter dated on or about the date
hereof, among the Issuer and the Purchasers party thereto, as it may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

 

“Purchaser Indemnitee” as defined in Section 10.3(a).

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred.

 

“Qualified Institutional Buyer” means any Person that is a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act.

 

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

 

“Recipient” means the Note Agent or any Purchaser, and as defined in Section
2.17, as applicable.

 



29

 

 

“Refinancing Transactions” means, collectively, (a) the execution and delivery
by the Credit Parties of the Credit Documents to which they are a party and the
purchase of Notes hereunder and the use of proceeds thereof, (b) the repayment
and termination or defeasance, as applicable, of the Existing Indebtedness, all
other existing Indebtedness of the Issuer, the Guarantors and each of their
respective subsidiaries (other than Indebtedness expressly permitted to be
outstanding under this Agreement) and (c) the payment of fees, premiums,
charges, costs and expenses in connection with the foregoing.

 

“Register” as defined in Section 2.4(b).

 

“Regulation” as defined in Section 4.35.

 

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

 

“Regulation S-X” means Regulation S-X under the Securities Act.

 

“Regulation S” means Regulation S under the Securities Act.

 

“Regulation T” means Regulation T of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

 

“Related Fund” means, with respect to any Purchaser that is an investment fund,
any other investment fund that invests in commercial loans and that is managed
or advised by the same investment advisor as such Purchaser or by an Affiliate
of such investment advisor.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

“Relevant Member State” as defined in Section 4.36.

 

“Relevant Party” as defined in Section 2.17(h)(ii).

 

“Relevant Taxing Jurisdiction” as defined in Section 2.17(b).

 

“Replacement Purchaser” as defined in Section 2.20.

 

“Required Prepayment Date” as defined in Section 2.12(c).

 

“Requisite Purchasers” means, at any time, one or more Purchasers having or
holding Exposure and representing more than 50% of the aggregate Exposure of all
Purchasers at such time.

 



30

 

 

“Responsible Officer” means, as applied to any Person, any individual holding
the position of director, company secretary, chief executive officer, chief
financial officer, chief development officer, controller or chief legal officer
of such Person.

 

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock of Holdings, the Issuer
or any of their respective Subsidiaries now or hereafter outstanding, except a
dividend payable solely in shares of stock to the holders of that class (other
than Disqualified Equity Interests); (ii) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any shares of any class of stock of Holdings or the Issuer or any
of their respective Subsidiaries now or hereafter outstanding; (iii) any payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire shares of any class of stock of Holdings, the Issuer
or any of their respective Subsidiaries; (iv) management or similar fees payable
to any holders of Equity Interests in Holdings, other than directors’ fees or
other compensation payable to the management of Holdings in the ordinary course
of business; and (v) any payment or prepayment of principal of, premium, if any,
or interest on, or redemption, purchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar payment with respect
to (A) any Subordinated Indebtedness, and (B) any Earn Out Indebtedness.

 

“Revolving Credit Facility” means the revolving credit facility pursuant to that
certain Revolving Facility Agreement dated as of August 13, 2018 by and between
the Issuer, the Guarantors and Lloyds Bank plc.

 

“S&P” means Standard & Poor’s, a Division of The McGraw-Hill Companies, Inc.

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any comprehensive Sanctions that broadly prohibit or
restrict dealings in, with or involving such country or territory.

 

“Sanctioned Person” means any Person that is: (i) identified on a Sanctions
List; (ii) domiciled, organized or resident in a Sanctioned Country; (iii) owned
or controlled by, or acting for or on behalf of, directly or indirectly, any
Person described in the foregoing clauses (i) or (ii); or (iv) otherwise the
subject or target of Sanctions.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by any Sanctions Authority.

 

“Sanctions Authority” means: (a) the U.S. government, including OFAC and the
U.S. Department of State; (b) the United Nations Security Council; (c) the
European Union and each of its member states; (d) the United Kingdom, including
the Office of Financial Sanctions Implementation of Her Majesty’s Treasury; and
(e) any other relevant national or supra-national Governmental Authority.

 

“Sanctions List” means any Sanctions-related list of designated Persons
maintained by any Sanctions Authority, including, without limitation, the
Specially Designated Nationals and Blocked Persons List maintained by OFAC.

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

 

“Secured Parties” has the meaning assigned to that term in the Security
Agreements.

 



31

 

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Securities Account” as defined in the UCC.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Security Agreements” means the UK Security Documents, Gibraltar Security
Documents, and the U.S. Security Documents, as they may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

 

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Holdings substantially in the form of Exhibit F-2.

 

“Solvent” means that as of the date of determination, both (i) (a) the sum of
Holdings and its Subsidiaries (on a consolidated basis) debt (including
contingent liabilities) does not exceed the present fair saleable value of
Holdings and its Subsidiaries (on a consolidated basis) present assets; (b)
Holdings and its Subsidiaries (on a consolidated basis) capital is not
unreasonably small in relation to its business as contemplated on the Closing
Date and reflected in the Projections or with respect to any transaction
contemplated to be undertaken after the Closing Date; and (c) Holdings and its
Subsidiaries (on a consolidated basis) have not incurred and do not intend to
incur, or believe (nor should it reasonably believe) that they will incur, debts
beyond their ability to pay such debts as they become due (whether at maturity
or otherwise); and (ii) Holdings and its Subsidiaries (on a consolidated basis)
are “solvent” within the meaning given that term and similar terms under the
Bankruptcy Code and other applicable laws relating to fraudulent transfers and
conveyances or the insolvency law of any Credit Party’s jurisdiction of
organization. For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standards No. 5).

 

“Spares” means replacement components, inputs and parts relating to any Machine.

 

“Specified Hedging Agreement” means any Hedging Agreement entered into between
any Credit Party and a counterparty that has duly acceded to the Intercreditor
Agreement in accordance with the terms thereof (a “Specified Hedging
Counterparty”), including the Nomura Hedging Agreement.

 

“Subject Transaction” means any Investment that results in a Person becoming a
Subsidiary, any Permitted Acquisition, any Disposition that results in a
Subsidiary of Holdings ceasing to be a Subsidiary of Holdings , any Disposition
of a business unit, line of business or division of Holdings or any of its
Subsidiaries or any incurrence or repayment of Indebtedness (other than
Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes) or Restricted Payment
that by the terms of this Agreement requires such test to be calculated on a
“Pro Forma Basis” or subject to “Pro Forma Compliance.”

 



32

 

 

“Subordinated Indebtedness” means any unsecured Indebtedness incurred by the
Issuer or any Guarantor Subsidiary that is expressly subordinated in right of
payment to the Obligations on terms reasonably acceptable to the Note Agent.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.

 

“Supplier” as defined in Section 2.17(h)(ii).

 

“Swap Obligation” as defined in the definition of “Excluded Swap Obligation”.

 

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding, including backup withholding (together with
interest, penalties and other additions thereto) of any nature imposed by any
Governmental Authority.

 

“Terminated Purchaser” as defined in Section 2.20.

 

“Test Period” means, as of any date of determination, the four consecutive
fiscal quarters of the Issuer ending on or most recently ended as of such date
of determination for which financial statements have been or are required to be
delivered pursuant to Sections 5.1(b) and 5.1(c), as applicable.

 

“TISE” means the International Stock Exchange of the Channel Islands.

 

“Title Policy” as defined in Section 5.11(d)(iii).

 

“Total Leverage Ratio” means, as of any date of determination, the ratio of (i)
the sum of (A) Consolidated Total Debt as of such date to (ii) Consolidated
Adjusted EBITDA for the Test Period.

 

“Trademarks” as defined in the Security Agreements.

 

“Type of Credit Extension” means, with respect to any credit extension evidence
by the Notes, a Base Rate Credit Extension or a Eurodollar Rate Credit
Extension.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

 

“UK Collateral Agreement” shall mean the England and Wales law governed all
asset debenture, dated as of the Closing Date as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, entered into
between each UK Credit Party and the Collateral Agent substantially in the form
of Exhibit H.

 

“UK Credit Party” shall mean each Credit Party that is incorporated or organized
under the laws of England and Wales.

 



33

 

 

“UK Share Charge Agreement” shall mean each England and Wales law governed
charge over shares, each as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, entered into by the
shareholder of each UK Credit Party charging the Equity Interests of such UK
Credit Party in favor of the Collateral Agent.

 

“UK Security Documents” shall mean each agreement or instrument governed by the
laws of England and Wales (including without limitation the UK Collateral
Agreement and each UK Share Charge Agreement) pursuant to or in connection with
which any Credit Party grants a security interest in any Collateral for any of
the Obligations, which agreements or instruments shall have terms that are
consistent with the Guaranteed Obligations, each as amended, restated, amended
and restated, supplemented or otherwise modified from time to time.

 

“Unmatured Surviving Obligation” as defined in the definition of “Paid in Full”
or “Payment in Full”.

 

“U.S.” or “United States” means the United States of America.

 

“U.S. Credit Party” shall mean each Credit Party that is incorporated or
organized under the laws of the United States.

 

“U.S. Gaming” means Inspired Gaming USA Inc.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Security Agreement” shall mean the U.S. law governed all asset security
agreement, dated as of the Closing Date, entered into between each of the U.S.
Credit Parties, each direct parent of a U.S. Credit Party and the Collateral
Agent, as amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

 

“U.S. Security Documents” shall mean each agreement or instrument governed by
the laws of the U.S. (including the U.S. Security Agreement) pursuant to or in
connection with which any Credit Party grants a security interest in any
Collateral for any of the Obligations, each as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

 

“VAT” means (a) any tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax as amended (Directive
2006/112/EC), and (b) any other tax of a similar nature, whether imposed in a
member state of the European Union in substitution for, or levied in addition
to, such tax referred to in (a) or elsewhere.

 

“VAT Refund Share” means the share of any credit, repayment or refund of VAT
obtained by any customer of the Issuer or any Affiliate of the Issuer to which
the Issuer is entitled and which the Issuer has received.

 

“Withholding Agent” means the Issuer and the Note Agent.

 

“Waivable Mandatory Prepayment” as defined in Section 2.12(c).

 



34

 

 

1.2       Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. As used in this Agreement, “Net Cash Provided
by Operating Activities”, “Cash Paid During the Period for Income Taxes” and
“Cash Paid During the Period for Interest” shall refer to “Net Cash Provided by
Operating Activities”, “Cash Paid During the Period for Income Taxes” and “Cash
Paid During the Period for Interest” as each such amount is set forth in the
consolidated financial statements of Holdings for the relevant Test Period and
delivered pursuant to Section 5.1(b) and 5.1(c), which amounts shall be
determined (x) in accordance with GAAP as in effect at the time of such
determination, (y) consistent with past practices and (z) applying the same
terms and methodology under which such amounts and any applicable component
amounts were determined in the Historical Financial Statements, it being
understood that, subject to the other provisions of this Section 1.2, if any
change in GAAP requires a modification in the determination of such amounts in a
manner that results in non-compliance with clauses (y) or (z), then such
modification shall be permitted hereunder solely to the extent required in order
for such determinations to be in compliance with GAAP, as in effect at the time
of such determination. Financial statements and other information required to be
delivered by Holdings to the Purchasers pursuant to Section 5.1(b) and 5.1(c)
shall be prepared in accordance with GAAP as in effect at the time of such
preparation (and delivered together with the reconciliation statements provided
for in Section 5.1(e), if applicable). If any change in GAAP results in a change
in the calculation of the financial covenants or interpretation of related
provisions of this Agreement or any other Credit Document, then if either Issuer
or the Requisite Purchasers shall request an amendment to such provisions of
this Agreement, then the Issuer, the Note Agent and the Requisite Purchasers
agree to negotiate an amendment to such provisions of this Agreement so as to
equitably reflect such changes in GAAP with the desired result that the criteria
for evaluating the Issuer’s financial condition shall be the same after such
change in GAAP as if such change had not been made; provided that no change in
the accounting principles used in the preparation of any financial statement
hereafter adopted by Holdings shall be given effect for purposes of measuring
compliance with financial covenants, unless the Issuer and the Requisite
Purchasers agree to modify such provisions to reflect such changes in GAAP and,
unless such provisions are modified, all financial statements provided hereunder
shall be provided together with a reconciliation between the calculations and
amounts set forth therein before and after giving effect to such change in GAAP.
Until the Issuer and the Requisite Purchasers have agreed to any amendment
referred to in the prior sentence, calculations in connection with the
definitions, covenants and other provisions hereof shall utilize accounting
principles and policies in conformity with those used to prepare the financial
statements prior to the applicable change in GAAP. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to (i) any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of the Issuer or any Subsidiary at
“fair value”, as defined therein and (ii) any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.
Notwithstanding any other provision contained herein or in the other Note
Documents, any operating lease shall not be treated as a Capital Lease for any
purpose and shall continue to be treated as an operating (and any future
operating lease, if it was in effect on the date hereof, that would be treated
as an operating lease for purposes of GAAP as of the date hereof shall be
treated as an operating lease), in each case, for all purposes of this
Agreement, notwithstanding any actual or proposed change in GAAP after the date
hereof. For purposes of determining compliance with Section 6.7, the principal
amount of the Notes outstanding at any time shall be calculated using a spot
rate of exchange in effect for exchanging U.S. Dollars into Pounds Sterling,
with such spot rate of exchange being determined and agreed in writing by the
Issuer and the Purchaser at or prior to 5:00 p.m. (New York time) on the Closing
Date.

 



35

 

 

1.3       Interpretation, Etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. The terms lease and license shall include sub-lease and sub-license, as
applicable. Except as otherwise expressly provided herein, any reference in this
Agreement to any Credit Document shall mean such document as amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

 

1.4       Pro Forma Calculations

 

(a)       Notwithstanding anything to the contrary herein, the Total Leverage
Ratio shall be calculated in the manner prescribed by this Section 1.4. When
calculating the Total Leverage Ratio, any events described in this Section 1.4
that occurred subsequent to the end of the applicable Test Period shall not be
given pro forma effect.

 

(b)       For purposes of calculating the Total Leverage Ratio, Subject
Transactions (other than any incurrence or repayment of any Indebtedness) that
have been made during the applicable Test Period shall be calculated on a pro
forma basis assuming that all such Subject Transactions (and any increase or
decrease in Consolidated Adjusted EBITDA and the component financial definitions
used therein attributable to any Subject Transaction) had occurred on the first
day of the applicable Test Period. If since the beginning of any applicable Test
Period any Person that subsequently became a Subsidiary of the Issuer or was
merged, amalgamated or consolidated with or into any Subsidiary of the Issuer
since the beginning of such Test Period shall have made any Subject Transaction
that would have required adjustment pursuant to this Section 1.4, then the Total
Leverage Ratio shall be calculated to give pro forma effect thereto in
accordance with this Section 1.4.

 

(c)       In the event that the Issuer or any Subsidiary incurs (including by
assumption or guarantees) or repays (including by redemption, repayment,
retirement or extinguishment) any Indebtedness (including in a connection with
any Subject Transaction) included in the calculations of the Total Leverage
Ratio (in each case, other than Indebtedness incurred or repaid under any
revolving credit facility in the ordinary course of business for working capital
purposes), during the applicable Test Period, then the Total Leverage Ratio
shall be calculated giving pro forma effect to such incurrence or repayment of
Indebtedness, to the extent required, as if the same had occurred on the last
day of the applicable Test Period.

 

(d)       Pro forma calculations made pursuant to this Section 1.4 shall be made
in good faith by an Authorized Officer of Holdings.

 

SECTION 2. ISSUANCE AND SALE OF NOTES; PAYMENTS

 

2.1       Issuance and Sale of Notes.

 

(a)       Authorization and Commitments. The Issuer has authorized the issue and
sale of Notes in the aggregate principal amount of $140,000,000.

 

Subject to the terms and conditions hereof, each Purchaser severally agrees to
purchase, on the Closing Date, notes issued by the Issuer in an amount equal to
such Purchaser’s Commitment.

 



36

 

 

Any notes issued under this Section 2.1(a) and subsequently redeemed, repaid or
prepaid may not be reissued. Subject to Sections 2.8, 2.9(a) and 2.10, all
amounts owed hereunder with respect to the Notes shall be Paid in Full no later
than the Maturity Date. Each Purchaser’s Commitment shall terminate immediately
and without further action on the Closing Date after giving effect to the
funding of such Purchaser’s Commitment on such date.

 

(b)       Purchasing Mechanics for Notes.

 

(i)       The Issuer shall deliver to the Note Agent a fully executed Purchase
Notice no later than three (3) Business Days prior to the Closing Date (or such
shorter period as may be acceptable to the Note Agent). Promptly upon receipt by
the Note Agent of such Purchase Notice, the Note Agent shall notify each
Purchaser of the proposed purchase of Notes.

 

(ii)       Each Purchaser shall make its funds available to the Note Agent not
later than 11:00 a.m. (New York City time) one Business Day prior to the Closing
Date, by wire transfer of same day funds in Dollars, to the Escrow Account, and
the Note Agent shall confirm that the Escrow Agent is in receipt of all
requested funds. Upon confirmation from the Purchasers to the Note Agent of the
satisfaction or waiver of the conditions precedent specified herein, and
confirmation by the Note Agent that the Escrow Agent has received all requested
funds, the Note Agent shall direct the Escrow Agent to make the proceeds of the
purchased Notes available to the Issuer not later than 7:00 a.m. (New York City
time) on the Closing Date by causing an amount of same day funds in Dollars
equal to the proceeds of all such purchased Notes received by the Note Agent
from the Purchasers to be wired to the Issuer in accordance with the Purchase
Notice and the funds flow attached thereto.

 

2.2       Pro Rata Shares; Availability of Funds.

 

(a)       Pro Rata Shares. All Notes shall be purchased, and all participations
therein shall be purchased, by the Purchasers simultaneously and proportionately
to their respective Pro Rata Shares, it being understood that no Purchaser shall
be responsible for any default by any other Purchaser in such other Purchaser’s
obligation to purchase a Note pursuant to a request hereunder nor shall any
Commitment of any Purchaser be increased or decreased as a result of a default
by any other Purchaser in such other Purchaser’s obligation to purchase a Note
pursuant to a request hereunder or purchase a participation required hereby.

 

(b)       Availability of Funds. Unless the Note Agent shall have been notified
in writing by any Purchaser prior to the Purchase Date that such Purchaser does
not intend to make available to the Note Agent, the amount of such Purchaser’s
Commitment requested on the Purchase Date, the Note Agent may assume that such
Purchaser has made such amount available to the Note Agent on the Purchase Date
and the Note Agent may, in its sole discretion, but shall not be obligated to,
make available to the Issuer a corresponding amount on the Purchase Date. If
such corresponding amount is not in fact made available to the Note Agent by
such Purchaser, the Note Agent shall be entitled to recover such corresponding
amount on demand from such Purchaser together with interest thereon, for each
day from the Purchase Date until the date such amount is paid to the Note Agent
at the Base Rate. If such Purchaser does not pay such corresponding amount
forthwith upon the demand of the Note Agent, the Note Agent shall promptly
notify the Issuer and the Issuer shall immediately pay such corresponding amount
to the Note Agent, together with interest thereon, for each day from the
Purchase Date until the date such amount is paid to the Note Agent at the rate
payable hereunder for Base Rate Credit Extensions. Nothing in this Section
2.2(b) shall be deemed to relieve any Purchaser from its obligation to fulfill
its Commitments hereunder or to prejudice any rights that the Issuer may have
against any Purchaser as a result of any default by such Purchaser hereunder.

 



37

 

 

2.3       Use of Proceeds. The proceeds of the Notes issued on the Closing Date
shall be applied by the Issuer to fund, in part, the Refinancing Transactions.
No part of the proceeds from the Notes issued hereunder constitutes or will
constitute funds obtained on behalf of any Sanctioned Person or will otherwise
be used by the Issuer or any of its Affiliates, directly or indirectly, (i) in
connection with any investment in, or any transactions or dealings with, any
Sanctioned Person, or (ii) otherwise in violation of applicable Anti-Corruption
Laws, Anti-Money Laundering Laws or Sanctions.

 

2.4       Evidence of Debt; Register; Purchasers’ Books and Records; Notes.

 

(a)       Purchasers’ Evidence of Debt. Each Purchaser shall maintain on its
internal records an account or accounts evidencing the Obligations of the Issuer
to such Purchaser, including the amounts of the Notes purchased by it and each
redemption, repayment and prepayment in respect thereof. Any such recordation
shall be conclusive and binding on the Issuer, absent manifest error; provided,
that the failure to make any such recordation, or any error in such recordation,
shall not affect the Issuer’s Obligations in respect of any applicable Notes;
and provided further, in the event of any inconsistency between the Register and
any Purchaser’s records, the recordations in the Register shall govern.

 

(b)       Register. The Note Agent (or its agent or sub-agent appointed by it),
as a non-fiduciary agent of the Issuer, shall maintain at its Principal Office a
register for the recordation of the names and addresses of the Purchasers and
Notes (including both principal and stated interest) issued to each Purchaser
from time to time (the “Register”). There shall be no more than one Purchaser
for each Note, including all beneficial interests therein. The Register shall be
available for inspection by the Issuer or any Purchaser (with respect to (i) any
entry relating to such Purchaser’s Notes and (ii) the identity of the other
Purchasers (but not any information with respect to such other Purchasers’
Notes)) at any reasonable time and from time to time upon reasonable prior
written notice. The Note Agent shall record, or shall cause to be recorded, in
the Register the Notes in accordance with the provisions of Section 10.6, and
each redemption, repayment or prepayment in respect of the principal amount of
the Notes, and any such recordation shall be conclusive and binding on the
Issuer and each Purchaser, absent manifest error; provided that failure to make
any such recordation, or any error in such recordation, shall not affect the
Issuer’s Obligations in respect of any Note. The Issuer hereby designates the
Note Agent to serve as the Issuer’s non-fiduciary agent solely for purposes of
maintaining the Register as provided in this Section 2.4, and the Issuer hereby
agrees that, to the extent the Note Agent serves in such capacity, the Note
Agent and its officers, directors, employees, agents, sub-agents and affiliates
shall constitute “Agent Indemnitees.” Upon its receipt of a duly completed
Assignment Agreement, all requested “know your customer” documentation”, and the
processing and registration fee referred to in Section 10.6, the Note Agent
shall accept such Assignment Agreement and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
Section 2.4.

 

(c)       Notes, Terms of Notes and Form of Legend. (i) Each Note issued on the
Closing Date shall be in the form of Exhibit B hereto. The Notes shall be
executed on behalf of the Issuer by a director. The signature of any director on
the Notes may be manual or facsimile. Notes bearing the manual or facsimile
signatures of individuals who were at any time the proper directors of the
Issuer shall bind the Issuer, notwithstanding that such individuals or any of
them have ceased to hold such offices prior to the authentication and delivery
of such Notes or did not hold such offices at the date of such Notes.

 

(ii)       The Notes shall bear interest on their principal amount and overdue
interest as provided therein and as otherwise provided in this Agreement, with a
stated maturity as provided therein and as otherwise provided in this Agreement.
The Notes shall be issuable only in registered form without coupons and only in
denominations of $5,000,000 and any integral multiples of $1,000,000 in excess
thereof.

 



38

 

 

(iii)       Unless otherwise permitted by this Agreement, every Note issued and
delivered hereunder shall bear a legend in substantially the following form:

 

THE SECURITY REPRESENTED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR QUALIFIED
UNDER ANY STATE SECURITIES LAWS AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE
DISPOSED OF EXCEPT WHILE A REGISTRATION STATEMENT IS IN EFFECT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS. THE HOLDER OF THIS SECURITY IS SUBJECT TO THE TERMS OF
THE NOTE PURCHASE AGREEMENT AND GUARANTY, DATED AS OF AUGUST 13, 2018 (THE “NOTE
PURCHASE AGREEMENT”), AMONG GAMING ACQUISITIONS LIMITED (THE “ISSUER”), INSPIRED
ENTERTAINMENT INC. (“HOLDINGS”), THE PURCHASERS NAMED THEREIN (THE “PURCHASERS”)
AND CORTLAND CAPITAL MARKET SERVICES LLC (THE “NOTE AGENT AND COLLATERAL
AGENT”). A COPY OF SUCH NOTE PURCHASE AGREEMENT IS AVAILABLE AT THE OFFICES OF
THE ISSUER.

 

The legend set forth above shall be removed and the Issuer shall upon return of
the prior Note issue a Note without such legend to the holder of the Notes upon
which it is stamped, if, unless otherwise required by state securities laws, (A)
upon a resale of such Notes that is registered under the Securities Act, or (B)
in connection with a sale, assignment or other transfer, in which such holder
provides the Issuer with an opinion of counsel, in a form reasonably acceptable
to the Issuer, to the effect that such sale, assignment or transfer of the Notes
may be made without registration under the applicable requirements of the
Securities Act in reliance upon Regulation S, Rule 144 or Rule 144A or another
available exemption.

 

(d)       Mutilated, Destroyed, Lost and Stolen Notes.

 

(i)         If any mutilated Note is surrendered to the Issuer, the Issuer shall
execute and deliver in exchange therefor a new Note of the same principal amount
and bearing a number not contemporaneously outstanding. If there shall be
delivered to the Issuer (a) evidence to its satisfaction of the destruction,
loss or theft of any Note and (b) such security or indemnity as may be required
by it to save each of it and any of the Purchasers harmless, then, in the
absence of notice that such Note has been acquired by a bona fide purchaser, the
Issuer shall execute and deliver, in lieu of any such destroyed, lost or stolen
Note, a new Note of a like principal amount and bearing a number not
contemporaneously outstanding.

 

(ii)        In case any such mutilated, destroyed, lost or stolen Note has
become or is about to become due and payable, the Issuer in its discretion may,
instead of issuing a new Note, pay such Note.

 

(iii)       Upon the issuance of any new Note pursuant to this Section 2.4(d),
the Issuer may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
expenses connected therewith.

 

(iv)       Every new Note issued pursuant to this Section 2.4(d) in lieu of any
destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Issuer, whether or not the destroyed, lost or
stolen Note shall be at any time enforceable by anyone, and shall be entitled to
all the benefits of this Agreement equally and proportionately with any and all
other Notes duly issued hereunder.

 



39

 

 

(v)       The provisions of this Section 2.4(d) are exclusive and shall preclude
(to the extent lawful) all other rights and remedies with respect to the
replacement or payment of mutilated, destroyed, lost or stolen Notes.

 

(e)       Persons Deemed Owners. Prior to due presentment of a Note for
registration of transfer, the Issuer and any of the Purchasers may treat the
Person in whose name such Note is registered as the owner of such Note for the
purpose of receiving payment of principal of and interest on such Note and for
all other purposes whatsoever, whether or not such Note be overdue, and neither
the Issuer nor any the Purchasers shall be affected by notice to the contrary.

 

(f)       Cancellation. All Notes surrendered for payment, redemption,
registration of transfer or exchange shall, if surrendered to any Person other
than the Issuer, be delivered to the Issuer and shall be promptly cancelled by
it. The Issuer shall cancel any Notes previously issued and delivered hereunder
which the Issuer may have reacquired.

 

(g)       Home Office Payment. So long as any Purchaser or its nominee shall be
the holder of any Note, and notwithstanding anything contained in this Agreement
or such Note to the contrary, the Issuer shall pay all sums becoming due on such
Note for principal, premium, if any, and interest in accordance with this
Agreement, without the presentation or surrender of such Note or the making of
any notation thereon, except that upon written request of the Issuer made
concurrently with or reasonably promptly after payment or redemption in full of
any Note, such Issuer shall surrender such Note for cancellation reasonably
promptly after any such request to the Issuer at its principal executive office.
Prior to any sale or other disposition of any Note held by such Purchaser or its
nominee, such Purchaser will, at its election, either endorse thereon the amount
of principal paid thereon and the last date to which interest has been paid
thereon or surrender such Note to the Issuer in exchange for a new Note or
Notes. The Issuer shall afford the benefits of this Section 2.4(g) to any
Institutional Investor that is the direct or indirect transferee of any Note
purchased by such Purchaser under this Agreement and that has made the same
agreement relating to such Note as such Purchaser made in this Section 2.4(g).

 

2.5       Interest on Notes.

 

(a)       Except as otherwise set forth herein, the Notes shall bear interest on
the unpaid principal amount thereof from the date issued through redemption
(whether by acceleration or otherwise) thereof as follows:

 

(i)        if a Base Rate Credit Extension, at the Base Rate plus the Applicable
Margin; or

 

(ii)       if a Eurodollar Rate Credit Extension, at the Adjusted Eurodollar
Rate plus the Applicable Margin.

 

(b)       The basis for determining the rate of interest shall be selected by
the Issuer and notified to each Agent and the Purchasers pursuant to the
Purchase Notice or applicable Conversion/Continuation Notice, as the case may
be.

 

(c)       In connection with Eurodollar Rate Credit Extensions there shall be no
more than three (3) Interest Periods outstanding at any time. In the event the
Issuer fails to specify between a Base Rate Credit Extension or a Eurodollar
Rate Credit Extension in the applicable Purchase Notice or
Conversion/Continuation Notice, such credit extension (if outstanding as a
Eurodollar Rate Credit Extension) will be automatically continued as a
Eurodollar Rate Credit Extension on the last day of then-current Interest Period
for such credit extension (or if outstanding as a Base Rate Credit Extension
will remain as, or (if not then outstanding) will be made as, a Base Rate Credit
Extension). The Note Agent shall, promptly on each Interest Rate Determination
Date, determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the Eurodollar Rate Credit Extensions for which an interest rate is then being
determined for the applicable Interest Period and shall promptly give notice
thereof (in writing) to the Issuer and each Purchaser holding Notes.

 



40

 

 

(d)       Interest payable pursuant to Section 2.5(a) shall be computed (i) in
the case of Base Rate Credit Extensions on the basis of a 365-day or 366-day
year, as the case may be, and (ii) in the case of Eurodollar Rate Credit
Extensions, on the basis of a 360-day year, in each case for the actual number
of days elapsed in the period during which it accrues. In computing interest on
any Note, the date of the original issuance of such Note or the first day of an
Interest Period applicable to any Eurodollar Rate Credit Extension or Base Rate
Credit Extension, the last Interest Payment Date with respect to such Eurodollar
Rate Credit Extension or Base Rate Credit Extension or, with respect to a Base
Rate Credit Extension being converted from a Eurodollar Rate Credit Extension,
the date of conversion of such Eurodollar Rate Credit Extension to such Base
Rate Credit Extension, as the case may be, shall be included, and the date of
payment with respect to such Eurodollar Rate Credit Extension or Base Rate
Credit Extension or the expiration date of an Interest Period applicable to such
Eurodollar Rate Credit Extension or Base Rate Credit Extension or, with respect
to a Base Rate Credit Extension being converted to a Eurodollar Rate Credit
Extension, the date of conversion of such Base Rate Credit Extension to such
Eurodollar Rate Credit Extension, as the case may be, shall be excluded;
provided, if a Eurodollar Rate Credit Extension or Base Rate Credit Extension is
redeemed or repaid on the same day on which it is made, one day’s interest shall
be paid on that Eurodollar Rate Credit Extension or Base Rate Credit Extension.

 

(e)       Except as otherwise set forth herein, interest on each Eurodollar Rate
Credit Extension and each Base Rate Credit Extension (i) shall accrue on a daily
basis and shall be payable in arrears on each Interest Payment Date with respect
to interest accrued on and to each such payment date; (ii) shall accrue on a
daily basis and shall be payable in arrears upon any prepayment of that
Eurodollar Rate Credit Extension or Base Rate Credit Extension, whether
voluntary or mandatory, to the extent accrued on the amount being prepaid; and
(iii) shall accrue on a daily basis and shall be payable in arrears at maturity
of the Notes, including final maturity of the Notes; provided, however, with
respect to any voluntary prepayment of a Base Rate Credit Extension, accrued
interest shall instead be payable on the applicable Interest Payment Date.

 

2.6       Conversion/Continuation.

 

(a)       Subject to Section 2.15 and so long as no Event of Default shall have
occurred and then be continuing and neither the Note Agent nor the Requisite
Purchasers have otherwise delivered a written notice to the Issuer to the
contrary, the Issuer shall have the option:

 

(i)       to convert at any time all or any part of any Note equal to $2,000,000
and integral multiples of $500,000 in excess of that amount from one Type of
Credit Extension to another Type of Credit Extension; provided, a Eurodollar
Rate Credit Extension may only be converted on the expiration of the Interest
Period applicable to such Eurodollar Rate Credit Extension unless the Issuer
shall pay all amounts due under Section 2.15 in connection with any such
conversion; or

 



41

 

 

(ii)        upon the expiration of any Interest Period applicable to any
Eurodollar Rate Credit Extension, to continue all or any portion of such credit
extension equal to $2,000,000 and integral multiples of $500,000 in excess of
that amount as a Eurodollar Rate Credit Extension.

 

(b)       The Issuer shall deliver a Conversion/Continuation Notice to the Note
Agent no later than 10:00 a.m. (New York City time) at least one Business Day in
advance of the proposed conversion date (in the case of a conversion to a Base
Rate Credit Extension) and at least three Business Days in advance of the
proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a Eurodollar Rate Credit Extension). Except as otherwise
provided herein, a Conversion/Continuation Notice for conversion to, or
continuation of, any Eurodollar Rate Credit Extensions shall be irrevocable on
and after the related Interest Rate Determination Date, and the Issuer shall be
bound to effect a conversion or continuation in accordance therewith. If on any
day a Eurodollar Rate Credit Extension or Base Rate Credit Extension is
outstanding with respect to which a Purchase Notice or Conversion/Continuation
Notice has not been delivered to the Note Agent in accordance with the terms
hereof specifying the applicable basis for determining the rate of interest,
then for that day such credit extension shall be a Base Rate Credit Extension.

 

2.7       Default Interest. Upon the occurrence and during the continuance of an
Event of Default, the principal amount of all Notes and other Obligations
outstanding and, to the extent permitted by applicable law, any interest
payments on the Notes or any fees or other amounts owed hereunder, shall
thereafter, after as well as before judgment, bear interest (including
post-petition interest in any proceeding under Debtor Relief Laws) payable on
demand at a rate that is 2.0% per annum in excess of the interest rate otherwise
payable hereunder with respect to the applicable Notes (or, in the case of any
such fees and other amounts, at a rate which is 2.0% per annum in excess of the
interest rate otherwise payable hereunder for Base Rate Credit Extensions);
provided, in the case of Eurodollar Rate Credit Extensions, upon the expiration
of the Interest Period in effect at the time any such increase in interest rate
is effective such Eurodollar Rate Credit Extensions shall thereupon become Base
Rate Credit Extensions and shall thereafter bear interest payable upon demand at
a rate which is 2.0% per annum in excess of the interest rate otherwise payable
hereunder for Base Rate Credit Extensions so long as the Issuer shall have
received written notice of such increased rate from the Note Agent or the
Required Purchasers (it being understood that, in the case of an Event of
Default described in Section 8.1(f) or 8.1(g), such increased rate shall be
effective immediately and without requirement of any notice); provided, further,
that the effective date of any increased interest rate provided for in this
Section 2.7 may if specified in such notice, notwithstanding the date of any
applicable notice, be retroactive to the first date on which such Event of
Default occurred. Payment or acceptance of the increased rates of interest
provided for in this Section 2.7 is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of the Note Agent or any Purchaser.

 

2.8       Repayment of the Notes. The outstanding principal amount of the Notes,
together with all other amounts owed hereunder with respect thereto, shall be
Paid in Full no later than the Maturity Date.

 

2.9       Voluntary Prepayments.

 

(a)       At any time and from time to time:

 

(b)       with respect to Base Rate Credit Extensions, the Issuer may prepay any
such credit extension on any Business Day in whole or in part, in an aggregate
minimum amount of $2,000,000 and integral multiples of $500,000 in excess of
that amount; and

 



42

 

 

(c)       with respect to Eurodollar Rate Credit Extensions, the Issuer may
prepay any such credit extensions on any Business Day in whole or in part in an
aggregate minimum amount of $2,000,000 and integral multiples of $500,000 in
excess of that amount.

 

(d)       All such prepayments shall be made:

 

(i)        upon not less than one Business Day’s prior written notice in the
case of Base Rate Credit Extensions; and

 

(ii)       upon not less than three Business Days’ prior written notice in the
case of Eurodollar Rate Credit Extensions;

 

in each case given to the Note Agent by 12:00 p.m. (New York City time) on the
date required. Upon the giving of any such notice, the principal amount of the
Notes specified in such notice shall become due and payable on the prepayment
date specified therein. Any such voluntary prepayment pursuant to this Section
2.9 shall be applied as specified in Section 2.12(a) and be subject to Section
2.11.

 

2.10       Mandatory Prepayments

 

(a)       Asset Sales. Not later than the fifth Business Day following the date
of receipt by Holdings or any of its Subsidiaries of any Net Asset Sale
Proceeds, the Issuer shall prepay the Notes in an aggregate amount equal to such
Net Asset Sale Proceeds; provided, so long as no Default or Event of Default
shall have occurred and be continuing and (ii) to the extent that aggregate Net
Asset Sale Proceeds from the Closing Date through the applicable date of
determination do not exceed $1,000,000, the Issuer shall have the option,
directly or through one or more of its Subsidiaries, to invest such Net Asset
Sale Proceeds within one hundred eighty (180) days of receipt thereof (or
legally committed to be applied within 180 days after receipt and actually
applied within 365 days of receipt thereof) in long-term productive assets of
the general type (including capitalized software) used or useful in the business
of Holdings and its Subsidiaries.

 

(b)       Insurance/Condemnation Proceeds. Not later than the fifth Business Day
following the date of receipt by Holdings or any of its Subsidiaries, or the
Note Agent as loss payee, of any Net Insurance/Condemnation Proceeds, the Issuer
shall prepay the Notes in an aggregate amount equal to such Net
Insurance/Condemnation Proceeds; provided, (i) so long as no Default or Event of
Default shall have occurred and be continuing and (ii) to the extent that
aggregate Net Insurance/Condemnation Proceeds` from the Closing Date through the
applicable date of determination do not exceed $1,000,000, the Issuer shall have
the option, directly or through one or more of its Subsidiaries to invest such
Net Insurance/Condemnation Proceeds within (180) days of receipt thereof (or
legally committed to be applied within 180 days after receipt and actually
applied within 365 days of receipt thereof) in long term productive assets of
the general type (including capitalized software) used or useful in the business
of Holdings and its Subsidiaries, which investment may include the repair,
restoration or replacement of the applicable assets thereof.

 

(c)       [Reserved]

 

(d)       Issuance of Debt. Within one (1) business day of the date of receipt
by Holdings or any of its Subsidiaries of any Cash proceeds from the incurrence
of any Indebtedness of Holdings or any of its Subsidiaries (other than with
respect to any Indebtedness permitted to be incurred pursuant to Section 6.1),
the Issuer shall prepay the Notes in an aggregate amount equal to 100% of such
proceeds, net of underwriting discounts and commissions and other reasonable
costs and expenses associated therewith, including reasonable legal fees and
expenses.

 



43

 

 

(e)       Excess Cash Flow. In the event that there shall be Consolidated Excess
Cash Flow for any Fiscal Year, commencing with the Fiscal Year ending September
30, 2019 (or the period from October 1, 2018 to December 31, 2019 if a Fiscal
Year change is made pursuant to Section 6.16 prior to December 31, 2019), the
Issuer shall, within 5 Business Days following the date on which financial
statements are required to be delivered pursuant to Section 5.1(c) with respect
to such Fiscal Year, prepay the Notes in an aggregate amount equal to 50% of
such Consolidated Excess Cash Flow (provided that (i) such prepayment percentage
shall be 25% if, as of the last day of the most recently ended Fiscal Year, the
Total Leverage Ratio (determined for any such period by reference to the
Compliance Certificate delivered pursuant to Section 5.1(d) calculating the
Total Leverage Ratio as of the last day of such Fiscal Year) shall be 2.5:1.00
or less, but greater than 2.0:1.00, and (ii) no such prepayment shall be
required by this clause (e) if the foregoing Total Leverage Ratio as of the last
day of such Fiscal Year shall be 2.0:1.00 or less) minus voluntary repayments of
the Notes made during such Fiscal Year and (without duplication of amounts
deducted in prior years) after the end of such Fiscal Year and prior to the date
of such Consolidated Excess Cash Flow prepayment with Internally Generated Cash.

 

(f)       [Reserved]

 

(g)       Prepayment Certificate. Concurrently with any prepayment of the Notes
pursuant to Sections 2.10(a) through 2.10(e), the Issuer shall deliver to the
Note Agent a certificate of an Authorized Officer demonstrating the calculation
of the amount of the applicable net proceeds or Consolidated Excess Cash Flow,
as the case may be and specifying the applicable subsection of this Section 2.10
pursuant to which such prepayment is being made. In the event that the Issuer
shall subsequently determine that the actual amount received exceeded the amount
set forth in such certificate, the Issuer shall promptly make an additional
prepayment of the Notes in an amount equal to such excess, and the Issuer shall
concurrently therewith deliver to the Note Agent a certificate of an Authorized
Officer demonstrating the derivation of such excess.

 

(h)       Application. Any such prepayments pursuant to this Section 2.10 shall
be applied as specified in Section 2.12(b) and be subject to Section 2.11.

 

2.11       Prepayment Premium and Exit Premium. (a) In the event that all or any
portion of the Notes is redeemed, repaid or prepaid for any reason (including as
a result of any mandatory prepayments, voluntary prepayments, payments made
following acceleration of the Notes or after an Event of Default but excluding
payments of the purchase price in connection with an assignment of any Notes
made pursuant to Section 2.20(b)) prior to the Maturity Date, such repayments or
prepayments will be made together with a premium equal to 3.00% of the amount
repaid or prepaid provided, that solely to the extent that any such repayment or
prepayment is made by the Issuer using the proceeds of a VAT Refund Share within
10 days of receipt by Holdings or its applicable Subsidiary of such proceeds of
a VAT Refund Share, such repayment or prepayment shall be made (A) at par and
without premium, if such repayment or prepayment occurs on or prior to the date
that is six (6) months following the Closing Date, (B) together with a premium
equal to 1.00% of the amount repaid or prepaid, if such repayment or prepayment
occurs after the date that is six (6) months following the Closing Date but on
or prior to the first anniversary of the Closing Date, (C) together with a
premium equal to 2.00% of the amount repaid or prepaid, if such repayment or
prepayment occurs after the first anniversary of the Closing Date but on or
prior to the second anniversary of the Closing Date (the foregoing premium, the
“Prepayment Premium”); provided that the Prepayment Premium shall not apply to
mandatory prepayments by Issuer pursuant to Sections 2.10(b) and 2.10(e) and (b)
upon the repayment of all or any portion of the Notes on or after the Maturity
Date, such repayment will be together with a premium equal to 3.00% of the
amount repaid (the foregoing premium, the “Exit Premium”). If the Notes are
accelerated or otherwise become due prior to their maturity date, in each case,
as a result of an Event of Default (including upon the occurrence of a
bankruptcy or insolvency event (including the acceleration of claims by
operation of law)), the amount of principal of and premium on the Notes that
becomes due and payable shall equal 100% of the aggregate principal amount of
the Notes plus the Prepayment Premium, as if such acceleration or other
occurrence were a voluntary prepayment of the Notes accelerated or otherwise
becoming due, and, upon the Notes becoming due at the maturity date, the amount
of principal of and premium on the Notes that becomes due and payable shall
equal 100% of the aggregate principal amount of the Notes plus the Exit Premium.
Without limiting the generality of the foregoing, it is understood and agreed
that (1) if the Notes are accelerated or otherwise become due prior to their
maturity date, in each case, in respect of any Event of Default (including upon
the occurrence of a bankruptcy or insolvency event (including the acceleration
of claims by operation of law)), the Prepayment Premium applicable with respect
to a prepayment of the Notes will also be due and payable on the date of such
acceleration or such other prior due date as though the Notes were voluntarily
prepaid as of such date, (2) upon the Notes becoming due at the maturity date,
the Exit Premium will also be due and payable on such date and (3) the
Prepayment Premium or Exit Premium, as the case may be, shall constitute part of
the Obligations, in view of the impracticability and extreme difficulty of
ascertaining actual damages and by mutual agreement of the parties as to a
reasonable calculation of each Purchaser’s loss as a result thereof. Any premium
payable above shall be presumed to be the liquidated damages sustained by each
Purchaser and the Issuer hereby agrees that it is reasonable under the
circumstances currently existing. THE ISSUER EXPRESSLY WAIVES (TO THE FULLEST
EXTENT IT MAY LAWFULLY DO SO) THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR
LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE PREPAYMENT PREMIUM OR
THE EXIT PREMIUM IN CONNECTION WITH ANY SUCH ACCELERATION OR WITH THE NOTES
OTHERWISE BECOMING DUE. The Issuer expressly agrees (to the fullest extent it
may lawfully do so) that: (A) each of the Prepayment Premium and the Exit
Premium is reasonable and is the product of an arm’s length transaction between
sophisticated business people, ably represented by counsel; (B) each of the
Prepayment Premium and the Exit Premium shall be payable notwithstanding the
then prevailing market rates at the time payment is made; (C) there has been a
course of conduct between the Purchasers and the Issuer giving specific
consideration in this transaction for such agreement to pay the Prepayment
Premium and the Exit Premium; and (D) the Issuer shall be estopped hereafter
from claiming differently than as agreed to in this paragraph.

 



44

 

 

2.12       Application of Prepayments.

 

(a)       Application of Voluntary Prepayments. Any prepayment of the Notes
pursuant to Section 2.9(a) shall be applied to reduce the outstanding principal
amount of the Notes.

 

(b)       Application of Mandatory Prepayments. Any amount required to be paid
pursuant to Sections 2.10(a) through 2.10(e) shall be applied to reduce the
outstanding principal amount of the Notes.

 

(c)       Waivable Mandatory Prepayment. Anything contained herein to the
contrary notwithstanding, so long as any Notes are outstanding, in the event the
Issuer is required to make any mandatory prepayment other than a prepayment
required under Section 2.10(d) (a “Waivable Mandatory Prepayment”) of the Notes,
not less than five Business Days prior to the date (the “Required Prepayment
Date”) on which the Issuer is required to make such Waivable Mandatory
Prepayment, the Issuer shall notify the Note Agent of the amount of such
prepayment, and the Note Agent will promptly thereafter notify each Purchaser
holding an outstanding Note of the amount of such Purchaser’s Pro Rata Share of
such Waivable Mandatory Prepayment and such Purchaser’s option to refuse such
amount. Each such Purchaser may exercise such option by giving written notice to
the Issuer and the Note Agent of its election to do so on or before the third
Business Day prior to the Required Prepayment Date (it being understood that any
Purchaser which does not notify the Issuer and the Note Agent of its election to
exercise such option on or before the third Business Day prior to the Required
Prepayment Date shall be deemed to have elected, as of such date, not to
exercise such option). On the Required Prepayment Date, the Issuer shall pay to
the Note Agent the amount of the Waivable Mandatory Prepayment, which amount
shall (i) be applied in an amount equal to that portion of the Waivable
Mandatory Prepayment payable to those Purchasers that have elected not to
exercise such option, to prepay the Notes held by such Purchasers, and (ii) with
respect to any remaining balance, be returned to the Issuer (in which event the
Issuer may use the proceeds for any purpose not prohibited by the Credit
Documents).

 



45

 

 

(d)       [Reserved].

 

(e)       Application of Prepayments to Base Rate Credit Extensions and
Eurodollar Rate Credit Extensions. Any prepayment of Notes shall be applied
first to Base Rate Credit Extensions to the full extent thereof before
application to Eurodollar Rate Credit Extensions, in each case in a manner which
minimizes the amount of any payments required to be made by the Issuer pursuant
to Section 2.15(c).

 

2.13       General Provisions Regarding Payments.

 

(a)       All payments by the Issuer of principal, interest, fees and other
Obligations shall be made in Dollars in same day funds, without defense,
recoupment, set-off or counterclaim, free of any restriction or condition, and
delivered to the Note Agent not later than 12:00 p.m. (New York City time) on
the date due to the account designated in writing from time to time of the Note
Agent for the account of the Purchasers; for purposes of computing interest and
fees, funds received by the Note Agent after that time on such due date may (at
the discretion of the Note Agent) be deemed to have been paid by the Issuer on
the next succeeding Business Day.

 

(b)       All payments in respect of the principal amount of any Note shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Note on a date when interest is due and payable with respect to such Note)
shall be applied to the payment of interest then due and payable before
application to principal.

 

(c)       The Note Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Purchaser at such address as such Purchaser shall
indicate in writing, such Purchaser’s applicable Pro Rata Share of all payments
and prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by the Note Agent.

 

(d)       Notwithstanding the foregoing provisions hereof, if any Conversion/
Continuation Notice is withdrawn as to any Affected Purchaser or if any Affected
Purchaser makes Base Rate Credit Extensions in lieu of its Pro Rata Share of any
Eurodollar Rate Credit Extensions, the Note Agent shall give effect thereto in
apportioning payments received thereafter.

 

(e)       The Issuer hereby authorizes the Note Agent to charge the Issuer’s
accounts with the Note Agent in order to cause timely payment to be made to the
Note Agent of all principal, interest, fees and expenses due hereunder (subject
to sufficient funds being available in its accounts for that purpose).

 

(f)       The Note Agent may (at its discretion) deem any payment by or on
behalf of the Issuer hereunder that is not made in same day funds prior to 12:00
p.m. (New York City time) to be a non-conforming payment. Any such payment may
(at the discretion of the Note Agent) be deemed to have been received by the
Note Agent until the later of (i) the time such funds become available funds,
and (ii) the applicable next Business Day. The Note Agent shall give prompt
notice to the Issuer and each applicable Purchaser if any payment is
non-conforming. Any non-conforming payment may constitute or become a Default or
Event of Default in accordance with the terms of Section 8.1(a). Interest shall
continue to accrue on any principal as to which a non-conforming payment is made
until such funds become available funds (but in no event less than the period
from the date of such payment to the next succeeding applicable Business Day) at
the rate determined pursuant to Section 2.7 from the date such amount was due
and payable until the date such amount is Paid in Full.

 



46

 

 

(g)       If an Event of Default shall have occurred and not otherwise been
waived or cured, and the maturity of the Obligations shall have been accelerated
pursuant to Section 8.1 or pursuant to any sale of, any collection from, or
other realization upon all or any part of the Collateral, all payments or
proceeds received by the Agents in respect of any of the Obligations, shall be
applied in accordance with the application arrangements described in Section
8.2.

 

2.14       Ratable Sharing. The Purchasers hereby agree among themselves that,
except as otherwise provided in the Collateral Documents with respect to amounts
realized from the exercise of rights with respect to Liens on the Collateral, if
any of them shall, whether by voluntary payment (other than a voluntary
prepayment of the Notes made and applied in accordance with the terms hereof),
through the exercise of any right of set-off or banker’s lien, by counterclaim
or cross action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, fees and other amounts then due and
owing to such Purchaser hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Purchaser) which is greater
than the proportion received by any other Purchaser in respect of the Aggregate
Amounts Due to such other Purchaser, then the Purchaser receiving such
proportionately greater payment shall (a) notify the Note Agent and each other
Purchaser of the receipt of such payment and (b) apply a portion of such payment
to purchase participations (which it shall be deemed to have purchased from each
seller of a participation simultaneously upon the receipt by such seller of its
portion of such payment) in the Aggregate Amounts Due to the other Purchasers so
that all such recoveries of Aggregate Amounts Due shall be shared by all
Purchasers in proportion to the Aggregate Amounts Due to them; provided, if all
or part of such proportionately greater payment received by such purchasing
Purchaser is thereafter recovered from such Purchaser upon the bankruptcy or
reorganization of the Issuer or otherwise, those purchases shall be rescinded
and the purchase prices paid for such participations shall be returned to such
purchasing Purchaser ratably to the extent of such recovery, but without
interest. The Issuer expressly consents to the foregoing arrangement and agrees
that any holder of a participation so purchased may exercise any and all rights
of banker’s lien, consolidation, set-off or counterclaim with respect to any and
all monies owing by the Issuer to that holder with respect thereto as fully as
if that holder were owed the amount of the participation held by that holder.
The provisions of this Section 2.14 shall not be construed to apply to (a) any
payment made by the Issuer pursuant to and in accordance with the express terms
of this Agreement, (b) any payment obtained by any Purchaser as consideration
for the assignment or sale of a participation in any of its Notes or other
Obligations owed to it or (c) acceptance of the Waivable Mandatory Prepayment.

 

2.15       Making or Maintaining Eurodollar Rate Credit Extensions.

 

(a)       Inability to Determine Applicable Interest Rate. In the event that the
Note Agent shall have determined (which determination shall be final and
conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Credit Extensions, that
by reason of circumstances affecting the London interbank market adequate and
fair means do not exist for ascertaining the interest rate applicable to such
Notes on the basis provided for in the definition of “Adjusted Eurodollar Rate”
or the rates referenced in the definition of “Adjusted Eurodollar Rate” are
otherwise not available, the Note Agent shall on such date give notice (by
telefacsimile or e-mail) to the Issuer and each Purchaser of such determination,
whereupon (i) no Notes may be issued or purchased as, or converted to,
Eurodollar Rate Credit Extensions until such time as the Note Agent notifies the
Issuer and the Purchasers that the circumstances giving rise to such notice no
longer exist, and (ii) any Purchase Notice or Conversion/Continuation Notice
given by the Issuer with respect to the Notes in respect of which such
determination was made shall be deemed to be rescinded by the Issuer.

 



47

 

 

(b)       Illegality or Impracticability of Eurodollar Rate Credit Extensions.
In the event that on any date (i) any Purchaser shall have determined (which
determination shall be final and conclusive and binding upon all parties hereto)
that the making, maintaining, converting to or continuation of its Eurodollar
Rate Credit Extensions has become unlawful as a result of compliance by such
Purchaser in good faith with any law, treaty, governmental rule, regulation,
guideline or order (or would conflict with any such treaty, governmental rule,
regulation, guideline or order not having the force of law even though the
failure to comply therewith would not be unlawful), or (ii) the Note Agent is
advised by the Requisite Purchasers (which determination shall be final and
conclusive and binding upon all parties hereto) that the making, maintaining,
converting to or continuation of its Eurodollar Rate Credit Extensions has
become impracticable, as a result of contingencies occurring after the date
hereof which materially and adversely affect the London interbank market or the
position of the Purchasers in that market, then, and in any such event, such
Purchasers (or in the case of the preceding clause (i), such Purchaser) shall be
an “Affected Purchaser” and such Affected Purchaser shall on that day give
notice (by e-mail) to the Issuer and the Note Agent of such determination (which
notice the Note Agent shall promptly transmit to each other Purchaser). If (A)
the Note Agent receives a notice from (x) any Purchaser pursuant to clause (i)
of the preceding sentence or (y) a notice from Purchasers constituting Requisite
Purchasers pursuant to clause (ii) of the preceding sentence or (B) the
circumstances set forth in this clause (b)(i) or (ii) have not arisen but the
supervisor for the administrator of the Adjusted Eurodollar Rate or a
Governmental Authority having jurisdiction over the Note Agent has made a public
statement identifying a specific date after which the Adjusted Eurodollar Rate
shall not longer be used for determining interest rates for credit extensions,
then (1) the obligation of the Purchasers (or, in the case of any notice
pursuant to clause (i) of the preceding sentence, such Purchaser) to purchase
Notes as, or to convert the credit extension evidenced by such Notes to,
Eurodollar Rate Credit Extensions shall be suspended until such notice shall be
withdrawn by each Affected Purchaser, (2) to the extent such determination by
the Affected Purchaser relates to a Eurodollar Rate Credit Extension then being
requested by the Issuer pursuant to a Purchase Notice or a
Conversion/Continuation Notice or the circumstances in clause (B) have arisen,
the Purchasers (or in the case of any notice pursuant to clause (i) of the
preceding sentence, such Purchaser) shall purchase such Note as (or continue or
convert the credit extension evidenced by such Note to, as the case may be) a
Base Rate Credit Extension, (3) the Purchasers’ (or in the case of any notice
pursuant to clause (i) of the preceding sentence, such Purchaser’s) obligations
to maintain their respective outstanding Eurodollar Rate Credit Extensions (the
“Affected Credit Extensions”) shall be terminated at the earlier to occur of the
expiration of the Interest Period then in effect with respect to the Affected
Credit Extensions or when required by law, and (4) the Affected Credit
Extensions shall automatically convert into Base Rate Credit Extensions on the
date of such termination. Notwithstanding the foregoing, to the extent a
determination by an Affected Purchaser as described above relates to a
Eurodollar Rate Credit Extension then being requested by the Issuer pursuant to
a Purchase Notice or a Conversion/Continuation Notice, the Issuer shall have the
option, subject to the provisions of Section 2.15(c), to rescind such Purchase
Notice or Conversion/Continuation Notice as to all Purchasers by giving written
notice to the Note Agent of such rescission on the date on which the Affected
Purchaser gives notice of its determination as described above (which notice of
rescission the Note Agent shall promptly transmit to each other Purchaser).

 



48

 

 

(c)       Compensation for Breakage or Non-Commencement of Interest Periods. The
Issuer shall compensate each Purchaser, upon written request by such Purchaser
(which request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid or
payable by such Purchaser to Purchasers of funds borrowed by it to make or carry
its Eurodollar Rate Credit Extensions and any loss, expense or liability
sustained by such Purchaser in connection with the liquidation or re-employment
of such funds but excluding loss of anticipated profits) which such Purchaser
may sustain: (i) if for any reason (other than a default by such Purchaser) a
borrowing of any Eurodollar Rate Credit Extension does not occur on a date
specified therefor in a Purchase Notice, or a conversion to or continuation of
any Eurodollar Rate Credit Extension does not occur on a date specified therefor
in a Conversion/Continuation Notice; (ii) if any prepayment or other principal
payment of, or any conversion of, any of its Eurodollar Rate Credit Extensions
occurs on a date prior to the last day of an Interest Period applicable to that
Eurodollar Rate Credit Extension; or (iii) if any prepayment of any of its
Eurodollar Rate Credit Extensions is not made on any date specified in a notice
of prepayment given by the Issuer.

 

(d)       Booking of Eurodollar Rate Credit Extensions. Any Purchaser may make,
carry or transfer Eurodollar Rate Credit Extensions at, to, or for the account
of any of its branch offices or the office of an Affiliate of such Purchaser.

 

(e)       Assumptions Concerning Funding of Eurodollar Rate Credit Extensions.
Calculation of all amounts payable to a Purchaser under this Section 2.15 and
under Section 2.16 shall be made as though such Purchaser had actually funded
each of its relevant Eurodollar Rate Credit Extensions through the purchase of a
Eurodollar deposit bearing interest at the rate obtained pursuant to clause (i)
of the definition of “Adjusted Eurodollar Rate” in an amount equal to the amount
of such Eurodollar Rate Credit Extension and having a maturity comparable to the
relevant Interest Period and through the transfer of such Eurodollar deposit
from an offshore office of such Purchaser to a domestic office of such Purchaser
in the United States; provided, however, each Purchaser may fund each of its
Eurodollar Rate Credit Extensions in any manner it sees fit and the foregoing
assumptions shall be utilized only for the purposes of calculating amounts
payable under this Section 2.15 and under Section 2.16.

 

2.16       Increased Costs; Capital Adequacy.

 

(a)       Compensation For Increased Costs and Taxes. Subject to the provisions
of Section 2.17 (which shall be controlling with respect to the matters covered
thereby), in the event that any Purchaser shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that (A) any law, treaty or governmental rule, regulation or
order, or any change therein or in the interpretation, administration or
application thereof (regardless of whether the underlying law, treaty or
governmental rule, regulation or order was issued or enacted prior to the date
hereof), including the introduction of any new law, treaty or governmental rule,
regulation or order but excluding solely proposals thereof, or any determination
of a court or Governmental Authority, in each case that becomes effective after
the date hereof, or (B) any guideline, request or directive by any central bank
or other governmental or quasi-governmental authority (whether or not having the
force of law) or any implementation rules or interpretations of previously
issued guidelines, requests or directives, in each case that is issued or made
after the date hereof: (i) subjects any Recipient to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes, (C) Connection Income Taxes and (D) VAT) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or;
(ii) imposes, modifies or holds applicable any reserve (including any marginal,
emergency, supplemental, special or other reserve), special deposit, liquidity,
compulsory loan, FDIC insurance or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Purchaser (other than any such reserve or other requirements with
respect to Eurodollar Rate Credit Extensions that are reflected in the
definition of “Adjusted Eurodollar Rate”) or any company controlling such
Purchaser; or (iii) imposes any other condition (other than with respect to a
Tax matter) on or affecting such Purchaser (or its applicable lending office) or
any company controlling such Purchaser or such Purchaser’s obligations hereunder
or the London interbank market; and the result of any of the foregoing is to
increase the cost to such Purchaser of agreeing to purchase or hold Notes
hereunder or to reduce any amount received or receivable by such Purchaser (or
its applicable lending office) with respect thereto; then, in any such case, the
Issuer shall promptly pay to such Purchaser, upon receipt of the statement
referred to in the next sentence, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or in a
lump sum or otherwise as such Purchaser in its sole discretion shall determine)
as may be necessary to compensate such Purchaser for any such increased cost or
reduction in amounts received or receivable hereunder. Such Purchaser shall
deliver to the Issuer (with a copy to the Note Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to such Purchaser under this Section 2.16(a), which statement shall
be conclusive and binding upon all parties hereto absent manifest error.

 



49

 

 

(b)       Capital Adequacy Adjustment. In the event that any Purchaser shall
have determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that (A) the adoption,
effectiveness, phase-in or applicability of any law, rule or regulation (or any
provision thereof) regarding capital adequacy, or any change therein or in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or (B) compliance by any Purchaser (or its applicable lending office)
or any company controlling such Purchaser with any guideline, request or
directive regarding capital adequacy or liquidity (whether or not having the
force of law) of any such Governmental Authority, central bank or comparable
agency, in each case after the date hereof, has or would have the effect of
reducing the rate of return on the capital of such Purchaser or any company
controlling such Purchaser as a consequence of, or with reference to, such
Purchaser’s Notes, or participations therein or other obligations hereunder with
respect to the Notes to a level below that which such Purchaser or such
controlling company could have achieved but for such adoption, effectiveness,
phase-in, applicability, change or compliance (taking into consideration the
policies of such Purchaser or such controlling company with regard to capital
adequacy), then from time to time, within ten days after receipt by the Issuer
from such Purchaser of the statement referred to in the next sentence, the
Issuer shall pay to such Purchaser such additional amount or amounts as will
compensate such Purchaser or such controlling company on an after-tax basis for
such reduction. Such Purchaser shall deliver to the Issuer (with a copy to the
Note Agent) a written statement, setting forth in reasonable detail the basis
for calculating the additional amounts owed to Purchaser under this Section
2.16(b), which statement shall be conclusive and binding upon all parties hereto
absent manifest error. For the avoidance of doubt, subsections (a) and (b) of
this Section 2.16 shall apply to all requests, rules, guidelines or directives
concerning liquidity and capital adequacy issued by any United States regulatory
authority (i) under or in connection with the implementation of the Dodd-Frank
Wall Street Reform and Consumer Protection Act and (ii) in connection with the
implementation of the recommendations of the Bank for International Settlements
or the Basel Committee on Banking Regulations and Supervisory Practices (or any
successor or similar authority), regardless of the date adopted, issued,
promulgated or implemented.

 



50

 

 

2.17       Taxes; Withholding, Etc.

 

(a)       Defined Terms. For purposes of this Section 2.17, the term “applicable
law” includes FATCA.

 

(b)       Payments Free and Clear of Taxes. Any and all payments by or on
account of any obligation of any Credit Party under any Credit Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law. In addition,
if any deduction or withholding for, or on account of, any Taxes imposed or
levied by or on behalf of:

 

(i)        any jurisdiction from or through which payment on any such Note or
Credit Document is made by or on behalf of a Credit Party, or any political
subdivision or governmental authority thereof or therein having the power to
tax; or

 

(ii)       any other jurisdiction in which a Credit Party is organized, engaged
in business for tax purposes, or otherwise considered to be a resident for tax
purposes, or any political subdivision or governmental authority thereof or
therein having the power to tax (each of clause (i) and (ii), a “Relevant Taxing
Jurisdiction”), will at any time be required by law to be made from any payments
made by or on behalf of a Credit Party or the Note Agent with respect to any
Note or Credit Document, including payments of principal, redemption price,
interest or premium, if any, the relevant Credit Party will pay (together with
such payments) such additional amounts (the “Additional Amounts”) as may be
necessary in order that the net amounts received in respect of such payments,
after such withholding, or deduction (including any such deduction or
withholding from such Additional Amounts), will not be less than the amounts
which would have been received in respect of such payments on any such Note or
Credit Document in the absence of such withholding or deduction; provided, that
no such Additional Amounts will be payable for or on account of:

 

(A)       any Taxes that would not have been so imposed but for the existence of
any present or former connection between the relevant Purchaser or beneficial
owner (or between a fiduciary, settlor, beneficiary, member, partner or
shareholder of, or possessor of power over the relevant Purchaser or beneficial
owner, if the relevant Purchaser or beneficial owner is an estate, nominee,
trust, partnership limited liability company or corporation) and the
jurisdiction imposing the Tax (including, without limitation, being resident for
tax purposes, or being a citizen or resident or national of, or carrying on a
business or maintaining a permanent establishment in, or being physically
present in, the Relevant Taxing Jurisdiction) but excluding, in each case, any
connection arising solely from the acquisition, ownership or holding of such
Note or the receipt of any payment or the exercise or enforcement of rights
under such Note, this Agreement or a Credit Document;

 

(B)       any Tax that is imposed or withheld by reason of the failure by the
Purchaser or the beneficial owner of the Note to comply with a written request
of the relevant Credit Party addressed to the Purchaser, after reasonable notice
(at least 30 days before any such withholding or deduction would be made), to
provide certification, information, documents or other evidence concerning the
nationality, residence or identity of the Purchaser or such beneficial owner or
to make any declaration or similar claim or satisfy any other reporting
requirement relating to such matters, which is required by a statute, treaty,
regulation or administrative practice of the jurisdiction imposing the Tax as a
precondition to exemption from all or part of such Tax, but, only to the extent
the Purchaser or beneficial owner is legally entitled to provide such
certification or documentation;

 



51

 

 

(C)       any Taxes, to the extent that such Taxes were imposed as a result of
the presentation of the Note for payment (where presentation is required) more
than 30 days after the relevant payment is first made available for the
Purchaser,

 

(D)any Taxes required to be deducted or withheld pursuant to FATCA;

 

(E)any Taxes to the extent that such Taxes would not have been imposed had the
Purchaser (the “Original Purchaser”) not assigned, transferred or otherwise
disposed of any of its rights under this Agreement or designated a new lending
office; save in each case to the extent the withholding Tax arises as a result
of any change in (or in the interpretation, application or administration of)
any law or any double taxation treaty or any published practice or concession of
any relevant taxing authority after the date the Original Purchaser sells
assigns, transfers or otherwise disposes of its rights under this Agreement or
designates a new lending office; or

 

(F)any combination of the items (A) through (E) above.

 

(c)          Payments of Other Taxes by a Credit Party. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Note Agent timely reimburse it for the payment of,
any Other Taxes.

 

(d)          Indemnification by the Credit Parties. The Credit Parties shall
jointly and severally indemnify each Recipient, within 10 days after written
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Issuer by a Purchaser (with a copy to the Note Agent), or by the Note Agent on
its own behalf or on behalf of a Purchaser, shall be conclusive absent manifest
error.

 

(e)          Evidence of Payments. As soon as practicable after any payment of
Taxes by any Credit Party to a Governmental Authority pursuant to this Section
2.17, such Credit Party shall deliver to the Note Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Note Agent.

 

(f)          FATCA. If a payment made to any Purchaser under any Credit Document
would be subject to withholding Tax imposed by FATCA if such Purchaser were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Purchaser shall deliver to the Issuer and the Note Agent at the time or times
prescribed by applicable law and at such time or times reasonably requested by
the Issuer or the Note Agent such documentation as is prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and may be
necessary for the Issuer and the Note Agent to comply with their obligations
under FATCA, to determine whether such Purchaser has complied with such
Purchaser’s obligations under FATCA or to determine the amount, if any, to
deduct and withhold from such payment.

 



52

 

 

(g)       Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(h)       VAT.

 

(i)       All amounts set out or expressed in a Credit Document to be payable by
any party to this agreement (for purposes of this clause (h), a “Party”) to any
Purchaser or any Agent (for purposes of this clause (h), each, a “Finance
Party”) which (in whole or in part) constitute the consideration for any supply
or supplies for VAT purposes shall be deemed to be exclusive of any VAT which is
chargeable on such supply or supplies, and accordingly, subject to Section
2.17(h)(ii) below, if VAT is or becomes chargeable on any supply made by any
Finance Party to any Party under a Credit Document and such Finance Party is
required to account to the relevant tax authority for the VAT, that Party shall
pay to such Finance Party, as applicable (in addition to and at the same time as
paying any other consideration for such supply), an amount equal to the amount
of such VAT (and such Finance Party, as applicable, shall promptly provide an
appropriate VAT invoice to such Party).

 

(ii)       If VAT is or becomes chargeable on any supply made by any Finance
Party (for purposes of this clause (h), the “Supplier”) to any other Finance
Party (for purposes of this clause (h), the “Recipient”) under a Credit
Document, and any Party other than the Recipient (for purposes of this clause
(h), the “Relevant Party”) is required by the terms of any Credit Document to
pay an amount equal to the consideration for such supply to the Supplier (rather
than being required to reimburse or indemnify the Recipient in respect of that
consideration):

 

(A) (where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient will (where this Section 2.17(h)(ii)(A) applies) promptly pay
to the Relevant Party an amount equal to any credit or repayment the Recipient
receives from the relevant tax authority which the Recipient reasonably
determines relates to the VAT chargeable on that supply; and

 

(B)       (where the Recipient is the person required to account to the relevant
tax authority for the VAT) the Relevant Party must promptly, following demand
from the Recipient, pay to the Recipient an amount equal to the VAT chargeable
on that supply but only to the extent that the Recipient reasonably determines
that it is not entitled to credit or repayment from the relevant tax authority
in respect of that VAT.

 



53

 

 

(iii)       Where a Credit Document requires any Party to reimburse or indemnify
a Finance Party for any cost or expense, that Party shall reimburse or indemnify
(as the case may be) such Finance Party for the full amount of such cost or
expense, including such part thereof as represents VAT, save to the extent that
such Finance Party reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.

 

(iv)       Any reference in this Section 2.17(h) to any Party shall, at any time
when such Party is treated as a member of a group or unity (or fiscal unity) for
VAT purposes, include (where appropriate and unless the context otherwise
requires) a reference to the person who is treated at that time as making the
supply, or (as appropriate) receiving the supply, under the grouping rules
(provided for in Article 11 of Council Directive 2006/112/EC (or as implemented
by the relevant member state of the European Union) or any other similar
provision in any jurisdiction which is not a member state of the European Union)
so that a reference to a Party shall be construed as a reference to that Party
or the relevant group or unity (or fiscal unity) of which that Party is a member
for VAT purposes at the relevant time or the relevant representative member (or
head) of that group or unity (or fiscal unity) at the relevant time (as the case
may be).

 

(v)       In relation to any supply made by a Finance Party to any Party under a
Credit Document, if reasonably requested by such Finance Party, that Party must
promptly provide such Finance Party with details of that Party’s VAT
registration and such other information as is reasonably requested in connection
with such Finance Party’s VAT reporting requirements in relation to such supply.

 

(j)       Survival. Each party’s obligations under this Section 2.17 shall
survive the resignation or replacement of the Note Agent or any assignment of
rights by, or the replacement of, a Purchaser, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Credit Document.

 

(k)       Indemnification by the Purchasers. Each Purchaser shall severally
indemnify the Note Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Purchaser (but only to the extent that
the Issuer has not already indemnified the Note Agent for such Indemnified Taxes
and without limiting the obligation of the Issuer to do so), (ii) any Taxes
attributable to such Purchaser’s failure to comply with the provisions of
Section 10.6(g) relating to the maintenance of a Participant Register and (iii)
any Excluded Taxes attributable to such Purchaser, in each case, that are
payable or paid by the Note Agent in connection with any Credit Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Purchaser by the Note Agent shall be conclusive
absent manifest error. Each Purchaser hereby authorizes the Note Agent to set
off and apply any and all amounts at any time owing to such Purchaser under any
Credit Document or otherwise payable by the Note Agent to the Purchaser from any
other source against any amount due to the Note Agent under this paragraph (k).

 

2.18       Obligation to Mitigate. Each Purchaser agrees that, as promptly as
practicable after the officer of such Purchaser responsible for administering
its Notes becomes aware of the occurrence of an event or the existence of a
condition that would cause such Purchaser to become an Affected Purchaser or
that would entitle such Purchaser to receive payments under Section 2.15, 2.16
or 2.17 (but in any event no later than one hundred eighty (180) days after such
occurrence or existence, except that, if the condition giving rise to such
increased costs is retroactive, then the one hundred eighty (180) day period
referred to above shall be extended to include the period of retroactive effect
thereof), it will, to the extent not inconsistent with the internal policies of
such Purchaser and any applicable legal or regulatory restrictions, use
reasonable efforts to (a) purchase, fund or hold its Notes, including any
Affected Credit Extensions, through another office of such Purchaser, or (b)
take such other measures as such Purchaser may deem reasonable, if as a result
thereof the circumstances which would cause such Purchaser to be an Affected
Purchaser would cease to exist or the additional amounts which would otherwise
be required to be paid to such Purchaser pursuant to Section 2.15, 2.16 or 2.17
would be materially reduced and if, as determined by such Purchaser in its sole
discretion, the purchasing, funding or holding of such Notes through such other
office or in accordance with such other measures, as the case may be, would not
otherwise adversely affect such Notes or the interests of such Purchaser;
provided, such Purchaser will not be obligated to utilize such other office
pursuant to this Section 2.18 unless the Issuer agrees to pay all incremental,
reasonably incurred expenses of such Purchaser as a result of utilizing such
other office as described above. A certificate as to the amount of any such
expenses payable by the Issuer pursuant to this Section 2.18 (setting forth in
reasonable detail the basis for requesting such amount) submitted by such
Purchaser to the Issuer (with a copy to the Note Agent) shall be conclusive
absent manifest error.

 



54

 

 

2.19       Fees. The Issuer agrees to pay each Agent such other fees in the
amounts and at the times separately agreed upon (including pursuant to the Agent
Fee Letter).

 

2.20       Removal or Replacement of a Purchaser. Anything contained herein to
the contrary notwithstanding, in the event that: (a) (i) any Purchaser (an
“Increased-Cost Purchaser”) shall give notice to the Issuer that such Purchaser
is an Affected Purchaser or that such Purchaser is entitled to receive payments
under Section 2.15, 2.16 or 2.17, (ii) the circumstances which have caused such
Purchaser to be an Affected Purchaser or which entitle such Purchaser to receive
such payments shall remain in effect, and (iii) such Purchaser shall fail to
withdraw such notice within five Business Days after the Issuer’s request for
such withdrawal; or (b) in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions hereof as
contemplated by Section 10.5(b), the consent of Requisite Purchasers shall have
been obtained but the consent of one or more of such other Purchasers (each a
“Non-Consenting Purchaser”) whose consent is required shall not have been
obtained; then, with respect to each such Increased-Cost Purchaser or
Non-Consenting Purchaser (the “Terminated Purchaser”), the Issuer may, by giving
written notice to the Note Agent and any Terminated Purchaser of its election to
do so, elect to cause such Terminated Purchaser (and such Terminated Purchaser
hereby irrevocably agrees) to assign its outstanding Notes in full to one or
more Eligible Assignees (each, a “Replacement Purchaser”) in accordance with the
provisions of Section 10.6 and the Issuer shall pay the fees, if any, payable
thereunder in connection with any such assignment from an Increased-Cost
Purchaser, a Non-Consenting Purchaser; provided, (1) on the date of such
assignment, the Replacement Purchaser shall pay to Terminated Purchaser an
amount equal to the sum of an amount equal to the principal of, and all accrued
interest on, all outstanding Notes of the Terminated Purchaser; (2) on the date
of such assignment, the Issuer shall pay any amounts payable to such Terminated
Purchaser pursuant to Section 2.15(c), 2.16 or 2.17 and otherwise as if it were
a prepayment pursuant to Section 2.9; and (3) in the event such Terminated
Purchaser is a Non-Consenting Purchaser, each Replacement Purchaser shall
consent, at the time of such assignment, to each matter in respect of which such
Terminated Purchaser was a Non-Consenting Purchaser. Each Purchaser agrees that
if the Issuer exercises its option hereunder to cause an assignment by such
Purchaser as a Non-Consenting Purchaser or Terminated Purchaser, such Purchaser
shall, promptly after receipt of written notice of such election, execute and
deliver all documentation necessary to effectuate such assignment in accordance
with Section 10.6. In the event that a Purchaser does not comply with the
requirements of the immediately preceding sentence within one Business Day after
receipt of such notice, each Purchaser hereby authorizes and directs the Note
Agent to execute and deliver such documentation as may be required to give
effect to an assignment in accordance with Section 10.6 on behalf of a
Non-Consenting Purchaser or Terminated Purchaser and any such documentation so
executed by the Note Agent shall be effective for purposes of documenting an
assignment pursuant to Section 10.6.

  



55

 

 



SECTION 3. CONDITIONS PRECEDENT

 

3.1       Closing Date. The effectiveness of this Agreement and the obligation
of each Purchaser to purchase Notes on the Closing Date are subject to
satisfaction, or waiver in accordance with Section 10.5, of the following
conditions on or before the Closing Date:

 

(a)       Credit Documents. The Note Agent shall have received copies of (i)
this Agreement, (ii) the Security Agreements, (iii) each of the Notes, (iv) each
of the Intellectual Property Security Agreements, (v) the Intercreditor
Agreement, (vi) the Agent Fee Letter and (vii) the Purchaser Fee Letter, in each
case executed and delivered by each Credit Party which is a party thereto.

 

(b)       Organizational Documents; Incumbency; Resolutions; Good Standing
Certificates. The Note Agent shall have received, in respect of each Credit
Party, (i) a copy of each Organizational Document of each Credit Party, and, to
the extent applicable, certified as of the Closing Date or a recent date prior
thereto by the appropriate Governmental Authority or, solely in the case of a UK
Credit Party, certified as of the Closing Date or a recent date by an authorized
signatory; (ii) signature and incumbency certificates of the officers of such
Credit Party, or the managing member or general partner of such Credit Party;
(iii) resolutions of the board of directors or similar governing body of such
Credit Party and (to the extent required by its Organizational Documents) a copy
of the resolution signed by all the holders of the issued shares in a Credit
Party (other than Holdings), in each case approving and authorizing the
execution, delivery and performance of this Agreement and the other Credit
Documents to which it is a party or by which it or its assets may be bound as of
the Closing Date, certified as of the Closing Date by an authorized signatory as
being in full force and effect without modification or amendment; (iv) a good
standing certificate from the applicable Governmental Authority of any U.S.
Credit Party’s jurisdiction of incorporation, organization or formation; and (v)
a certificate of an authorized signatory of the applicable Credit Party
certifying that (x) each document relating to it specified in this Section
3.1(b) is correct, complete and in full force and effect and has not been
amended or superseded as at the date no earlier than the date of this Agreement
and (y) issuing the Notes or guaranteeing or securing, as appropriate, the Notes
would not cause any limitation on indebtedness, guarantee, security or similar
limit binding on that Credit Party to be exceeded..

 

(c)       Organizational and Capital Structure. The organizational structure and
capital structure of Holdings and its Subsidiaries shall be as set forth on
Schedule 4.2.

 

(d)       TISE Listing. The Issuer shall have submitted the initial listing
application and all supporting documentation, each in proper form, to the
relevant authority at TISE for the purpose of effecting the listing of the Notes
on TISE.

 

(e)       No Indebtedness. On the Closing Date, after giving effect to the
Refinancing Transactions, Holdings and its Subsidiaries shall have outstanding
no existing Indebtedness (other than the Indebtedness permitted to be
outstanding under Section 6.1 of this Agreement) and the Note Agent shall have
received reasonably satisfactory evidence of the termination of the Existing
Indebtedness (including any and all commitments relating thereto, and the
release of all Liens in connection therewith, in each case on terms reasonably
satisfactory to the Note Agent.

 

(f)       Lien and Judgment Searches. The Note Agent shall have received:

 

(i)       (A) the results of a Lien search (including a search as to judgments,
pending litigation, bankruptcy and Tax matters), in form and substance
reasonably satisfactory to the Note Agent, made against the Credit Parties under
the UCC (or applicable judicial docket) as in effect in each jurisdiction in
which filings or recordations under the UCC should be made to evidence or
perfect security interests in all assets of such Credit Party, indicating among
other things that the assets of each such Credit Party are free and clear of any
Lien (except for Permitted Liens) and (B) other applicable Lien recording and
filing offices with respect to the Credit Parties in any applicable
jurisdictions for which Lien searches are reasonably available after the
exercise of commercially reasonable efforts by the Credit Parties and
customarily delivered in secured financings of the nature of this Agreement in
each of the United States, England and Wales and Gibraltar; and

 



56

 

 

(ii)       searches of ownership of intellectual property in the appropriate
governmental offices and such patent, trademark and/or copyright filings as may
be requested by the Note Agent to the extent necessary or reasonably advisable
to perfect the Collateral Agent’s security interest in intellectual property
Collateral.

 

(g)       Personal Property Collateral. Each Credit Party (as applicable) shall
have delivered to the Collateral Agent:

 

(i)        as to any party to a U.S. Security Document, UCC-1 financing
statements in respect of security interests granted by each Credit Party for
filing in all applicable jurisdictions;

 

(ii)       in connection with the pledge of the Equity Interest owned by each
Credit Party, an original stock certificate representing such pledged Equity
Interests (to the extent such Equity Interests are certificated), together with
customary blank stock or unit transfer powers and irrevocable powers duly
executed in blank;

 

(iii)      a completed Perfection Certificate dated the Closing Date and
executed by an Authorized Officer of each Credit Party, together with all
attachments contemplated thereby;

 

(iv)      fully executed Intellectual Property Security Agreements, in proper
form for filing or recording in all appropriate places in all applicable
jurisdictions, memorializing and recording the encumbrance of the Intellectual
Property Assets listed in Annex 4 to the Security Agreement; and

 

(v)       in relation to any UK Collateral Documentation, (x) copies of all
notices required to be sent under the UK Collateral Documents executed by the
relevant Credit Parties and (y) to the extent required, evidence that any
process agent referred to in the UK Collateral Documents has accepted its
appointment.

 

(h)       Financial Statements; Projections. The Note Agent shall have received
from Holdings (i) the Historical Financial Statements, (ii) pro forma
consolidated balance sheets of Holdings and its Subsidiaries as at the Closing
Date, the related financings and the other transactions contemplated by the
Credit Documents to occur on or prior to the Closing Date, which pro forma
financial statements shall be in form and substance reasonably satisfactory to
the Note Agent, and (iii) the Projections.

 

(i)       Evidence of Insurance. The Collateral Agent shall have received a
certificate from the applicable Credit Party’s insurance broker or other
evidence reasonably satisfactory to it that all insurance required to be
maintained pursuant to Section 5.5 is in full force and effect.

 

(j)       Opinions of Counsel to Credit Parties. Agents and Purchasers and their
respective counsel shall have received originally executed copies of the
favorable written opinions, each dated the Closing Date, of (i) Sidley Austin
LLP, special New York, Delaware and UK counsel for the Credit Parties and (ii)
Milbank, Tweed, Hadley & McCloy LLP, special UK counsel for the Purchasers, in
each case as to such matters as the Note Agent may reasonably request and in
form and substance reasonably satisfactory to the Note Agent (and each Credit
Party hereby instructs such counsel to deliver such opinions to the Agents and
Purchasers).

 



57

 

 

(k)       Fees. All closing payments, costs, fees, expenses (including
reasonable, documented, out-of-pocket legal fees and expenses, including legal
fees and expenses of Milbank, Tweed, Hadley and McCloy LLP as counsel for
Purchasers, Holland & Knight LLP as counsel for Agents and local counsel in the
Channel Islands and Gibraltar and the fees and expenses of any other advisors)
and other compensation payable to each Agent and the Purchasers, including
pursuant to the Agent Fee Letter and the Purchaser Fee Letter, shall have been
paid (or shall concurrently be paid) to the extent then due; provided that, in
the case of costs and expenses, an invoice of such costs and expenses shall have
been presented not less than two Business Days prior to the Closing Date.

 

(l)       Solvency Certificate. On the Closing Date, the Note Agent shall have
received a Solvency Certificate from the chief financial officer, treasurer or
similar officer of Holdings , demonstrating that after giving effect to the
consummation of the Refinancing Transactions Holdings and its Subsidiaries are,
on a consolidated basis, Solvent.

 

(m)       Closing Date Certificate. Holdings and the Issuer shall have delivered
to the Note Agent an executed Closing Date Certificate, together with all
attachments thereto.

 

(n)       Intentionally Omitted.

 

(o)       “Know-Your-Customer”. To the extent requested in writing at least 10
Business Days prior to the Closing Date, the Purchasers shall have received at
least 5 Business Days prior to the Closing Date all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001) the “PATRIOT Act”).

 

(p)       Purchase Notice. The Note Agent shall have received a fully executed
and delivered Purchase Notice as required pursuant to Section 2.1(b), which
Purchase Notices may be delivered on or prior to the Closing Date, together with
a flow of funds memorandum attached thereto with respect to the Refinancing
Transactions; provided that all certifications made under such Purchase Notice
shall be made (or deemed made) as of the Closing Date.

 

(q)       Representations and Warranties. Each of the representations and
warranties contained in Article IV shall be true and correct in all material
respects (or, if qualified by “materiality”, “Material Adverse Effect” or
similar language, in all respects (after giving effect to such qualification))
on and as of the Closing Date.

 

(r)       Intentionally Omitted.

 

(s)       Governmental Authorizations and Consents. Each Credit Party shall have
obtained all Governmental Authorizations (including all foreign exchange
approvals), Gaming Approvals and all consents of other Persons, in each case
that are required in connection with the transactions contemplated by the Credit
Documents and each of the foregoing shall be in full force and effect and in
form and substance reasonably satisfactory to Note Agent.

 

(t)       No Litigation. There shall not exist any action, suit, investigation,
litigation, proceeding, hearing or other legal or regulatory developments,
pending or threatened in writing in any court or before any arbitrator or
Governmental Authority that, in the reasonable opinion of Note Agent, singly or
in the aggregate, materially impairs any of the other transactions contemplated
by the Credit Documents, or that could have a Material Adverse Effect.

 



58

 

 

(u)       UK PSC Certificate. The Note Agent shall have received on the Closing
Date a certificate signed by an authorized signatory of the Issuer certifying
that each shareholder of a UK Credit Party has complied within the relevant
timeframe with any notice it has received pursuant to Part 21A of the Companies
Act 2006 from that UK Credit Party; and no “warning notice” or “restrictions
notice” (in each case as defined in Schedule 1B of the Companies Act 2006) has
been issued in respect of the shares of a UK Credit Party, together with a copy
of the “PSC Register” (within the meaning of section 790C(1) of the Companies
Act 2006) of that UK Credit Party, which is certified by an authorized signatory
of such UK Credit Party to be correct, complete and not amended or superseded as
at the date no earlier than the date of this Agreement.

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

In order to induce the Note Agent and the Purchasers to enter into this
Agreement, each Credit Party represents and warrants to the Note Agent and the
Purchasers, on the Closing Date, that the following statements are true and
correct (it being understood and agreed that the representations and warranties
made on the Closing Date are deemed to be made concurrently with, and after
giving effect to, the consummation of the Refinancing Transactions):

 

4.1       Organization; Requisite Power and Authority; Qualification. Each of
Holdings and its Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization as identified
in Schedule 4.1, (b) has all requisite power and authority to own and operate
its properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Credit Documents to which it is a party and to
carry out the transactions contemplated thereby, and (c) is qualified to do
business and in good standing in every jurisdiction where its assets are located
and wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had, and could not be reasonably expected to have, a Material Adverse Effect.

 

4.2       Equity Interests and Ownership. The Equity Interests of each of
Holdings and its Subsidiaries has been duly authorized and validly issued and is
fully paid and non-assessable. Except as set forth on Schedule 4.2, as of the
date hereof, there is no existing option, warrant, call, right, commitment or
other agreement to which Holdings or any of its Subsidiaries is a party
requiring, and there is no membership interest or other Equity Interests of
Holdings or any of its Subsidiaries outstanding which upon conversion or
exchange would require, the issuance by Holdings or any of its Subsidiaries of
any additional membership interests or other Equity Interests of Holdings or any
of its Subsidiaries or other Securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase, a membership interest or
other Equity Interests of Holdings or any of its Subsidiaries. Schedule 4.2
correctly sets forth the ownership interest of Holdings and each of its
Subsidiaries in their respective Subsidiaries as of the Closing Date both before
and after giving effect to the Refinancing Transactions. Schedule 6.8 correctly
sets forth each of Holdings’ inactive Subsidiaries as of the Closing Date and
none of the Subsidiaries set forth thereon owns or maintains assets with Fair
Market Value, or as valued in accordance with GAAP, whichever is greater, in
excess of $250,000 (other than intercompany assets consisting of obligations
payable to such Subsidiaries as of the Closing Date).

 

4.3       Due Authorization. The execution, delivery and performance of the
Credit Documents have been duly authorized by all necessary action on the part
of each Credit Party that is a party thereto.

 



59

 

 

4.4       No Conflict. The execution, delivery and performance by Credit Parties
of the Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents do not and will not (a)
violate (i) any provision of any law or any governmental rule or regulation
applicable to Holdings or any of its Subsidiaries, (ii) any of the
Organizational Documents of Holdings or any of its Subsidiaries, or (iii) any
order, judgment or decree of any court or other agency of government binding on
Holdings or any of its Subsidiaries; (b) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of Holdings or any of its Subsidiaries; (c) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of Holdings or any of its Subsidiaries (other than any Liens created
under any of the Credit Documents in favor of the Collateral Agent, for the
benefit of the Secured Parties); or (d) require any approval of stockholders,
members or partners or any approval or consent of any Person under any
Contractual Obligation of Holdings or any of its Subsidiaries, except in the
case of clauses (a)(i), (a)(iii), and (c) as would not reasonably be expected to
have a Material Adverse Effect.

 

4.5       Governmental Consents. The execution, delivery and performance by
Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require any registration with, consent or approval (including Gaming
Approval) of, or notice to, or other action to, with or by, any Governmental
Authority (including any foreign exchange approval), except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
the Collateral Agent for filing and/or recordation, as of the Closing Date and
except for filings with TISE in connection with the listing of the Notes.

 

4.6       Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

 

4.7       Historical Financial Statements. The Historical Financial Statements
were prepared in conformity with GAAP and fairly present, in all material
respects, the financial position, on a consolidated basis, of the Persons
described in such financial statements as at the respective dates thereof and
the results of operations and cash flows, on a consolidated basis, of the
entities described therein for each of the periods then ended, subject, in the
case of any such unaudited financial statements, to changes resulting from audit
and normal year-end adjustments.

 

4.8       Projections. On and as of the Closing Date, the projections of
Holdings and its Subsidiaries for the Fiscal Year ending on September 30, 2018
through and including the Fiscal Year ending September 30, 2024 (the
“Projections”) are based on good faith estimates and assumptions made by the
management of Holdings (which as of delivery thereof, management of Holdings
believed were reasonable and attainable); provided, the Projections are not to
be viewed as facts and that actual results during the period or periods covered
by the Projections may differ from such Projections and that the differences may
be material.

 

4.9       No Material Adverse Effect. Since September 30, 2017, no event,
circumstance or change has occurred that has caused or evidences, or could
reasonably be expected to result in, either in any case or in the aggregate, a
Material Adverse Effect.

 

4.10       Adverse Proceedings, Etc. There are no Adverse Proceedings,
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect. Neither Holdings nor any of its Subsidiaries (a) is in
violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 



60

 

 

4.11       Payment of Taxes. Except as otherwise permitted under Section 5.3 or
as disclosed against in Schedule 4.11 (a) all Tax returns and reports of
Holdings and its Subsidiaries required to be filed by any of them have been
timely filed, and all Taxes shown on such tax returns to be due and payable, and
all other taxes, assessments, fees and other governmental charges upon Holdings
and its Subsidiaries and upon their respective properties, assets, income,
businesses and franchises which are due and payable have been paid when due and
payable; (b) there is no Tax assessment against Holdings or any of its
Subsidiaries which is not being actively contested by Holdings or such
Subsidiary in good faith and by appropriate proceedings; provided, such reserves
or other appropriate provisions, if any, as shall be required in conformity with
GAAP shall have been made or provided therefor; and (c) there is no Tax imposed
by the jurisdiction of organization of Holdings and its Subsidiaries (or any
municipality or other political subdivision or taxing authority thereof or
therein that exercises de facto or de jure power to impose such Tax or fee)
either (i) on or by virtue of the execution or delivery of the Credit Documents
or (ii) on any payment to be made by the Issuer pursuant to the Credit Documents
other than, as regards (i) only, any Excluded Taxes, as regards (ii) only, any
Tax that is imposed on any Person as a result of such Person being organized
under the laws of the Issuer’s jurisdiction of organization or by virtue of
having a permanent establishment therein to which income under this Agreement or
Notes is attributable and, as regards both (i) and (ii), any deduction or
withholding for, or on account of, Taxes which is imposed or levied by or on
behalf of a Relevant Taxing Jurisdiction.

 

4.12       Properties.

 

(a)      Title. Each of Holdings and its Subsidiaries has (i) good, sufficient
and legal title to (in the case of fee interests in real property), (ii) valid
leasehold interests in (in the case of leasehold interests in real or personal
property), (iii) valid licensed rights in (in the case of licensed interests in
intellectual property) and (iv) good title to (in the case of all other personal
property), all of their respective properties and assets reflected in their
respective Historical Financial Statements referred to in Section 4.7 and in the
most recent financial statements delivered pursuant to Section 5.1, in each case
except for assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted under Section 6.8. Except
as permitted by this Agreement, all such properties and assets are free and
clear of Liens.

 

(b)      Real Estate. As of the Closing Date, Schedule 4.12 contains a true,
accurate and complete list of (i) all Real Estate Assets, and (ii) all leases,
subleases or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each Real Estate
Asset of any Credit Party, regardless of whether such Credit Party is the
landlord or tenant (whether directly or as an assignee or successor in interest)
under such lease, sublease or assignment. Each agreement listed in clause (ii)
of the immediately preceding sentence is in full force and effect and Holdings
does not have knowledge of any material default that has occurred and is
continuing thereunder, and each such agreement constitutes the legally valid and
binding obligation of each applicable Credit Party, enforceable against such
Credit Party in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles.

 



61

 

 

4.13       Environmental Matters. Neither Holdings nor any of its Subsidiaries
nor any of their respective Facilities or operations are subject to any
outstanding written order, consent decree or settlement agreement with any
Person relating to any Environmental Law, any Environmental Claim, or any
Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Neither Holdings nor
any of its Subsidiaries has received any written request for information under
Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9604) or any comparable state law. There are and, to
each of Holdings’ and its Subsidiaries’ knowledge, have been, no conditions,
occurrences, or Hazardous Materials Activities which could reasonably be
expected to form the basis of an Environmental Claim against Holdings or any of
its Subsidiaries that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. Neither Holdings nor any of its
Subsidiaries nor, to any Credit Party’s knowledge, any predecessor of Holdings
or any of its Subsidiaries has filed any notice under any Environmental Law
indicating past or present treatment of Hazardous Materials at any Facility, and
none of Holdings’ or any of its Subsidiaries’ operations involves the
generation, transportation, treatment, storage or disposal of hazardous waste,
as defined under 40 C.F.R. Parts 260-270 or any state equivalent (excepting in
both circumstances, recycling or recovery of Hazardous Materials used in office
equipment or applications in the ordinary course of business). Compliance with
all current or reasonably foreseeable future requirements pursuant to or under
Environmental Laws could not be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect. No event or condition has occurred or
is occurring with respect to Holdings or any of its Subsidiaries relating to any
Environmental Law, any Release of Hazardous Materials, or any Hazardous
Materials Activity which individually or in the aggregate has had, or could
reasonably be expected to have, a Material Adverse Effect.

 

4.14       No Defaults. Neither Holdings nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to have a Material Adverse Effect.

 

4.15       Material Contracts. Schedule 4.15 contains a true, correct and
complete list of all the Material Contracts in effect on the Closing Date, and
all such Material Contracts are in full force and effect and to the knowledge of
Holdings and the Issuer there are no material defaults currently existing
thereunder as of the Closing Date.

 

4.16       Governmental Regulation. Neither Holdings nor any of its Subsidiaries
is subject to regulation under the Federal Power Act or the Investment Company
Act of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. Neither Holdings nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

 

4.17       Federal Reserve Regulations; Exchange Act.

 

(a)       None of Holdings, the Issuer or any of their Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.

 

(b)       No portion of the proceeds of any Note issuance shall be used in any
manner, whether directly or indirectly, that causes or could reasonably be
expected to cause, such Note or the application of the proceeds from the
issuance of such Note to violate Regulation T, Regulation U or Regulation X of
the Board of Governors or any other regulation thereof or to violate the
Exchange Act.

 



62

 

 

4.18       Employee Matters. Neither Holdings nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against Holdings or any of its Subsidiaries, or to the knowledge of Holdings and
the Issuer, threatened against any of them in writing before the National Labor
Relations Board and no grievance or arbitration proceeding arising out of or
under any collective bargaining agreement that is so pending against Holdings or
any of its Subsidiaries or to the best knowledge of Holdings and the Issuer,
threatened in writing against any of them, (b) no strike or work stoppage in
existence or threatened involving Holdings or any of its Subsidiaries, and (c)
to the knowledge of Holdings and the Issuer, no union representation question
existing with respect to the employees of Holdings or any of its Subsidiaries
and, to the knowledge of Holdings and the Issuer, no union organization activity
that is taking place, except (with respect to any matter specified in clause
(a), (b) or (c) above, either individually or in the aggregate) such as is not
reasonably likely to have a Material Adverse Effect.

 

4.19       Employee Benefit Plans. Holdings, each of its Subsidiaries and each
of their respective ERISA Affiliates are in material compliance with all
applicable provisions and requirements of ERISA and the Code and the regulations
and published interpretations thereunder with respect to each Employee Benefit
Plan. Each Employee Benefit Plan which is intended to qualify under Section
401(a) of the Code has received a favorable determination letter or favorable
opinion from the Internal Revenue Service indicating that such Employee Benefit
Plan is so qualified and nothing has occurred subsequent to the issuance of such
determination letter or opinion letter which would cause such Employee Benefit
Plan to lose its qualified status. No material liability to the PBGC (other than
required premium payments) has been incurred by Holdings or any of its
Subsidiaries. No ERISA Event has occurred or is reasonably expected to occur
that would result in a Material Adverse Effect. Except to the extent required
under Section 4980B of the Code or similar state laws, no Employee Benefit Plan
provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of Holdings or any of its
Subsidiaries. The present value of the aggregate benefit liabilities under each
Pension Plan sponsored, maintained or contributed to by Holdings or any of its
Subsidiaries or any of their ERISA Affiliates (determined as of the end of the
most recent plan year on the basis of the actuarial assumptions specified for
funding purposes in the most recent actuarial valuation for such Pension Plan),
did not exceed the aggregate current value of the assets of such Pension Plan by
an amount that would reasonably be expected and result in a Material Adverse
Effect. As of the most recent valuation date for each Multiemployer Plan for
which the actuarial report is available, the potential liability of Holdings,
its Subsidiaries and their respective ERISA Affiliates for a complete withdrawal
from such Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA would not reasonably be expected to result in a Material Adverse
Effect. Each Foreign Plan has been maintained in material compliance with its
terms and with the requirements of any and all applicable laws, rules,
regulations and orders of any Governmental Authority and has been maintained,
where required, in good standing with applicable regulatory authorities. For
each Foreign Plan which is not funded or which is not required to be fully
funded under all applicable laws, rules, regulations and orders of any
Governmental Authority, the unfunded obligations of such Foreign Plan are
properly accrued and/or reflected on the books and records of Holdings and its
Subsidiaries in all material respects. No Credit Party nor any of its
Subsidiaries is or has at any time been (a) an employer (for the purposes of
sections 38 to 51 of the UK Pensions Act 2004) of an occupational pension scheme
which is not a money purchase scheme (both terms as defined in the UK Pensions
Act 1993) or (b) “connected” with or an “associate” of (as those terms are used
in sections 38 and 43 of the UK Pensions Act 2004) such an employer.

 



63

 

 

4.20       Solvency. The Credit Parties are, after giving effect to the issuance
of the Notes and the other transactions contemplated to occur on the Closing
Date, on a consolidated basis, Solvent.

 

4.21       Compliance with Laws.

 

(a)      Generally. Each of Holdings and its Subsidiaries is in compliance with
all applicable statutes, regulations and orders of, and all applicable
restrictions imposed by, all Governmental Authorities, in respect of the conduct
of its business and the ownership of its property (including compliance with all
applicable Environmental Laws with respect to any Real Estate Asset or governing
its business and the requirements of any permits issued under such Environmental
Laws with respect to any such Real Estate Asset or the operations of Holdings or
any of its Subsidiaries), except such non-compliance that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

(b)      Anti-Money Laundering Laws, Etc. None of the Credit Parties or any of
their respective Subsidiaries or any of the directors or officers of the Credit
Parties or any of their respective Subsidiaries, or to the knowledge of each
Credit Party, any of the Affiliates, employees or agents of the Credit Parties
or any of their respective Subsidiaries: (i) has taken or will take any action
that would constitute or give rise to a violation of Anti-Money Laundering Laws;
or (ii) is or has been, in the past five (5) years, subject to any action,
proceeding, litigation, claim or investigation with regard to any actual or
alleged violation of Anti-Money Laundering Laws. Each Credit Party has
implemented and maintains in effect policies and procedures designed to promote
and achieve compliance by such Credit Party and its Subsidiaries, and their
respective directors, officers, employees and agents, with applicable Anti-Money
Laundering Laws.

 

(c)      Anti-Corruption Laws, Etc.

 

(i)       None of the Credit Parties or any of their respective Subsidiaries or
any of the directors or officers of the Credit Parties or any of their
respective Subsidiaries, or to the knowledge of each Credit Party, any of the
Affiliates, employees or agents of the Credit Parties or any of their respective
Subsidiaries: (A) has taken or will take any action in furtherance of an offer,
payment, promise to pay, or authorization or approval of the payment or giving
of money, property, gifts or anything else of value, directly or indirectly, to
any Government Official or commercial counterparty to influence official action
or secure an improper advantage or in other any manner that would constitute or
give rise to a violation of applicable Anti-Corruption Laws; or (B) is or has
been, in the past five (5) years, subject to any action, proceeding, litigation,
claim or investigation with regard to any actual or alleged violation of
Anti-Corruption Laws.

 

(ii)       Each Credit Party has implemented and maintains in effect policies
and procedures designed to promote and achieve compliance by such Credit Party
and its Subsidiaries, and their respective directors, officers, employees and
agents, with applicable Anti-Corruption Laws. None of the Credit Parties or any
of their respective Subsidiaries has conducted or initiated any internal
investigation or made a voluntary, directed, or involuntary disclosure to any
Governmental Authority with respect to any alleged act or omission arising under
or relating to any noncompliance with any applicable Anti-Corruption Law; and

 

(iii)       The Issuer will not use, directly or indirectly, any part of the
proceeds from the issuance of the Notes: (A) in furtherance of an offer,
payment, promise to pay, or authorization or approval of the payment or giving
of money, property, gifts or anything else of value, directly or indirectly, to
any Government Official or commercial counterparty to influence official action
or secure an improper advantage; or (B) in any manner that would constitute or
give rise to a violation of applicable Anti-Corruption Laws.

 



64

 

 

(d)       Sanctions. None of the Credit Parties or any of their respective
Subsidiaries or any of the directors or officers of the Credit Parties or any of
their respective Subsidiaries, or to the knowledge of each Credit Party, any of
the Affiliates, employees or agents of the Credit Parties or any of their
respective Subsidiaries (i) is a Sanctioned Person; (ii) has engaged in the past
five (5) years or intends to engage in the future in any dealings with,
involving or for the benefit of, any Sanctioned Person; (iii) has taken any
action, directly or indirectly, that would constitute or give rise to a
violation of applicable Sanctions or (iv) is or has been, in the past five (5)
years, subject to any action, proceeding, litigation, claim or investigation
with regard to any actual or alleged violation of Sanctions. Each Credit Party
has implemented and maintains in effect policies and procedures designed to
promote and achieve compliance by such Credit Party and its Subsidiaries, and
their respective directors, officers, employees and agents, with applicable
Sanctions. None of the Credit Parties or any of their respective Subsidiaries
has conducted or initiated any internal investigation or made a voluntary,
directed, or involuntary disclosure to OFAC or any other Governmental Authority
with respect to any alleged act or omission arising under or relating to any
noncompliance with any applicable Sanctions. The Issuer will not use, directly
or indirectly, any part of any proceeds from the issuance of the Notes: (A) to
fund or facilitate any activities or business of, with or involving any
Sanctioned Person; or (B) in any manner that would constitute or give rise to a
violation of Sanctions by Holdings or any of its Subsidiaries.

 

4.22       Disclosure. No representation or warranty of any Credit Party
contained in any Credit Document or in any other documents, certificates or
written statements furnished to any Agent or Purchaser by or on behalf of
Holdings or any of its Subsidiaries for use in connection with the transactions
contemplated hereby (other than projections and other forward looking statements
or information of a general economic or industry specific nature) contains any
untrue statement of a material fact or omits to state a material fact (known to
Holdings or the Issuer, in the case of any document not furnished by either of
them) necessary in order to make the statements contained herein or therein
(when taken as a whole) not materially misleading in light of the circumstances
in which the same were made. Any projections, budgets and forward looking
information and pro forma financial information contained in such materials are
based upon good faith estimates and assumptions believed by Holdings or the
Issuer to be reasonable at the time made, it being recognized by Purchasers that
such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results. There are no facts known (or which should
upon the reasonable exercise of diligence be known) to Holdings or the Issuer
(other than matters of a general economic nature) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and that have not been disclosed herein or in such other documents, certificates
and statements furnished to Purchasers for use in connection with the
transactions contemplated hereby.

 

4.23       Use of Proceeds. The proceeds from the issuance of the Notes shall be
used for the purposes set forth in Section 2.3.

 

4.24       Collateral Documents. The provisions of each of the Collateral
Documents (whether executed and delivered prior to or on the Closing Date or
thereafter) are and will be effective to create in favor of the Collateral
Agent, for its benefit and the benefit of the Secured Parties, a valid and
enforceable security interest in and Lien upon all right, title and interest of
each Credit Party in and to the Collateral purported to be pledged, charged,
mortgaged or assigned by it thereunder and described therein, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability, and upon (i) the purchase of Notes hereunder, (ii)
the filing of appropriately completed UCC financing statements and continuations
thereof in the jurisdictions specified therein, (iii) with respect to United
States Copyright registrations, the recordation of an appropriately completed
short-form Intellectual Property Security Agreement in the United States
Copyright Office, and (iv) with respect to Deposit Accounts maintained at
financial institutions located in the U.S., when the Collateral Agent has
“control” within the meaning of Section 9-104 of the applicable UCC and (v) with
respect to any Collateral Document entered into by a UK Credit Party, the
registration of such Collateral Document with the Companies Registration Office
in England and Wales and to the extent relevant, the Trade Marks Registry at the
Patent Office in England and Wales and the Land Registry in England and Wales,
such security interest and Lien shall constitute a fully perfected and First
Priority security interest in and Lien upon such right, title and interest of
such Credit Party, in and to such Collateral, to the extent that such security
interest and Lien can be perfected by such actions.

 



65

 

 

4.25       Classification as Priority Lien Obligations; Etc. Subject to the
Intercreditor Agreement, the Obligations constitute First Priority senior
secured obligations of the Credit Parties.

 

4.26       Certain Indebtedness. As of the Closing Date, the only Indebtedness
for borrowed money, Capital Leases and purchase money Indebtedness of Holdings
and its Subsidiaries (other than intercompany Indebtedness) consists of the
Obligations and other Indebtedness listed on Schedule 6.1, other than
Indebtedness, the outstanding principal amount of which does not exceed
$1,000,000 in the aggregate.

 

4.27       Insurance. Holdings and its Subsidiaries maintains the insurance
required by Section 5.5. All insurance maintained by Holdings and its
Subsidiaries on the Closing Date has been disclosed to the Collateral Agent in
writing prior to the Closing Date.

 

4.28       Intellectual Property; Licenses, Etc. Except as set forth on Schedule
4.28, each of Holdings and its Subsidiaries owns or licenses or otherwise has
the right to use all Patents, Patent applications, Trademarks, Trademark
applications, service marks, trade names, Copyrights, Copyright applications and
other Intellectual Property rights that are necessary in all material respects
for the operation of its business, without infringement upon or conflict with
the rights of any other Person with respect thereto, and all such Intellectual
Property owned by a Credit Party is subsisting and, to the knowledge of such
party, valid and enforceable, has not been abandoned, and is not subject to any
outstanding order, judgment or decree restricting its use or adversely affecting
such party’s rights thereto, except, in each case, for such failure to possess
such rights, infringements, conflicts, nonsubsistence, invalidity,
unenforceability, abandonment or outstanding orders, judgments or decrees,
which, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. Except as set forth in Schedule 4.28, no such
Intellectual Property is the subject of any material licensing agreement as to
which any of Holdings or its Subsidiaries is a party. To the knowledge of any of
Holdings or its Subsidiaries, no slogan or other advertising device, product,
process, method, substance or other Intellectual Property or goods bearing or
using any Intellectual Property presently contemplated to be sold by or employed
by any of Holdings or its Subsidiaries infringes any Patent, Trademark, service
mark, trade name, Copyright, license or other Intellectual Property owned by any
other Person in any material respect, and no claim or litigation regarding any
of the foregoing is pending or, to the knowledge of any Credit Party, threatened
in writing, except for such infringements and conflicts which could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

4.29       The Holding Companies. None of the Holding Companies is in violation
of the terms of Section 6.13.

 

4.30       Gaming Approvals. Holdings and its Subsidiaries have (a) all
applicable Gaming Licenses necessary for the operation of their business as
currently conducted and all such Gaming Licenses are valid and in full force and
effect and (b) all other applicable governmental approvals necessary for the
operation of their business as currently conducted and all such other
governmental approvals are valid and in full force and effect. As of the Closing
Date, Schedule 4.30 contains a true, accurate and complete list of all Gaming
Licenses, each of which is in full force and effect, and none of Holdings, the
Issuer nor any of their Subsidiaries have any knowledge of any default that has
occurred and is continuing thereunder, or of any action, suit, investigation,
litigation, proceeding, hearing or other legal or regulatory developments,
pending or threatened in any court or before any arbitrator, Gaming Authority or
other Governmental Authority with respect to any such Gaming License.

 



66

 

 

4.31       No Directed Selling Efforts. None of the Holding Companies, the
Issuer or any of their respective Subsidiaries or “affiliates” (as defined in
Rule 405 under the Securities Act) or any persons acting on its or their behalf
will engage in any directed selling efforts (as defined in Regulation S under
the Securities Act) in respect of the Notes.

 

4.32       Offshore Transactions. Each of the Holding Companies, the Issuer, and
their respective Subsidiaries and “affiliates” (as defined in Rule 405 under the
Securities Act) and any person acting on its or their behalf have complied with
and will comply with the offering restrictions requirement of Regulation S under
the Securities Act in connection with the issuance and sale of the Notes.

 

4.33       Commercial Activity; Absence of Immunity. The Issuer is subject to
civil and commercial law with respect to its obligations under the Credit
Documents, and the making and performance of the Credit Documents by the Issuer
constitute private and commercial acts rather than public or governmental acts.
The Issuer is not entitled to any immunity on the ground of sovereignty or the
like from the jurisdiction of any court or from any action, suit, set-off or
proceeding, or the service of process in connection therewith, arising under the
Credit Documents.

 

4.34       Intentionally Omitted.

 

4.35       Centre of Main Interests. For the purposes of The Council of the
European Union Regulation No. 1346/2000 on Insolvency Proceedings (the
“Regulation”), its centre of main interest (as that term is used in Article 3(1)
of the Regulation) is situated in its jurisdiction of incorporation and it has
no “establishment” (as that term is used in Article 2(h) of the Regulations) in
any other jurisdiction.

 

4.36       Relevant Member State. In relation to each Member State of the
European Economic Area which has implemented the Prospectus Directive (each, a
“Relevant Member State”), the Issuer represents and agrees that with effect from
and including the date on which the Prospectus Directive is implemented in that
Relevant Member State (i) it has not made and will not make an offer of Notes to
the public in that Relevant Member State and (ii) the issue of the Notes
hereunder does not and shall not require the publication by the Issuer or any
other entity of a prospectus pursuant to Article 3 of the Prospectus Directive.
For the purposes of this provision, the expression an ‘offer of the Notes to the
public’ in relation to any Notes in any Relevant Member State means the
communication in any form and by any means of sufficient information on the
terms of the offer and the Notes to be offered so as to enable an investor to
decide to purchase or subscribe for the Notes, as the same may be varied in that
Relevant Member State by any measure implementing the Prospectus Directive in
that Relevant Member State and the expression “Prospectus Directive” means
Directive 2003/71/EC of the European Parliament and of the Council of 4 November
2003 (and amendments thereto including by Directive 2010/73 EU, to the extent
implemented in the Relevant Member State) and includes any relevant implementing
measure in each Relevant Member State.

 



67

 

 

SECTION 4A. REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

 

Each Purchaser party hereto on the Closing Date severally and not jointly
represents and warrants to the Issuer as of the date hereof and as of the
Closing Date as follows:

 

(a)       Such Purchaser is acquiring the Notes on the Purchase Date for its own
account, for investment and not with a view to any distribution thereof within
the meaning of the Securities Act.

 

(b)       Such Purchaser understands that the Notes have not been and the Notes,
when issued, will not be registered under the Securities Act or any state or
other securities law, that the Initial Notes are being issued by the Issuer in
transactions exempt from, or not subject to, the registration requirements of
the Securities Act, that it must not offer or sell the Notes except pursuant to
an effective registration statement under the Securities Act or pursuant to an
applicable exemption from registration under the Securities Act, or in a
transaction not subject to the registration requirements of the Securities Act,
and in compliance with applicable State laws.

 

(c)       Such Purchaser has been furnished with or has had access to the
information it has requested from the Issuer and its Subsidiaries and Affiliates
and has had an opportunity to discuss with the management of the Issuer and its
Subsidiaries and Affiliates the business and financial affairs of the Issuer and
its Subsidiaries and Affiliates, and has generally such knowledge and experience
in business and financial matters and with respect to investments in securities
of privately held companies so as to enable it to understand and evaluate the
risks of such investment and form an investment decision with respect thereto.

 

(d)       Except as otherwise disclosed by such Purchaser to the Issuer, such
Purchaser did not employ any broker or finder in connection with the
transactions contemplated in this Agreement and no fees or commissions are
payable to the Purchasers except as otherwise provided for in the Agreement.

 

(e)       Such Purchaser is either:

 

(i)       a Qualified Institutional Buyer or an “institutional accredited
investor” (within the meaning of Regulation D under the Securities Act); or

 

(ii)       a non-U.S. Person (as defined in Regulation S of the Securities Act)
that did not become aware of the transactions contemplated by this Agreement by
means of any directed selling efforts (within the meaning of Regulation S of the
Securities Act) and, to the knowledge of such Purchaser the transactions
contemplated by this Agreement are not part of a plan or scheme to evade the
registration requirements of the Securities Act.

 

SECTION 5. AFFIRMATIVE COVENANTS

 

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until Payment in Full of all Obligations, each Credit Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 5.

 



68

 

 

5.1       Financial Statements and Other Reports. Holdings and the Issuer will
deliver to each Agent and Purchasers:

 

(a)       [Reserved]

 

(b)       Quarterly Financial Statements. As soon as available, and in any event
within forty-five (45) days after the end of each of the first three Fiscal
Quarters of each Fiscal Year commencing with the Fiscal Quarter ending June 30,
2018, the consolidated balance sheets of Holdings and its Subsidiaries as at the
end of such Fiscal Quarter and the related consolidated statements of income,
stockholders’ equity and cash flows of Holdings and its Subsidiaries for such
Fiscal Quarter and for the period from the beginning of the current Fiscal Year
to the end of such Fiscal Quarter, setting forth in each case in comparative
form the corresponding figures for the corresponding periods of the previous
Fiscal Year and the corresponding figures from the Financial Plan for the
current Fiscal Year, all in reasonable detail, together with a Financial Officer
Certification and a Narrative Report with respect thereto (it being understood
that the delivery by Holdings of quarterly reports on Form 10-Q of Holdings
shall satisfy the requirements of this Section 5.1(b) unless delivery to the
Note Agent is requested by the Required Purchasers in writing);

 

(c)       Annual Financial Statements. As soon as available, and in any event
within ninety (90) days after the end of each Fiscal Year ending after the
Closing Date (i) the consolidated balance sheets of Holdings and its
Subsidiaries as at the end of such Fiscal Year and the related consolidated
statements of income, stockholders’ equity and cash flows of Holdings and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the corresponding figures for the previous Fiscal Year and (if requested by
the Required Purchasers in writing) the corresponding figures from the Budget
for the Fiscal Year covered by such financial statements, in reasonable detail,
together with a Financial Officer Certification and a Narrative Report with
respect thereto; and (ii) with respect to such consolidated financial statements
a report thereon by independent certified public accountants of recognized
national standing selected by Holdings, and reasonably satisfactory to the Note
Agent (which report and/or the accompanying financial statements shall be
unqualified as to going concern and scope of audit, (except for any such
qualification pertaining to the maturity of any Indebtedness occurring within
the four Fiscal Quarter period following the relevant audit opinion or any
actual anticipated breach of any financial covenant under any Indebtedness),and
shall state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of Holdings and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years (except as otherwise disclosed in such
financial statements) and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards) together with a written statement by such
independent certified public accountants stating (1) that their audit
examination has included a review of the terms of Section 6.7 of this Agreement
and the related definitions, (2) whether, in connection therewith, any condition
or event that constitutes a Default or an Event of Default under Section 6.7 has
come to their attention and, if such a condition or event has come to their
attention, specifying the nature and period of existence thereof, and (3) that
nothing has come to their attention that causes them to believe that the
information contained in any Compliance Certificate is not correct or that the
matters set forth in such Compliance Certificate are not stated in accordance
with the terms hereof;

 

(d)       Compliance Certificate. Together with each delivery of financial
statements of Holdings and its Subsidiaries pursuant to Sections 5.1(b) and
5.1(c), a duly executed and completed Compliance Certificate;

 

(e)       Statements of Reconciliation after Change in Accounting Principles.
If, as a result of any change in accounting principles and policies from those
used in the preparation of the Historical Financial Statements, the consolidated
financial statements of Holdings and its Subsidiaries delivered pursuant to
Section 5.1(b) or 5.1(c) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance reasonably satisfactory to the Note
Agent;

 



69

 

 

(f)       Notice of Default. Promptly upon any Responsible Officer of Holdings
or the Issuer obtaining knowledge (i) of any condition or event that constitutes
a Default or an Event of Default under any Credit Document; (ii) that any Person
has given any notice to Holdings or any of its Subsidiaries or taken any other
action with respect to any event or condition set forth in Section 8.1(b); or
(iii) of the occurrence of any event or change that has caused or evidences,
either in any case or in the aggregate, a Material Adverse Effect, a certificate
of an Authorized Officer specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default,
default, event or condition, and what action the Issuer has taken, is taking and
proposes to take with respect thereto;

 

(g)       Notice of Litigation, Gaming Authority Action. Promptly upon any
Responsible Officer of Holdings or the Issuer obtaining knowledge of (i) any
Adverse Proceeding not previously disclosed in writing by the Issuer to
Purchasers, including any Adverse Proceeding by any Gaming Authority or with
respect to any Gaming License, or (ii) any development in any Adverse Proceeding
(including any Adverse Proceeding by any Gaming Authority or with respect to any
Gaming License) that, in the case of either clause (i) or (ii), if adversely
determined could be reasonably expected to have a Material Adverse Effect, or
seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated hereby,
written notice thereof together with such other information as may be reasonably
available to Holdings or the Issuer (including delivery of copies of notices
received by the Issuer) to enable Purchasers and their counsel to evaluate such
matters;

 

(h)       Pension Plans; ERISA.

 

(i)       Upon reasonable request from the Note Agent, copies of any actuarial
reports relating to the Pension Plans that are prepared in order to comply with
then statutory or auditing requirements;

 

(ii)       (x) Promptly (but in any event within fifteen (15) days) upon a
Responsible Officer becoming aware of the occurrence of or forthcoming
occurrence of (i) any ERISA Event, (ii) the adoption of any new Pension Plan by
any Credit Party, any of its Subsidiaries or any of their ERISA Affiliates or
the adoption of any new Foreign Plan that provides pension benefits by any
Credit Party or any of its Subsidiaries, or (iii) the commencement of
contributions by any Credit Party, any of its Subsidiaries or any of their
respective ERISA Affiliates to a Multiemployer Plan, a written notice specifying
the nature thereof, what action Holdings, any of its Subsidiaries or any of
their respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken by the Internal Revenue
Service, the Department of Labor or the PBGC with respect thereto; and (y) (1)
upon reasonable request from the Note Agent, copies of each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by
Holdings or, any of its Subsidiaries or any of their respective ERISA Affiliates
with the Internal Revenue Service with respect to each Pension Plan; and (2)
within fifteen (15) days of receipt, copies of any notices received by Holdings
or any of its Subsidiaries from a Multiemployer Plan sponsor concerning an ERISA
Event applicable to such Multiemployer Plan; and (3) copies of such other
documents or governmental reports or filings relating to any Employee Benefit
Plan and any Foreign Plan as the Note Agent shall reasonably request;

 



70

 

 

(i)       Reserved.

 

(j)       Reserved.

 

(k)       Information Regarding Collateral. Prompt written notice of any change
(i) in any Credit Party’s corporate name, (ii) in any Credit Party’s identity or
corporate structure, (iii) in any Credit Party’s jurisdiction of organization or
(iv) in any Credit Party’s Federal Taxpayer Identification Number or state
organizational identification number. The Issuer agrees not to effect or permit
any change referred to in the preceding sentence unless all filings have been
made under the UCC or otherwise that are required in order for the Collateral
Agent to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral as contemplated in the
Collateral Documents. The Issuer also agrees promptly to notify the Collateral
Agent if any material portion of the Collateral is damaged or destroyed;

 

(l)       Annual Collateral Verification. Concurrently with the delivery of the
financial statements under Section 5.1(c) for each Fiscal Year, a certificate of
its Authorized Officer (i) either confirming that there has been no change in
such information since the date of the Perfection Certificate delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section 5.1 and/or identifying such changes and (ii) certifying that all
UCC financing statements (including fixture filings, as applicable) and all
supplemental intellectual property security agreements or other appropriate
filings, recordings or registrations, have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
identified pursuant to clause (i) above (or in such Perfection Certificate) to
the extent necessary to effect, protect and perfect the security interests under
the Collateral Documents for a period of not less than eighteen (18) months
after the date of such certificate (except as noted therein with respect to any
continuation statements to be filed within such period);

 

(m)       Anti-Corruption Laws; Anti-Money Laundering Laws; Sanctions. The
Issuer shall immediately notify the Note Agent in the event that any Responsible
Officer becomes aware that it or any Credit Party or any of their respective
Subsidiaries, directors, officers or employees becomes subject to any action,
proceeding, litigation, claim or investigation with regard to any actual or
alleged violation of Sanctions, Anti-Corruption Laws or Anti-Money Laundering
Laws. Promptly following any request therefor, the Issuer shall provide any
information and documentation reasonably requested by the Note Agent or any
Purchaser for purposes of compliance with applicable “know-your-customer” and
anti-money laundering rules and regulations, including the PATRIOT Act;

 

(n)       Budget. As soon as practicable and in any event no later than
forty-five (45) days after the beginning of each Fiscal Year, a reasonably
detailed consolidated annual budget for such fiscal year (the “Budget”); which
Budget shall in each case be accompanied by a Financial Officer Certification
and a Narrative Report with respect thereto;

 

(o)       Board Reports. Promptly upon their becoming available, copies of all
presentations, reports, notices and statements delivered by management to the
board of directors (or similar governing body) of Holdings; provided that
Holdings shall not be required to disclose or provide any information that would
reasonably be expected (as determined by Holdings) to create a conflict of
interest for the Credit Parties or any of their Subsidiaries to the extent made
available to the Note Agent or any Purchaser; provided, further, that Holdings
shall not be required to disclose or provide any information pursuant to this
Section 5.1(o) (i) in respect of which disclosure to the Note Agent or any
Purchaser (or any of their respective representatives) is prohibited by any
applicable Law, (ii) that is subject to attorney-client or similar privilege or
constitutes attorney work product, or (iii) in respect of which Holdings or any
Subsidiary is a party to an agreement with a third party that imposes
confidentiality obligations on such member of Holdings or such Subsidiary and
would violate the applicable confidentiality provisions of such agreement;
provided, further that in the event that Holdings does not provide information
in reliance on the preceding clause (ii) or (iii) due to confidentiality or
waiver concerns, Holdings shall provide notice to the Note Agent that such
information is being withheld and shall use its commercially reasonable efforts
to communicate the applicable information in a way that would not violate the
applicable obligation or risk waiver of such privilege.

 



71

 

 

(p)       Other Information. (A) Promptly upon their becoming available, copies
of (i) all financial statements, reports, notices and proxy statements or other
items required by the SEC or TISE which are sent or made available generally by
Holdings or the Issuer to their respective board of directors or security
holders acting in such capacity or by any Subsidiary of Holdings to its equity
holders, bondholders or holders of any other of its securities acting in such
capacity or by any Subsidiary of Holdings to its security holders other than
another Subsidiary of Holdings, (ii) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by Holdings or any of
its Subsidiaries with any securities exchange, TISE, SEC or any other
Governmental Authority, (iii) all press releases and other statements made
available generally by Holdings or any of its Subsidiaries to the public
concerning material developments in the business of Holdings or any of its
Subsidiaries, and (B) such other information and data with respect to Holdings
or any of its Subsidiaries as from time to time may be reasonably requested by
any Agent or any Purchaser; provided that Holdings shall not be required to
disclose or provide any information that would reasonably be expected (as
determined by Holdings in good faith) to create a conflict of interest for the
Credit Parties or any of their Subsidiaries to the extent made available to the
Note Agent or any Purchaser; provided, further, that Holdings shall not be
required to disclose or provide any information pursuant to this Section 5.1(p)
(i) in respect of which disclosure to the Note Agent or any Purchaser (or any of
their respective representatives) is prohibited by any applicable Law, (ii) that
is subject to attorney-client or similar privilege or constitutes attorney work
product, or (iii) in respect of which Holdings or any Subsidiary is a party to
an agreement with a third party that imposes confidentiality obligations on such
member of Holdings or such Subsidiary and would violate the applicable
confidentiality provisions of such agreement; provided, further that in the
event that Holdings does not provide information in reliance on the preceding
clause (ii) or (iii) due to confidentiality or waiver concerns, Holdings shall
provide notice to the Note Agent that such information is being withheld and
shall use its commercially reasonable efforts to communicate the applicable
information in a way that would not violate the applicable obligation or risk
waiver of such privilege. In addition to the foregoing, the Issuer shall furnish
to the Purchasers and prospective investors, upon the written request of such
parties, any information required to be delivered pursuant to Rule 144A under
the Securities Act so long as the Notes are not freely transferable by persons
who are not “affiliates” under the Securities Act.

 

(q)       Electronic Delivery.

 

(i)       Notwithstanding anything in any Credit Document to the contrary, each
Credit Party hereby agrees that it will use its reasonable best efforts to
provide to the Note Agent all information, documents and other materials that it
is obligated to furnish to the Note Agent pursuant to the Credit Documents,
including, without limitation, all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (A) relates to a request for an extension
of credit (including any election of an interest rate or Interest Period
relating thereto), (B) relates to the payment of any principal or other amount
due under any Credit Document prior to the scheduled date therefor, (C) provides
notice of any Default or Event of Default under any Credit Document or (D) is
required to be delivered to satisfy any condition set forth in Sections 3.1 (all
such non-excluded communications being referred to herein collectively as the
“Communications”), by transmitting the Communications in accordance with Section
10.1(c).

 



72

 

 

(ii)       The Note Agent agrees that the receipt of the Communications in
accordance with Section 10.1(c) shall constitute effective delivery of the
Communications to the Note Agent for purposes of this Section 5.1(q) unless
otherwise requested by the Note Agent pursuant to Section 10.1(c).

 

(iii)       Nothing in this Section 5.1(q) shall prejudice the right of any
Agent or any Purchaser to give any notice or other communication pursuant to any
Credit Document in any other manner specified in such Credit Document.

 

(iv)       Documents required to be delivered pursuant to Section 5.1 (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which Holdings (A) files any such
document with the SEC’s EDGAR system (or any successor thereto) in a manner
accessible to the public at large or (B) posts such documents, or provides a
link thereto on Holdings’ website on the Internet at the website address listed
on Appendix B; or (ii) on which such documents are posted on Holdings’ behalf on
an Internet or intranet website, if any, to which each Purchaser and the Note
Agent have access (whether a commercial, third-party website or whether
sponsored by the Note Agent). The Note Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above.

 

5.2       Existence. Except as otherwise permitted under Section 6.8, each
Credit Party will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect its existence and all rights and
franchises, licenses and permits material to its business (including, without
limitation all Gaming Approvals); provided, no Credit Party (other than the
Issuer with respect to existence) or any of its Subsidiaries shall be required
to preserve any such existence, right or franchise, licenses and permits if such
Person’s board of directors (or similar governing body) shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Person, and that the loss thereof is not disadvantageous in any material
respect to such Person or to Purchasers. Each Credit Party will, and will cause
each of its Subsidiaries to, ensure that none of the Subsidiaries set forth on
Schedule 6.8, individually, owns or maintains assets which have Fair Market
Value, or as determined in accordance with GAAP, whichever is greater, in excess
of $250,000 at any time, unless such Subsidiary becomes a Guarantor hereunder
and a Grantor under the Security Agreements (or any similar document) in
accordance with Section 5.10.

 

5.3       Payment of Taxes and Claims. Each Credit Party will, and will cause
each of its Subsidiaries to, pay all Taxes imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any penalty or fine accrues thereon, and all claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have or may become a Lien upon any of its
properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided, no such Tax or claim need be paid if
(a) it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as (i) adequate reserve or other
appropriate provision, as shall be required in conformity with GAAP shall have
been made therefor, and (ii) in the case of a Tax or claim which has or may
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such Tax or claim or (b) the failure to so pay any such Tax or claim
would not reasonably be expected to have a Material Adverse Effect. No Credit
Party will, nor will it permit any of its Subsidiaries to, (x) file or consent
to the filing of any consolidated income tax return with any Person (other than
Holdings or any of its Subsidiaries) or (y) change its residence for Tax
purposes.

 



73

 

 

5.4       Maintenance of Properties. Each Credit Party will, and will cause each
of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition (ordinary wear and tear and casualty and
condemnation excepted) all material properties used or useful in the business of
Holdings and its Subsidiaries and from time to time will make or cause to be
made all appropriate repairs, renewals and replacements thereof.

 

5.5       Insurance. Holdings will maintain or cause to be maintained, with
financially sound and reputable insurers, such liability insurance, business
interruption insurance and property insurance with respect to liabilities,
losses or damage in respect of the assets, properties and businesses of Holdings
and its Subsidiaries as may customarily be carried or maintained under similar
circumstances by Persons of established reputation engaged in similar
businesses, in each case in such amounts (giving effect to self-insurance), with
such deductibles, covering such risks and otherwise on such terms and conditions
as shall be customary for such Persons. Without limiting the generality of the
foregoing, Holdings will maintain or cause to be maintained (a) flood insurance
in compliance with any applicable regulations with respect to each Real Estate
Asset which is subject to a mortgage in favor of the Collateral Agent, for the
benefit of Secured Parties, and located in an area designated by any
Governmental Authority as having special flood or mud slide hazards, and (b)
replacement value casualty insurance (or reasonably equivalent policy) on the
Collateral under such policies of insurance, with such insurance companies, in
such amounts, with such deductibles, and covering such risks as are at all times
carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses. Each such policy of insurance payable
to Holdings or any of its Subsidiaries shall (i) name the Collateral Agent, for
the benefit of the Secured Parties, as an additional insured thereunder as its
interests may appear, (ii) in the case of each property insurance policy,
contain a lender’s loss payable endorsement, satisfactory in form and substance
to the Collateral Agent, that names the Collateral Agent, for the benefit of the
Secured Parties, as lender loss payee thereunder and provide for at least thirty
(30) days’ (or ten (10) days in the case of non-payment) prior written notice to
the Collateral Agent of any modification or cancellation of such policy.

 

5.6       Books and Records; Inspections. Each Credit Party will, and will cause
each of its Subsidiaries to, keep proper books of record and accounts in which
full, true and correct entries in conformity in all material respects with GAAP
shall be made of all dealings and transactions in relation to its business and
activities. Each Credit Party will, and will cause each of its Subsidiaries to,
permit any authorized representatives designated by any Purchaser (including the
right to appoint third party agents) to visit and inspect any of the properties
of any Credit Party and any of its respective Subsidiaries, to inspect, copy and
take extracts from its and their financial and accounting records, and to
discuss its and their affairs, finances and accounts with its and their officers
and independent public accountants (but only to the extent a Responsible Officer
has been provided a bona fide opportunity to attend such meeting), all upon
reasonable notice and at such reasonable times during normal business hours and
as often as may reasonably be requested; provided, that so long as no Event of
Default has occurred and is continuing, the Credit Parties shall not be required
to permit or reimburse the Purchasers, taken as a whole, for more than one such
visit or inspection in any calendar year.

 

5.7       Quarterly Calls. Holdings and the Issuer will, upon the request of the
Note Agent or the Requisite Purchasers, participate in quarterly conference
calls of the Note Agent and Purchasers in connection with the delivery of the
financial statements of Holdings and its Subsidiaries pursuant to Sections
5.1(b) and (c) at such time as may be agreed to by the Issuer and the Note
Agent.

 

5.8       Compliance with Laws and Contractual Obligations.

 

(a)       Each Credit Party will comply, and shall cause each of its
Subsidiaries and all other Persons, if any, on or occupying any Facilities to
comply (i) with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority (including all applicable ERISA and all
Environmental Laws, Gaming Laws, OFAC, the PATRIOT Act, the FCPA, and/or any
Anti-Terrorism Law and Anti-Corruption Law) and (ii) Contractual Obligations, in
each case, noncompliance with which could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 



74

 

 

(b)       Each Credit Party will comply, and shall cause its Subsidiaries and
any of their respective directors, officers and employees to comply, with
applicable Anti-Money Laundering Laws, Anti-Corruption Laws and Sanctions in all
material respects. Each Credit Party shall continue to maintain in effect and
enforce, and shall procure that each of its Subsidiaries continues to maintain
in effect and enforce, policies and procedures designed to promote and achieve
compliance by such Credit Party and its Subsidiaries and their respective
directors, officers and employees with applicable Anti-Corruption Laws,
Anti-Money Laundering Laws and Sanctions.

 

5.9       Environmental.

 

(a)       Environmental Disclosure. Holdings will deliver to the Note Agent (who
will supply copies to the Purchasers if requested):

 

(i)       as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Holdings or any of its Subsidiaries
or by independent consultants, Governmental Authorities or any other Persons,
with respect to material environmental matters at any Facility or with respect
to any Environmental Claims;

 

(ii)       promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release required to be reported by Holdings or any of
its Subsidiaries to any Governmental Authority under any applicable
Environmental Laws, (2) any remedial action taken by Holdings or any other
Person in response to (A) any Hazardous Materials Activities the existence of
which has a reasonable possibility of resulting in one or more Environmental
Claims having, individually or in the aggregate, a Material Adverse Effect, or
(B) any Environmental Claims that, individually or in the aggregate, have a
reasonable possibility of resulting in a Material Adverse Effect, and (3)
Holdings or the Issuer’s discovery of any occurrence or condition on any real
property adjoining or in the vicinity of any Facility that could cause such
Facility or any part thereof to be subject to any material restrictions on the
ownership, occupancy, transferability or use thereof under any Environmental
Laws;

 

(iii)       as soon as practicable following the sending or receipt thereof by
Holdings or any of its Subsidiaries, a copy of any and all written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, have a reasonable possibility of giving rise to a Material
Adverse Effect, (2) any Release required to be reported by Holdings or any of
its Subsidiaries to any Governmental Authority, and (3) any written request for
information from any Governmental Authority that suggests such Governmental
Authority is investigating whether Holdings or any of its Subsidiaries may be
potentially responsible for any Hazardous Materials Activity;

 

(iv)       prompt written notice describing in reasonable detail (1) any
proposed acquisition of stock, assets, or property by Holdings or any of its
Subsidiaries that could reasonably be expected to (A) expose Holdings or any of
its Subsidiaries to, or result in, Environmental Claims that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(B) affect the ability of Holdings or any of its Subsidiaries to maintain in
full force and effect all material Governmental Authorizations required under
any Environmental Laws for their respective operations and (2) any proposed
action to be taken by Holdings or any of its Subsidiaries to modify current
operations in a manner that could reasonably be expected to subject Holdings or
any of its Subsidiaries to any additional material obligations or requirements
under any Environmental Laws; and

 



75

 

 

(v)       with reasonable promptness, such other documents and information as
from time to time may be reasonably requested by the Note Agent in relation to
any matters disclosed pursuant to this Section 5.9(a).

 

(b)       Hazardous Materials Activities, Etc. Each Credit Party shall promptly
take, and shall cause each of its Subsidiaries promptly to take, any and all
actions necessary to (i) cure any violation of applicable Environmental Laws by
such Credit Party or its Subsidiaries that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) make an
appropriate response to any Environmental Claim against such Credit Party or any
of its Subsidiaries and discharge any obligations it may have to any Person
thereunder where failure to do so could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

5.10       Covenant to Guarantee Obligations and Provide Security. In the event
that any Person becomes a Subsidiary (other than an Excluded Subsidiary) of
Issuer, Issuer shall (a) promptly cause such Subsidiary to become a Guarantor
hereunder and a Grantor under the Security Agreements by executing and
delivering to the Note Agent and the Collateral Agent a Counterpart Agreement or
in respect of a Subsidiary which is incorporated in England and Wales, enter
into a UK Security Document on the same terms as the UK Collateral Agreement and
its shares charged on the same terms as the UK Share Charge Agreement, or in
respect of a Subsidiary which is incorporated in the U.S. or Gibraltar, enter
into, as applicable, a U.S. Security Document or Gibraltar Security Document on
the same terms as the U.S. Security Agreement or the Gibraltar Collateral
Agreement and its shares pledged or charged on the same terms as the U.S.
Security Agreement or the Gibraltar Pledge Agreement, and (b) take all such
actions and execute and deliver, or cause to be executed and delivered, all such
documents (including, where customary and appropriate, collateral and security
documentation in additional applicable jurisdictions), instruments, agreements,
legal opinions and certificates reasonably requested by the Collateral Agent.
With respect to each such Subsidiary, the Issuer shall promptly send to the Note
Agent written notice setting forth with respect to such Person (i) the date on
which such Person became a Subsidiary of the Issuer, and (ii) all of the data
required to be set forth in Schedules 4.1 and 4.2 with respect to all
Subsidiaries of the Issuer; and such written notice shall be deemed to
supplement Schedule 4.1 and 4.2 for all purposes hereof.

 

5.11       Additional Material Real Estate Assets.

 

(a)       In the event that any Credit Party acquires a Material Real Estate
Asset, then such Credit Party shall promptly take all such actions and execute
and deliver, or cause to be executed and delivered, all such mortgages,
documents, instruments, agreements, opinions and certificates, including the
items specified in Section 5.11(d), that the Collateral Agent shall reasonably
request to create in favor of the Collateral Agent, for the benefit of Secured
Parties, a valid and, subject to any filing and/or recording referred to herein,
perfected First Priority security interest in such Material Real Estate Assets,
subject to Permitted Liens.

 



76

 

 

(b)       [Reserved].

 

(c)       The Issuer shall, at the request of the Collateral Agent, deliver,
from time to time, to the Collateral Agent such appraisals as are required by
law or regulation of Real Estate Assets with respect to which the Collateral
Agent has been granted a Mortgage.

 

(d)       In the case of any Material Real Estate Asset referred to in Section
5.11(a), the applicable Credit Party shall provide, the Collateral Agent with
Mortgages with respect to such Real Estate Asset (each, a “Mortgaged Property”),
as the case may be, within sixty (60) days of the acquisition of such Real
Estate Asset (or such longer period as to which the Collateral Agent may agree)
together with:

 

(i)       evidence that counterparts of any such Mortgage has been duly
executed, acknowledged and delivered and is in form suitable for filing or
recording in all filing or recording offices that the Collateral Agent may deem
reasonably necessary or desirable in order to create a valid and subsisting
perfected Lien on the property and/or rights described therein in favor of the
Collateral Agent for the benefit of the Secured Parties and that all filing and
recording taxes and fees that are due and payable have been paid or otherwise
provided for in a manner reasonably satisfactory to the Note Agent;

 

(ii)       an opinion of counsel (which counsel shall be reasonably satisfactory
to the Collateral Agent) in each state in which a Mortgaged Property is located
with respect to the enforceability of the form(s) of Mortgages to be recorded in
such state and such other matters as the Collateral Agent may reasonably
request, in each case in form and substance reasonably satisfactory to the
Collateral Agent;

 

(iii)       mortgagee title insurance policies or unconditional commitments
therefor issued by one or more title companies reasonably satisfactory to the
Collateral Agent with respect to each Mortgaged Property (each, a “Title
Policy”), in amounts not less than the Fair Market Value of each Mortgaged
Property, together with a title report issued by a title company with respect
thereto and copies of all recorded documents listed as exceptions to title or
otherwise referred to therein, each in form and substance reasonably
satisfactory to the Collateral Agent and (B) evidence satisfactory to the
Collateral Agent that such Credit Party has paid to the title company or to the
appropriate Governmental Authorities all expenses and premiums of the title
company and all other sums required in connection with the issuance of each
Title Policy and all recording and stamp taxes (including mortgage recording and
intangible taxes) payable in connection with recording the Mortgages for each
Mortgaged Property in the appropriate real estate records; and

 

(iv)       such surveys, abstracts, appraisals and other documents as the
Collateral Agent may reasonably request.

 

5.12       Further Assurances. At any time or from time to time upon the
reasonable request of the Note Agent, each Credit Party will, at its expense,
promptly execute, acknowledge and deliver such further documents and do such
other acts and things as the Note Agent or the Collateral Agent may reasonably
request in order to effect fully the purposes of the Credit Documents. In
furtherance and not in limitation of the foregoing, each Credit Party shall take
such actions as the Note Agent or the Collateral Agent may reasonably request
from time to time to ensure that the Obligations are guaranteed by the
Guarantors and are secured by substantially all of the assets of the Credit
Parties.

 

5.13       Cash Management. Any Credit Party which holds a Deposit Account or
Securities Account maintained at a financial institution in the U.S. shall
maintain at all times Cash and Cash Equivalents at Deposit Accounts or
Securities Accounts with any financial institution that has entered into a
Control Agreement other than Cash or Cash Equivalents held in Excluded Accounts;
provided that Control Agreements required to be delivered under this Section
5.13 with respect to Deposit Accounts and Securities Accounts existing as of the
Closing Date shall be subject to the post-closing delivery period set forth in
Section 5.14.

 



77

 

 

5.14       Post-Closing Obligations.

 

(a)       Within thirty (30) days of the Closing Date (or such later date as the
Note Agent shall approve), the Credit Parties shall deliver to the Collateral
Agent, with respect to the insurance required to be maintained pursuant to
Section 5.5, the endorsements required by Section 5.5.

 

(b)       Within ten (10) days of the Closing Date (or such later date as the
Note Agent shall approve), the Credit Parties shall deliver to the Collateral
Agent a copy of a Counterpart Agreement executed and delivered by Inspired
Gaming (Gibraltar) Ltd. (together with any other customary deliverables in
connection with such document), in each case in form and substance reasonably
satisfactory to the Note Agent.

 

(c)       Within thirty (30) days of the Closing Date (or such later date as the
Note Agent shall approve), the Credit Parties shall deliver to the Collateral
Agent copies of the Gibraltar Security Documents, in each case executed and
delivered by each Credit Party which is a party thereto (together with customary
legal opinions and any other customary deliverables in connection with such
documents), in each case in form and substance reasonably satisfactory to the
Note Agent.

 

5.15       TISE Listing. The Issuer shall obtain, prior to the first Interest
Payment Date following the Closing Date, and thereafter shall maintain, for so
long as the Notes are outstanding, the listing of the Notes on TISE, which
action may include submission of information, documentation and statements,
making required disclosures in respect of the terms of the Notes or the
financial condition of the Issuer, and assuming responsibility for information
and statements and payment of related fees, costs and expenses.

 

5.16       Financial Assistance. Each Credit Party shall (and shall ensure that
each of its Subsidiaries shall) comply in all respects with sections 678 and 679
of the Companies Act 2006 and any equivalent legislation in other jurisdictions
including in relation to the execution of the Collateral Documents and payments
of amounts due under this Agreement.

 

5.17       Foreign Plans.

 

(a)        Each Credit Party shall ensure that neither it nor any of its
Subsidiaries are or have been at any time an employer (for the purposes of
sections 38 to 51 of the Pensions Act 2004) of an occupation pension scheme
which is not a money purchase scheme (both terms as defined in the Pensions
Schemes Act 1993) or a “connected” with or an “associate” of (as those terms are
used in sections 38 or 43 of the Pensions Act 2004) such an employer.

 

(b)        Each Credit Party shall immediately notify the Note Agent (i) of any
investigation or proposed investigation by the Pensions Regulator which may lead
to the issue of a Financial Support Direction or a Contribution Notice it or any
of its Subsidiaries; and (ii) if it receives a Financial Support Direction or a
Contribution Notice form the Pensions Regulator.

 



78

 

 

5.18       People with Significant Control Regime.

 

(a)        Each UK Credit Party agrees that: (i) it shall not issue a PSC Notice
to any person unless required to do so by law; and (ii) it shall send a copy of
any PSC Notice issued to any person to the Note Agent within two Business Days
of sending it to that person.

 

(b)        If at any time any Credit Party receives a PSC Notice from a UK
Credit Party it shall (i) within 2 Business Days send a copy of that PSC Notice
to the Note Agent; (ii) where applicable, promptly respond with the information
which it is required by that PSC Notice to give to that UK Credit Party (and in
any event, such UK Credit Party shall respond not later than five Business Days
prior to the end of the period prescribed by law for so doing); and (iii) send a
copy of such response to the Note Agent at the same time as it sends such
response to the applicable UK Credit Party.

 

SECTION 6.    NEGATIVE COVENANTS

 

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until Payment in Full of all Obligations, such Credit Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 6.

 

6.1       Indebtedness. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:

 

(a)       the Obligations;

 

(b)       Indebtedness of any Credit Party to any other Credit Party or of
Inspired Gaming Spain SL to any other Credit Party; provided, (i) all such
Indebtedness shall be evidenced by the Intercompany Note, and shall be subject
to a First Priority Lien pursuant to the Security Agreement, (ii) all such
Indebtedness shall be unsecured and subordinated in right of payment to the
Payment in Full of the Obligations pursuant to the terms of the Intercompany
Note, (iii) any payment by any Guarantor Subsidiary under any guaranty of the
Obligations shall result in a pro tanto reduction of the amount of any
Indebtedness owed by such Subsidiary to the Credit Party for whose benefit such
payment is made and (iv) such Indebtedness is permitted as an Investment under
Section 6.6(d) or Section 6.6(n);

 

(c)       Indebtedness of any Credit Party owing to Inspired Gaming Spain SL;
provided that (i) such Indebtedness shall be unsecured and subordinated in right
of payment to the Payment in Full of the Obligations pursuant to the terms of
the Intercompany Note and (ii) the aggregate principal amount of Indebtedness
outstanding pursuant to this clause (c) shall not exceed $250,000 at any time;

 

(d)       Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business;

 

(e)       Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts and/or securities accounts;

 

(f)       guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of Holdings and its
Subsidiaries;

 

(g)       (i) guaranties by Holdings or any of its Subsidiaries of the
Obligations and the Indebtedness in respect of the Revolving Credit Facility and
(ii) guaranties by the Issuer of Indebtedness of a Guarantor Subsidiary or
guaranties by a Guarantor Subsidiary of Indebtedness of the Issuer or another
Guarantor Subsidiary with respect, in each case, to Indebtedness otherwise
permitted to be incurred pursuant to this Section 6.1; provided, that if the
Indebtedness that is being guarantied is unsecured and/or subordinated to the
Obligations, the guaranty shall also be unsecured and/or subordinated to the
Obligations;

 



79

 

 

(h)       Indebtedness described in Schedule 6.1, but not any extensions,
renewals or replacements of such Indebtedness except (i) renewals and extensions
expressly provided for in the agreements evidencing any such Indebtedness as the
same are in effect on the date of this Agreement and (ii) refinancings and
extensions of any such Indebtedness if the terms and conditions thereof are not
less favorable to the obligor thereon or to Purchasers than the Indebtedness
being refinanced or extended, and the average life to maturity thereof is
greater than or equal to that of the Indebtedness being refinanced or extended;
provided, such Indebtedness permitted under the immediately preceding clause (i)
or (ii) above shall not (A) include Indebtedness of an obligor that was not an
obligor with respect to the Indebtedness being extended, renewed or refinanced,
(B) exceed in a principal amount the Indebtedness being renewed, extended or
refinanced plus accrued interest, fees and premiums (if any) thereon and
reasonable fees and expenses associated with the refinancing (provided that the
principal amount of such Indebtedness shall not include any principal
constituting interest paid in kind) or (C) be incurred, created or assumed if
any Default or Event of Default has occurred and is continuing or would result
therefrom;

 

(i)       Indebtedness of the Issuer or its Subsidiaries and U.S. Gaming with
respect to Capital Lease Obligations and purchase money Obligations in an
aggregate amount not to exceed at any time $5,000,000; provided that any such
Indebtedness (i) is issued and any Liens securing such Indebtedness are created
within 180 days after the acquisition, construction, lease or improvement of the
asset financed and (ii) shall be secured only by the asset acquired in
connection with the incurrence of such Indebtedness;

 

(j)       (i) Indebtedness of a Person or Indebtedness attaching to assets of a
Person that, in either case, becomes a Subsidiary or Indebtedness attaching to
assets that are acquired by the Issuer or any of its Subsidiaries, in each case
after the Closing Date as the result of a Permitted Acquisition, (ii) any
refinancing, refunding, renewal or extension of any Indebtedness specified in
subclause (i) of this Section 6.1(j), so long as (1) the principal amount of any
such Indebtedness is not increased above the principal amount thereof
outstanding immediately prior to such refinancing, refunding, renewal or
extension, plus accrued interest, fees and premiums (if any) thereon and
reasonable fees and expenses associated with the refinancing, (2) the direct and
contingent obligors with respect to such Indebtedness are not changed and (3)
such Indebtedness shall not be secured by any assets other than the assets
securing the Indebtedness being renewed, extended or refinanced, and (iii)
Indebtedness incurred by Holdings or any of its Subsidiaries arising from
agreements providing for indemnification, adjustment of purchase price or
similar obligations (including, Indebtedness consisting of the deferred purchase
price of property, in each case. acquired in a Permitted Acquisition) (“Earn Out
Indebtedness”), or from guaranties or letters of credit, surety bonds or
performance bonds securing the performance of the Issuer or any such Subsidiary
pursuant to such agreements, in connection with Permitted Acquisitions or
permitted dispositions of any business, assets or Subsidiary of Holdings or any
of its Subsidiaries; provided that (A) Indebtedness which is permitted under
this Section 6.1(j) (other than Earn Out Indebtedness, the terms of which
require that payment therefor be made solely in the form of Equity Interests of
Holdings), shall not exceed an aggregate amount of $1,000,000 at any one time
outstanding and (B) in the case of Indebtedness referred to in subclause (i) of
this Section 6.1(j), (x) such Indebtedness existed at the time such Person
became a Subsidiary or at the time such assets were acquired and, in each case,
was not created in anticipation thereof and (y) such Indebtedness is not
guaranteed in any respect by Holdings or any Subsidiary (other than by any such
Person that so becomes a Subsidiary and its acquired Subsidiaries);

 



80

 

 

(k)      Indebtedness owing under Hedging Agreements entered into in the
ordinary course in order to manage existing or anticipated interest rate,
exchange rate or commodity price risks and not for speculative purposes;

 

(l)       Indebtedness representing deferred compensation to employees, officers
and consultants or former employees or directors and consultants of Holdings and
its Subsidiaries, in each case, payable in the ordinary course of business and
in an aggregate amount not to exceed $2,000,000 in any Fiscal Year and
$3,000,000 at any one time outstanding (excluding any such deferred compensation
which is solely payable in Equity Interests or which will be, and is,
extinguished within 15 months of the first day of the fiscal year in which such
compensation is awarded).

 

(m)     Indebtedness under the Revolving Credit Facility not to exceed GBP
7,500,000 and any Permitted Refinancing Indebtedness in respect thereof;

 

(n)      Indebtedness consisting of unpaid insurance premiums owing to insurance
companies and insurance brokers incurred in connection with the financing of
insurance premiums in the ordinary course of business;

 

(o)      Indebtedness incurred in respect of corporate credit cards, credit card
processing services, debit cards, purchase cards (including p-cards) or other
similar cash management services incurred in the ordinary course of business;

 

(p)      Indebtedness incurred in the ordinary course of business in respect of
obligations to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services;

 

(q)      intercompany cash management obligations, royalty fees, “cost-plus”
and/or transfer pricing arrangements in the ordinary course of business and
consistent with past practice; and

 

(r)       unfunded pension fund and other employee benefit plan obligations and
liabilities incurred in the ordinary course of business to the extent that the
unfunded amounts would not otherwise cause an Event of Default.

 

6.2       Liens. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Holdings or any of its Subsidiaries, whether now owned or
hereafter acquired or licensed, or any income, profits or royalties therefrom,
or file or permit the filing of, or permit to remain in effect, any effective
financing statement or other similar notice of any Lien with respect to any such
property, asset, income, profits or royalties under the UCC of any State or
under any similar recording or notice statute or under any applicable
intellectual property laws, rules or procedures, except:

 

(a)       Liens in favor of the Collateral Agent for the benefit of Secured
Parties granted pursuant to any Credit Document;

 

(b)       Liens for Taxes if (i) obligations with respect to such Taxes are
being contested as required by Section 5.3 or (ii) the amount of obligations
with respect to such Taxes does not exceed $750,000 in the aggregate;

 



81

 

 

(c)      statutory Liens of landlords, banks (and rights of set-off), of
carriers, warehousemen, mechanics, repairmen, workmen and materialmen, and other
Liens imposed by law (other than any such Lien imposed pursuant to Section
430(k) of the Code or ERISA or a violation of Section 436 of the Code), in each
case incurred in the ordinary course of business (i) for amounts not yet overdue
or (ii) for amounts that are overdue and that (in the case of any such amounts
overdue for a period in excess of thirty (30) days) are being contested in good
faith by appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts;

 

(d)      Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money), so long as no foreclosure,
sale or similar proceedings have been commenced with respect to any portion of
the Collateral on account thereof;

 

(e)      easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Holdings or any of its Subsidiaries;

 

(f)       any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;

 

(g)      Liens solely on any cash earnest money deposits made by Holdings or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

 

(h)      purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered
into, consignment and/or the sale of accounts receivable, in each case, in the
ordinary course of business;

 

(i)       Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;

 

(j)       any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;

 

(k)      non-exclusive outbound licenses of patents, copyrights, trademarks and
other intellectual property rights granted by Holdings or any of its
Subsidiaries in the ordinary course of business and not interfering in any
respect with the ordinary conduct of or materially detracting from the value of
the business of the Issuer or such Subsidiary or exclusive licenses of such type
to the extent permitted under 6.8(h);

 

(l)       Liens described in Schedule 6.2;

 

(m)     Liens securing Indebtedness permitted pursuant to Section 6.1(i);
provided, any such Lien shall encumber only the asset acquired, constructed,
leased or improved with the proceeds of such Indebtedness;

 

(n)      Liens securing Indebtedness permitted by subclause (i) of Section
6.1(j), provided any such Lien shall encumber only those assets which secured
such Indebtedness at the time such assets were acquired by the Issuer or its
Subsidiaries;

 



82

 

 

(o)       other Liens not exceeding $1,000,000; provided that immediately prior
to, and after giving effect to the creation of such Lien, no Default or Event of
Default shall have occurred and be continuing or would result therefrom;

 

(p)       Liens securing Indebtedness permitted under Section 6.1(k) and
incurred under (i) the Nomura Hedging Agreement, and (ii) any other Specified
Hedging Agreement so long as the aggregate Net Mark-to-Market Exposure in
respect of all such Specified Hedging Agreements entered into pursuant to this
clause (ii) shall not exceed $2,000,000 and all such Liens shall be subject to
the Intercreditor Agreement;

 

(q)       attachments, appeal bonds, judgments and other similar Liens not
resulting in an Event of Default arising in connection with court proceedings;
provided that the execution or other enforcement of such Liens is effectively
stayed and the claims secured thereby are being actively contested in good faith
and by appropriate proceedings;

 

(r)       Liens securing the obligations under the Revolving Credit Facility and
any Permitted Refinancing Indebtedness in respect thereof, in each case, subject
to the Intercreditor Agreement;

 

(s)       Liens securing Indebtedness permitted under Section 6.1(n) hereof on
the policies being financed, including in respect thereof, all returns of
premium, dividend payments and loss payments which reduce unearned premiums;

 

(t)       Liens (i) that are contractual rights of setoff relating to (A) the
establishment of depositary relations with banks, (B) pooled deposit or sweep
accounts to permit satisfaction of overdraft, cash pooling or similar
obligations incurred in the ordinary course of business, (C) purchase orders and
other agreements entered into with customers of Holdings or any Subsidiary in
the ordinary course of business and (D) commodity trading or other brokerage
accounts incurred in the ordinary course of business, (ii) encumbering
reasonable customary initial deposits and margin deposits and (iii) securing
Indebtedness permitted by Section 6.1(c);

 

(u)       Liens in favor of collecting banks arising under Section 4-210 of the
UCC and other banker’s Liens arising by operation of law;

 

(v)       Liens or rights of setoff against credit balances with any credit card
issuer or credit card processor or amounts owing by credit card issues or credit
card processers to Holdings or any of its Subsidiaries in the ordinary course of
business to secure the obligations of to such credit card issuer or credit card
processor as a result of any fees and chargebacks; and

 

(w)       Liens (i) arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into in the
ordinary course of business or arising out of Article 2 of the UCC, or (ii) on
inventory or other goods and proceeds securing obligations in respect of letters
of credit and bankers’ acceptances issued or created to facilitate the purchase,
shipment or storage of such inventory or other goods.

 

6.3       No Further Negative Pledges. Except with respect to (a) specific
property encumbered to secure payment of particular Indebtedness or to be sold
pursuant to an executed agreement with respect to a permitted Asset Sale (or an
Asset Sale that will result in Payment in Full), (b) restrictions by reason of
customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses and similar agreements entered into in the
ordinary course of business (provided that such restrictions are limited to the
property or assets secured by such Liens or the property or assets subject to
such leases, licenses or similar agreements, as the case may be) and (c)
restrictions identified on Schedule 6.3, no Credit Party nor any of its
Subsidiaries shall enter into any agreement prohibiting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired, to secure the Obligations.

 



83

 

 

6.4       Restricted Payments. No Credit Party shall, nor shall it permit any of
its Subsidiaries or Affiliates through any manner or means or through any other
Person to, directly or indirectly, declare, order, pay, make or set apart, or
agree to declare, order, pay, make or set apart, any sum for any Restricted
Payment, except that (a) any Subsidiary of Holdings may declare and pay
dividends or make other distributions ratably on its equity holders, (b) with
respect to Subordinated Indebtedness, Holdings or any Subsidiary may (i) in each
case to the extent due and payable on a non-accelerated basis and permitted
under the subordination agreement or subordination provisions applicable thereto
(the terms of which are reasonably satisfactory to the Note Agent) make
regularly scheduled payments of principal and interest and payment of fees,
expenses and indemnification obligations in respect of Subordinated Indebtedness
(including customary “AHYDO catch-up payments” permitted by such subordination
agreement or subordination provisions applicable thereto) and (ii) so long as no
Event of Default shall have occurred and be continuing, consummate incurrence of
any Permitted Refinancing Indebtedness in respect thereof, (c) with respect to
any Earn Out Indebtedness (other than Earn Out Indebtedness which requires or
permits that payment therefor be made solely in the form of Equity Interests of
Holdings), so long as no Event of Default shall have occurred and be continuing
and the Issuer is in pro forma compliance with Section 6.7, Holdings or any
Subsidiary may make payments thereof as and when due and owing thereunder and
(d) with respect to any Subordinated Indebtedness or Earn-Out Indebtedness,
Holdings or any Subsidiary may convert or exchange any such Indebtedness or make
payments thereunder by the issuance of Equity Interests (other than Disqualified
Equity Interests) of Holdings.

 

6.5       Restrictions on Subsidiary Distributions. Except as provided herein or
under the Revolving Credit Facility, no Credit Party shall, nor shall it permit
any of its Subsidiaries to, create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or restriction of any kind on the
ability of any Subsidiary of the Issuer to (a) pay dividends or make any other
distributions on any of such Subsidiary’s Equity Interests owned by the Issuer
or any other Subsidiary of the Issuer, (b) repay or prepay any Indebtedness owed
by such Subsidiary to the Issuer or any other Subsidiary of the Issuer, (c) make
loans or advances to the Issuer or any other Subsidiary of the Issuer, or (d)
transfer, lease or license any of its property or assets to the Issuer or any
other Subsidiary of the Issuer other than restrictions (i) in agreements
evidencing Indebtedness permitted by Sections 6.1(i) and 6.1(j) that impose
restrictions on the property so acquired, (ii) by reason of customary provisions
restricting assignments, subletting, other transfers or requirements in net
worth contained in leases, licenses, joint venture agreements and similar
agreements entered into in the ordinary course of business, (iii) that are or
were created by virtue of any transfer of, agreement to transfer or option or
right with respect to any property, assets or Equity Interests not otherwise
prohibited under this Agreement, (iv) described on Schedule 6.5 or (v) in
agreements relating to Asset Sales permitted hereunder (or an Asset Sale that
will result in Payment in Full).

 

6.6       Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including any Joint Venture, except:

 

(a)       Investments in Cash and Cash Equivalents;

 

(b)       equity Investments owned as of the Closing Date in any Subsidiary and
Investments made after the Closing Date in the Issuer and any wholly-owned
Guarantor Subsidiary of Holdings;

 



84

 

 

(c)       Investments (i) in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors or suppliers and
(ii) deposits, prepayments and other credits to suppliers made in the ordinary
course of business of Holdings and its Subsidiaries;

 

(d)       intercompany loans to Credit Parties to the extent permitted under
Section 6.1(b);

 

(e)       (i) Consolidated Maintenance Capital Expenditures with respect to the
Issuer and the Guarantors and (ii) Consolidated Growth Capital Expenditures
(excluding, for the avoidance of doubt, expenditures for labor, or in respect of
purchased software, internally developed software and software enhancements
that, in each case, in conformity with GAAP, are or are required to be reflected
as capitalized costs, and excluding Permitted Acquisitions) in an aggregate
amount under this clause (ii) not to exceed $10,000,000 in any Fiscal Year;

 

(f)       loans and advances to employees of Holdings and its Subsidiaries made
in the ordinary course of business in an aggregate principal amount not to
exceed $100,000;

 

(g)       Permitted Acquisitions;

 

(h)       Investments described in Schedule 6.6 or permitted by Section 6.1(q);

 

(i)       Hedging Agreements which constitute Investments entered into in order
to manage existing or anticipated interest rate, exchange rate or commodity
price risks and not for speculative purposes;

 

(j)       Investments acquired in connection with the settlement of delinquent
accounts or disputes in the ordinary course of business, upon foreclosure with
respect to any secured Investment or other transfer of title or as a result of
the settlement, compromise, resolution of litigation, arbitration or other
disputes;

 

(k)       promissory notes and other non-cash consideration received in
connection with dispositions permitted pursuant to Section 6.8;

 

(l)       Investments (i) consisting of extensions of trade credit and (ii)
consisting of endorsement of negotiable instruments in the ordinary course;

 

(m)       Investments to the extent that payment therefor is made solely with
Equity Interests of Holdings (other than Disqualified Equity Interests);

 

(n)       Investments in Inspired Gaming Spain SL after the Closing Date in an
aggregate amount not to exceed $250,000 outstanding at any time, less any cash
returns thereon; and

 

(o)       Holdings and its Subsidiaries may make additional Investments in an
aggregate amount not to exceed $1,000,000 during the term of this Agreement.

 

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Payment
not otherwise permitted under the terms of Section 6.4.

 



85

 

 

6.7       Financial Covenants.

 

(a)       Total Leverage Ratio. The Issuer shall not permit the Total Leverage
Ratio as of the last day of any Fiscal Quarter to exceed the corresponding ratio
set forth:

 

Fiscal Quarter Total Leverage Ratio September 30, 2018 3.50:1.00 December 31,
2018 3.50:1.00 March 31, 2019 3.50:1.00 June 30, 2019 3.50:1.00 September 30,
2019 3.25:1.00 December 31, 2019 3.25:1.00 March 31, 2020 3.25:1.00 June 30,
2020 3.25:1.00 September 30, 2020 3.00:1.00 December 31, 2020 3.00:1.00 March
31, 2021 3.00:1.00 June 30, 2021 3.00:1.00 September 30, 2021
and thereafter 2.75:1.00

 

(b)       Fixed Charge Coverage Ratio. Holdings shall not permit the Fixed
Charge Coverage Ratio as of the last day of any Fiscal Quarter, beginning with
the Fiscal Quarter ending September 30, 2019, to be less than the correlative
ratio indicated:

 

Fiscal Quarter Fixed Charge Coverage Ratio September 30, 2019 1.15:1.00 December
31, 2019 1.15:1.00 March 31, 2020 1.15:1.00 June 30, 2020 1.15:1.00 September
30, 2020 1.25:1.00 December 31, 2020 1.25:1.00 March 31, 2021 1.25:1.00 June 30,
2021 1.25:1.00 September 30, 2021 1.30:1.00 December 31, 2021 1.30:1.00 March
31, 2022 1.30:1.00 June 30, 2022 1.30:1.00

 

86

 



 

Fiscal Quarter Fixed Charge Coverage Ratio

September 30, 2022 and thereafter 1.35:1.00

 

(c)       Minimum Liquidity. Holdings shall not permit, as of the last day of
any Fiscal Quarter (commencing with the Fiscal Quarter ending September 30,
2018), the aggregate amount of unrestricted Cash and Cash Equivalents included
in the consolidated balance sheet of Holdings and its Subsidiaries as of such
date that, in each case, are free and clear of all Liens (other than Liens in
favor of Collateral Agent for the benefit of Secured Parties, Liens pursuant to
the Revolving Credit Facility and nonconsensual Liens permitted by Section 6.2)
to be less than $5,000,000.

 

6.8       Fundamental Changes; Disposition of Assets; Acquisitions. No Credit
Party shall, nor shall it permit any of its Subsidiaries to, enter into any
transaction of merger or consolidation, or consummate a Disposition, or
liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease or license, exchange, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any part of
its business, assets or property of any kind whatsoever, whether real, personal
or mixed and whether tangible or intangible, whether now owned or hereafter
acquired, leased or licensed, or acquire by purchase or otherwise (other than
purchases or other acquisitions of inventory, materials and equipment and
capital expenditures in the ordinary course of business) the business, property
or fixed assets of, or stock or other evidence of beneficial ownership of, any
Person or any division or line of business or other business unit of any Person,
except:

 

(a)       (i) any Subsidiary of the Issuer (including those listed on Schedule
6.8) may be merged with or into the Issuer or any Guarantor Subsidiary, or be
liquidated, wound up or dissolved, or all or any part of its business, property
or assets may be conveyed, sold, leased, transferred or otherwise disposed of,
in one transaction or a series of transactions, to the Issuer or any Guarantor
Subsidiary; provided, in the case of such a merger, the Issuer or such Guarantor
Subsidiary, as applicable shall be the continuing or surviving Person; or (ii)
subject to the requirements of Section 6.13 any Subsidiary of Holdings that is a
direct or indirect parent entity of the Issuer may be merged with or into
another Guarantor that is a direct or indirect parent entity of the Issuer, or
be liquidated, wound up or dissolved, or all or any part of its business,
property or assets may be conveyed, sold, leased, transferred or otherwise
disposed of, in one transaction or a series of transactions, to another
Guarantor that is a direct or indirect parent entity of the Issuer, so long as
Holdings remains the direct or indirect parent entity of the Issuer;

 

(b)       sales or other dispositions of assets that do not constitute Asset
Sales;

 

(c)       (x) Asset Sales, including the sale of Machine Assets, the proceeds of
which (valued at the principal amount thereof in the case of non-Cash proceeds
consisting of notes or other debt Securities and valued at Fair Market Value in
the case of other non-Cash proceeds) (i) are less than $1,000,000 with respect
to any single Asset Sale or series of related Asset Sales, (ii) when aggregated
with the proceeds of all other Asset Sales made within the same Fiscal Year, are
less than $2,500,000 and (iii) when aggregated with the proceeds of all other
Asset Sales made during the term of this Agreement, are less than $5,000,000;
provided (1) the consideration received for such assets shall be in an amount at
least equal to the Fair Market Value thereof (determined in good faith by the
board of directors of the Issuer (or similar governing body)), (2) no less than
100% thereof shall be paid in Cash, and (3) the Net Asset Sale Proceeds thereof
shall be applied as required by Section 2.10(a); and (y) Asset Sales of Machine
Assets in the ordinary course of business following the expiration or
termination of the applicable customer contract or other arrangement with
respect to such Machine Assets, provided that the net book value of all Machine
Assets so sold shall not exceed $3,000,000 in the aggregate in any Fiscal Year;

 



87

 

 

(d)       disposals of obsolete, worn out or surplus property;

 

(e)       Permitted Acquisitions;

 

(f)       Investments made in accordance with Section 6.6 or Dispositions of
Subsidiary Interests made in accordance with Section 6.9;

 

(g)       the use of cash or Cash Equivalents in a manner not prohibited by the
Loan Documents;

 

(h)       (i) non-exclusive licenses, sublicenses, leases or subleases granted
to third parties in the ordinary course of business not interfering with the
business of the Holdings and its Subsidiaries, taken as a whole and (ii)
exclusive licenses created after the Closing Date of assets or Intellectual
Property with respect to any particular country or geographic region, where (x)
the aggregate revenues generated by such country or geographic region does not
represent more than 3% (or, in the case of the U.S., 10%) of the total revenues
of Holding and its Subsidiaries for the most recent period of four consecutive
Fiscal Quarters on or prior to the date of the granting of such license and (y)
such exclusive licenses do not interfere in any respect with the ordinary course
of business, or materially detract from the value of, the business of Holdings
and its Subsidiaries;

 

(i)       the lapse, abandonment or other dispositions of Intellectual Property
that is, in the reasonable good faith judgment of a Credit Party, no longer
economically practicable or commercially desirable to maintain or useful in the
conduct of the business of Holdings and its Subsidiaries;

 

(j)       dispositions resulting from Casualty Events upon receipt of the Net
Insurance/Condemnation Proceeds of such Casualty Event;

 

(k)       sales, forgiveness or discounting, on a non-recourse basis and in the
ordinary course of business, of past due accounts in connection with the
collection or compromise thereof or the settlement of delinquent accounts or in
connection with the bankruptcy or reorganization of suppliers or customers;

 

(l)       the granting of Permitted Liens and the making of Restricted Payments
otherwise permitted under Section 6.4;

 

(m)       (i) the expiration of any option held Holdings or any Subsidiary, (ii)
the termination of any lease in the ordinary course of business and (iii) any
surrender, termination or waiver of contractual rights or the settlement,
release or surrender of contractual rights or litigation claims (including in
tort) in the ordinary course of business;

 

(n)       any disposition of assets consummated in connection with the
liquidation, winding up or dissolution of any Inactive Subsidiary set forth on
Schedule 6.8;

 

(o)       to the extent that (i) the relevant property is exchanged for credit
against the purchase price of similar replacement property or (ii) the proceeds
of the relevant disposition are promptly applied to the purchase price of such
replacement property; provided that no Machine Assets shall be exchanged or
otherwise Disposed pursuant to this clause (n);

 



88

 

 

(p)       termination of Hedging Agreements in the ordinary course of business;
and

 

(q)       dispositions of condemned property as a result of the exercise of
“eminent domain” or other similar powers to the respective Governmental
Authority or agency that has condemned the same (whether by deed in lieu of
condemnation or otherwise), and transfers of property arising from foreclosure
or similar action or that have been subject to a casualty to the respective
insurer of such real property as part of an insurance settlement.

 

6.9         Disposal of Subsidiary Interests. Except for any sale of all of its
interests in the Equity Interests of any of its Subsidiaries in compliance with
the provisions of Section 6.8, no Credit Party shall, nor shall it permit any of
its Subsidiaries to, (a) directly or indirectly issue, sell, assign, pledge or
otherwise encumber or dispose of any Equity Interests of any of its
Subsidiaries, except to qualify directors if required by applicable law; or (b)
permit any of its Subsidiaries directly or indirectly to issue, sell, assign,
pledge or otherwise encumber or dispose of any Equity Interests of any of its
Subsidiaries, except, in each case, to another Credit Party or any Subsidiary
thereof to the extent permitted by Section 6.8, or to qualify directors if
required by applicable law.

 

6.10       Sales and Lease-Backs. No Credit Party shall, nor shall it permit any
of its Subsidiaries to, directly or indirectly, become or remain liable as
lessee or as a guarantor or other surety with respect to any lease of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, which such Credit Party (a) has sold or transferred or is to sell or
to transfer to any other Person (other than Holdings or any of its
Subsidiaries), or (b) intends to use for substantially the same purpose as any
other property which has been or is to be sold or transferred by such Credit
Party to any Person (other than Holdings or any of its Subsidiaries) in
connection with such lease , in each case, except to the extent effectuated to
enter into a Capital Lease permitted in Section 6.1.

 

6.11       Transactions with Shareholders and Affiliates. No Credit Party shall,
nor shall it permit any of its Subsidiaries to, directly or indirectly, enter
into or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
Holdings on terms that are materially less favorable to Holdings or that
Subsidiary, as the case may be, than those that might be obtained at the time
from a Person who is not such a holder or Affiliate; provided, the foregoing
restriction shall not apply to (i) any transaction between or among (x) a Credit
Party and any non-Guarantor Subsidiary in the ordinary course of business and
consistent with past practice or (y) any Credit Parties; (ii) reasonable and
customary fees and indemnities paid to members of the board of directors (or
similar governing body) of Holdings and its Subsidiaries; (iii) compensation
arrangements for officers and other employees of Holdings and its Subsidiaries
entered into in the ordinary course of business; and (iv) transactions described
in Schedule 6.11 (but not any changes thereto).

 

6.12       Conduct of Business. From and after the Closing Date, no Credit Party
shall, nor shall it permit any of its Subsidiaries to, engage in any business
other than (i) the businesses engaged in by such Credit Party on the Closing
Date and similar or reasonably related or ancillary businesses and (ii) such
other lines of business as may be consented to by Requisite Purchasers.

 

6.13       Permitted Activities of the Holding Companies. Holdings shall not,
nor shall it permit any other Holding Company to, (a) incur, directly or
indirectly, any Indebtedness other than the Indebtedness under (i) this
Agreement and the other Credit Documents, (ii) the Revolving Credit Facility and
any Permitted Refinancing Indebtedness in respect thereof, (iii) any Specified
Hedging Agreement, and (iv) intercompany Indebtedness permitted hereunder; (b)
create or suffer to exist any Lien upon any property or assets now owned or
hereafter acquired, leased or licensed by it other than the Liens created under
the Collateral Documents to which it is a party or permitted pursuant to Section
6.2; (c) engage in any business or activity or own any assets other than (i)
holding the Equity Interests of its Subsidiaries, (ii) issuing and selling its
own Equity Interests, (iii) in the case of Holdings, maintaining its existence
as a public company and preparing reports to, and preparing and making notices
to and filings with, Governmental Authorities and to its holders of Equity
Interests, (iv) receiving, and holding proceeds of, Restricted Payments from its
Subsidiaries, (v) as necessary to consummate any Permitted Acquisition in
accordance with the terms of this Agreement, (vi) making Restricted Payments and
Investments to the extent permitted by this Agreement, (vii) providing
administrative services to its Subsidiaries and (viii) activities incidental to
any of the foregoing; (d) consolidate with or merge with or into, or convey,
transfer, lease or license all or substantially all its assets to, any Person;
or (e) fail to hold itself out to the public as a legal entity separate and
distinct from all other Persons; provided that notwithstanding the foregoing,
(x) Holdings shall not hold Equity Interests or Investments in any Person other
than DMWSL 633; and (y) DMWSL 633 shall not hold Equity Interests or Investments
in any Person other than DMWSL 632.

 



89

 

 

6.14       Amendments or Waivers of Organizational Documents. No Credit Party
shall nor shall it permit any of its Subsidiaries to, agree to any amendment,
restatement, supplement or other modification to, or waiver of, any of its
Organizational Documents after the Closing Date in a manner materially adverse
to the Purchasers without in each case obtaining the prior written consent of
the Requisite Purchasers to such amendment, restatement, supplement or other
modification or waiver.

 

6.15       Amendments or Waivers of with respect to Certain Indebtedness. No
Credit Party shall, nor shall it permit any of its Subsidiaries to, amend or
otherwise change the terms of any Subordinated Indebtedness, or make any payment
consistent with an amendment thereof or change thereto, if the effect of such
amendment or change is to increase the interest rate on such Subordinated
Indebtedness, change (to earlier dates) any dates upon which payments of
principal or interest are due thereon, change any event of default or condition
to an event of default with respect thereto (other than to eliminate any such
event of default or increase any grace period related thereto), change the
redemption, prepayment or defeasance provisions thereof, change the
subordination provisions of such Subordinated Indebtedness (or of any guaranty
thereof). No Credit Party shall, nor shall it permit any of its Subsidiaries to,
amend or otherwise change the terms of any Specified Hedging Agreement or
Subordinated Indebtedness, or make any payment consistent with an amendment
thereof or change thereto, if the effect of such amendment or change, together
with all other amendments or changes made, is to increase materially the
obligations of the obligor thereunder or to confer any additional rights on the
counterparty under such Specified Hedging Agreement or the holders of such
Subordinated Indebtedness (or a trustee or other representative on their behalf)
which would be adverse to any Credit Party or Purchasers.

 

6.16       Accounting Method. No Credit Party shall, nor shall it permit any of
its Subsidiaries to modify or change its fiscal year, Fiscal Quarter or its
method of accounting (other than as may be required to conform to GAAP), unless
such change shall be to move its Fiscal Year end to December 31.

 

6.17       Centre of Main Interests. No Credit Party whose jurisdiction of
incorporation is in a member state of the European Union shall change its
“centre of main interests” (as that term is used in Regulation (EU) 2015/848 of
20 May 2015 on insolvency proceedings (recast), as amended and updated) where
that change would materially and adversely affect the interests of the
Purchasers as a whole.

 



90

 

 

SECTION 7. GUARANTY

 

7.1       Guaranty of the Obligations. Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to the Note Agent, for the ratable benefit of the Beneficiaries, the due and
punctual Payment in Full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).

 

7.2       Contribution by Guarantors. All Guarantor Subsidiaries desire to
allocate among themselves (collectively, the “Contributing Guarantors”), in a
fair and equitable manner, their obligations arising under this Guaranty.
Accordingly, in the event any payment or distribution is made on any date by a
Guarantor Subsidiary (a “Funding Guarantor”) under this Guaranty such that its
Aggregate Payments exceeds its Fair Share as of such date, such Funding
Guarantor shall be entitled to a contribution from each of the other
Contributing Guarantors in an amount sufficient to cause each Contributing
Guarantor’s Aggregate Payments to equal its Fair Share as of such date. “Fair
Share” means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount with respect to such Contributing Guarantor to (ii) the
aggregate of the Fair Share Contribution Amounts with respect to all
Contributing Guarantors multiplied by (b) the aggregate amount paid or
distributed on or before such date by all Funding Guarantors under this Guaranty
in respect of the Guaranteed Obligations. “Fair Share Contribution Amount”
means, with respect to a Contributing Guarantor as of any date of determination,
the maximum aggregate amount of the obligations of such Contributing Guarantor
under this Guaranty that would not render its obligations hereunder or
thereunder subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of Title 11 of the United States Code or any comparable applicable
provisions of state law; provided, solely for purposes of calculating the “Fair
Share Contribution Amount” with respect to any Contributing Guarantor for
purposes of this Section 7.2, any assets or liabilities of such Contributing
Guarantor arising by virtue of any rights to subrogation, reimbursement or
indemnification or any rights to or obligations of contribution hereunder shall
not be considered as assets or liabilities of such Contributing Guarantor.
“Aggregate Payments” means, with respect to a Contributing Guarantor as of any
date of determination, an amount equal to (1) the aggregate amount of all
payments and distributions made on or before such date by such Contributing
Guarantor in respect of this Guaranty (including in respect of this Section
7.2), minus (2) the aggregate amount of all payments received on or before such
date by such Contributing Guarantor from the other Contributing Guarantors as
contributions under this Section 7.2. The amounts payable as contributions
hereunder shall be determined as of the date on which the related payment or
distribution is made by the applicable Funding Guarantor. The allocation among
Contributing Guarantors of their obligations as set forth in this Section 7.2
shall not be construed in any way to limit the liability of any Contributing
Guarantor hereunder. Each Guarantor Subsidiary is a third party beneficiary to
the contribution agreement set forth in this Section 7.2.

 

7.3       Payment by Guarantors. Subject to Section 7.2, Guarantors hereby
jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of the Issuer to
pay any of the Guaranteed Obligations when and as the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)), Guarantors will upon demand pay, or cause to be paid, in Cash,
to the Note Agent for the ratable benefit of Beneficiaries, an amount equal to
the sum of the unpaid principal amount of all Guaranteed Obligations then due as
aforesaid, accrued and unpaid interest on such Guaranteed Obligations (including
interest which, but for the Issuer’s becoming the subject of a case under the
Bankruptcy Code, would have accrued on such Guaranteed Obligations, whether or
not a claim is allowed against the Issuer for such interest in the related
bankruptcy case) and all other Guaranteed Obligations then owed to Beneficiaries
as aforesaid.

 



91

 

 

7.4       Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than Payment in Full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

 

(a)       this Guaranty is a guaranty of payment when due and not of
collectability. Subject to Section 7.3, this Guaranty is a primary obligation of
each Guarantor and not merely a contract of surety;

 

(b)       the Note Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between the Issuer
and any Beneficiary with respect to the existence of such Event of Default;

 

(c)       the obligations of each Guarantor hereunder are independent of the
obligations of the Issuer and the obligations of any other guarantor (including
any other Guarantor) of the obligations of the Issuer, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against the Issuer or any of such other guarantors and whether
or not the Issuer is joined in any such action or actions;

 

(d)       payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if the Note Agent is awarded a
judgment in any suit brought to enforce any Guarantor’s covenant to pay a
portion of the Guaranteed Obligations, such judgment shall not be deemed to
release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

 

(e)       any Beneficiary, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
Nomura Hedging Agreement and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
any other Credit Party or any security for the Guaranteed Obligations; and (vi)
exercise any other rights available to it under the Credit Documents or the
Nomura Hedging Agreement; and

 



92

 

 

(f)       this Guaranty and the obligations of Guarantors hereunder shall be
valid and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than Payment in Full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Credit
Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations or the
Nomura Hedging Agreement; (ii) any rescission, waiver, amendment or modification
of, or any consent to departure from, any of the terms or provisions (including
provisions relating to events of default) hereof, any of the other Credit
Documents, the Nomura Hedging Agreement or any agreement or instrument executed
pursuant thereto, or of any other guaranty or security for the Guaranteed
Obligations, in each case whether or not in accordance with the terms hereof or
such Credit Document, the Nomura Hedging Agreement or any agreement relating to
such other guaranty or security; (iii) the Guaranteed Obligations, or any
agreement relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the other Credit Documents or
the Nomura Hedging Agreement or from the proceeds of any security for the
Guaranteed Obligations, except to the extent such security also serves as
collateral for indebtedness other than the Guaranteed Obligations) to the
payment of indebtedness other than the Guaranteed Obligations, even though any
Beneficiary might have elected to apply such payment to any part or all of the
Guaranteed Obligations; (v) any Beneficiary’s consent to the change,
reorganization or termination of the corporate structure or existence of
Holdings or any of its Subsidiaries and to any corresponding restructuring of
the Guaranteed Obligations; (vi) any failure to perfect or continue perfection
of a security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) any defenses, set-offs or counterclaims which the Issuer may
allege or assert against any Beneficiary in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.

 

7.5       Waivers by Guarantors. Each Guarantor hereby waives, for the benefit
of Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against the Issuer, any
other guarantor (including any other Guarantor) of the Guaranteed Obligations or
any other Person, (ii) proceed against or exhaust any security held from the
Issuer, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any Deposit Account or credit on the books of any
Beneficiary in favor of any Credit Party or any other Person, or (iv) pursue any
other remedy in the power of any Beneficiary whatsoever; (b) any defense arising
by reason of the incapacity, lack of authority or any disability or other
defense of the Issuer or any other Guarantor including any defense based on or
arising out of the lack of validity or the unenforceability of the Guaranteed
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of the Issuer or any other Guarantor from any cause
other than Payment in Full of the Guaranteed Obligations; (c) any defense based
upon any statute or rule of law which provides that the obligation of a surety
must be neither larger in amount nor in other respects more burdensome than that
of the principal; (d) any defense based upon any Beneficiary’s errors or
omissions in the administration of the Guaranteed Obligations, except behavior
which amounts to bad faith; (e)(i) any principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms hereof
and any legal or equitable discharge of such Guarantor’s obligations hereunder,
(ii) the benefit of any statute of limitations affecting such Guarantor’s
liability hereunder or the enforcement hereof, (iii) any rights to set-offs,
recoupments and counterclaims, and (iv) promptness, diligence and any
requirement that any Beneficiary protect, secure, perfect or insure any security
interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder, under the Nomura Hedging Agreement or any agreement or instrument
related thereto, notices of any renewal, extension or modification of the
Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to the Issuer and notices of any of the matters referred to
in Section 7.4 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.

 



93

 

 

7.6       Guarantors’ Rights of Subrogation, Contribution, Etc. Until the
Guaranteed Obligations shall have been indefeasibly Paid in Full in Cash, each
Guarantor hereby waives any claim, right or remedy, direct or indirect, that
such Guarantor now has or may hereafter have against the Issuer or any other
Guarantor or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including (a) any right of subrogation,
reimbursement or indemnification that such Guarantor now has or may hereafter
have against the Issuer with respect to the Guaranteed Obligations, (b) any
right to enforce, or to participate in, any claim, right or remedy that any
Beneficiary now has or may hereafter have against the Issuer, and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Beneficiary. In addition, until the Guaranteed Obligations
shall have been indefeasibly Paid in Full in Cash, each Guarantor shall withhold
exercise of any right of contribution such Guarantor may have against any other
guarantor (including any other Guarantor) of the Guaranteed Obligations,
including any such right of contribution as contemplated by Section 7.2. Each
Guarantor further agrees that, to the extent the waiver or agreement to withhold
the exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification such Guarantor may have against the Issuer or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
any Beneficiary may have against the Issuer, to all right, title and interest
any Beneficiary may have in any such collateral or security, and to any right
any Beneficiary may have against such other guarantor. If any amount shall be
paid to any Guarantor on account of any such subrogation, reimbursement,
indemnification or contribution rights at any time when all Guaranteed
Obligations shall not have been finally and indefeasibly Paid in Full in Cash,
such amount shall be held in trust for the Note Agent on behalf of Beneficiaries
and shall forthwith be paid over to the Note Agent for the benefit of
Beneficiaries to be credited and applied against the Guaranteed Obligations,
whether matured or unmatured, in accordance with the terms hereof.

 

7.7       Subordination of Other Obligations. Any Indebtedness of the Issuer or
any Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”)
is hereby subordinated in right of payment to the Guaranteed Obligations, and
any such Indebtedness collected or received by the Obligee Guarantor after an
Event of Default has occurred and is continuing shall be held in trust for the
Note Agent on behalf of Beneficiaries and shall forthwith be paid over to the
Note Agent for the benefit of Beneficiaries to be credited and applied against
the Guaranteed Obligations but without affecting, impairing or limiting in any
manner the liability of the Obligee Guarantor under any other provision hereof.

 

94

 

 

7.8        Continuing Guaranty . This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations shall have been
Paid in Full in Cash. Each Guarantor hereby irrevocably waives any right to
revoke this Guaranty as to future transactions giving rise to any Guaranteed
Obligations.

 

7.9        Authority of Guarantors or the Issuer. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or the
Issuer or the officers, directors or any agents acting or purporting to act on
behalf of any of them.

 

7.10      Financial Condition of the Issuer. Any credit extension evidenced by a
Note may be continued from time to time may be entered into from time to time,
in each case without notice to or authorization from any Guarantor regardless of
the financial or other condition of the Issuer at the time of any such grant or
continuation. No Beneficiary shall have any obligation to disclose or discuss
with any Guarantor its assessment, or any Guarantor’s assessment, of the
financial condition of the Issuer. Each Guarantor has adequate means to obtain
information from the Issuer on a continuing basis concerning the financial
condition of the Issuer and its ability to perform its obligations under the
Credit Documents, and each Guarantor assumes the responsibility for being and
keeping informed of the financial condition of the Issuer and of all
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations.
Each Guarantor hereby waives and relinquishes any duty on the part of any
Beneficiary to disclose any matter, fact or thing relating to the business,
operations or conditions of the Issuer now known or hereafter known by any
Beneficiary.

 

7.11      Bankruptcy, Etc.

 

(a)         So long as any Guaranteed Obligations remain outstanding, no
Guarantor shall, without the prior written consent of the Note Agent acting
pursuant to the instructions of Requisite Purchasers, commence or join with any
other Person in commencing any bankruptcy, reorganization or insolvency case or
proceeding of or against the Issuer or any other Guarantor. The obligations of
Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of the Issuer or any other Guarantor or by any
defense which the Issuer or any other Guarantor may have by reason of the order,
decree or decision of any court or administrative body resulting from any such
proceeding.

 

(b)         Each Guarantor acknowledges and agrees that any interest on any
portion of the Guaranteed Obligations which accrues after the commencement of
any case or proceeding referred to in clause (a) above (or, if interest on any
portion of the Guaranteed Obligations ceases to accrue by operation of law by
reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of Guarantors and Beneficiaries that the
Guaranteed Obligations which are guaranteed by Guarantors pursuant hereto should
be determined without regard to any rule of law or order which may relieve the
Issuer or any of its Subsidiaries of any portion of such Guaranteed Obligations.
Guarantors will permit any trustee in bankruptcy, receiver, debtor in
possession, assignee for the benefit of creditors or similar Person to pay the
Note Agent, or allow the claim of the Note Agent in respect of, any such
interest accruing after the date on which such case or proceeding is commenced.

 

(c)         In the event that all or any portion of the Guaranteed Obligations
are paid by the Issuer or any of its Subsidiaries, the obligations of Guarantors
hereunder shall continue and remain in full force and effect or be reinstated,
as the case may be, in the event that all or any part of such payment(s) are
rescinded or recovered directly or indirectly from any Beneficiary as a
preference, fraudulent transfer or otherwise, and any such payments which are so
rescinded or recovered shall constitute Guaranteed Obligations for all purposes
hereunder.

 



95

 

 

7.12      Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be Disposed of (including by merger or consolidation) in accordance with the
terms and conditions hereof, the Guaranty of such Guarantor or such successor in
interest, as the case may be, hereunder shall automatically be discharged and
released without any further action by any Beneficiary or any other Person
effective as of the time of such Disposition.

 

7.13      Specific Limitations on UK Credit Parties. This guarantee does not
apply to any liability to the extent (and solely to the extent) that it would
result in this guarantee constituting unlawful financial assistance within the
meaning of sections 678 or 679 of the Companies Act 2006.

 

7.14      Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by any other Credit Party
hereunder to honor all of such Credit Party’s obligations under this Guaranty in
respect of Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 7.14 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 7.14, or otherwise under this Guaranty, as it relates to such
Credit Party, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section 7.14 shall remain in full force and
effect until the Guaranteed Obligations shall have been indefeasibly Paid in
Full in Cash. Each Qualified ECP Guarantor intends that this Section 7.14
constitute, and this Section 7.14 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

SECTION 8. EVENTS OF DEFAULT

 

8.1        Events of Default. If any one or more of the following conditions or
events shall occur:

 

(a)         Failure to Make Payments When Due. Failure by the Issuer to pay (i)
when due any principal amount of any Note, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; or (ii) any interest on any Note, any fee, premium (including
Prepayment Premium and Exit Premium) or any other amount due hereunder, in the
case of this clause (ii), within three Business Days after the date due; or

 

(b)         Default in Other Agreements. (i) Failure of any Credit Party or any
of their respective Subsidiaries to pay when due any principal of or interest on
or any other amount, including any payment in settlement, payable in respect of
one or more items of Indebtedness (other than Indebtedness referred to in
Section 8.1(a)) in an individual principal amount (or Net Mark-to-Market
Exposure) of $2,000,000 or more or with an aggregate principal amount (or Net
Mark-to-Market Exposure) of $2,000,000 or more, in each case beyond the grace
period, if any, provided therefor; or (ii) breach or default by any Credit Party
with respect to any other term of (1) one or more items of Indebtedness in the
individual or aggregate principal amounts (or Net Mark-to-Market Exposure)
referred to in clause (i) above or (2) any loan agreement, mortgage, indenture
or other agreement relating to such item(s) of Indebtedness, in each case beyond
the grace period, if any, provided therefor, if the effect of such breach or
default is to cause, or to permit the holder or holders of that Indebtedness (or
a trustee on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or subject to a compulsory repurchase or
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; or

 



96

 

 

(c)         Breach of Certain Covenants. Failure of any Credit Party to perform
or comply with any term or condition contained in (i) Section 2.3, Section 5.2
(solely as to the Issuer), Section 5.14, Section 5.15 or Section 6, (ii) Section
5.1(d), Section 5.1(f)(i), Section 5.6 or Section 5.13 and such default under
this clause (ii) shall not have been remedied or waived within five Business
Days or (iii) Section 5.1(b) or Section 5.1(c) and such default under this
clause (iii) shall not have been remedied or waived within ten Business Days; or

 

(d)         Breach of Representations, Etc. Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document or in any statement or certificate at any time given by any
Credit Party or any of its Subsidiaries in writing pursuant hereto or thereto or
in connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or

 

(e)         Other Defaults Under Credit Documents. Any Credit Party shall
default in the performance of or compliance with any term contained herein or
any of the other Credit Documents, other than any such term referred to in any
other paragraph of this Section 8.1, and such default shall not have been
remedied or waived within thirty (30) days after the earlier of (i) a
Responsible Officer of such Credit Party becoming aware of such default or (ii)
receipt by the Issuer of notice from the Note Agent or any Purchaser of such
default; or

 

(f)          Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court
of competent jurisdiction shall enter a decree or order for relief in respect of
Holdings or any of its Subsidiaries (in an involuntary case under any Debtor
Relief Laws now or hereafter in effect, which decree or order is not stayed; or
any other similar relief shall be granted under any applicable federal or state
law; (ii) a moratorium is declared in respect of any indebtedness of any UK
Credit Party and if such a moratorium occurs, the ending of the moratorium will
not remedy any Event of Default caused by that moratorium, or (iii) an
involuntary case shall be commenced against Holdings or any of its Subsidiaries
under any Debtor Relief Laws now or hereafter in effect; or a decree or order of
a court having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Holdings or any of its Subsidiaries, or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
Holdings or any of its Subsidiaries for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Holdings or any of
its Subsidiaries, or any other corporate action, legal proceedings or other
formal procedure or step is taken in relation to (A) the suspension of payments,
moratorium of any indebtedness, winding-up, dissolution, administration or
reorganization of Holdings or any of its Subsidiaries (other than an inactive
Subsidiary listed on Schedule 6.8), (B) a composition, compromise, assignment or
arrangement with any creditor of Holdings or any of its Subsidiaries or (C) the
appointment of liquidator, receiver, administrative receiver, administrator,
compulsory manager or other similar officer in respect of Holdings or any of its
Subsidiaries (other than an inactive Subsidiary listed on Schedule 6.8) or (D)
enforcement of any Lien over the assets of Holdings or any of its Subsidiaries
and any such event described in this clause (iii) shall continue for sixty (60)
days without having been dismissed, bonded or discharged; or

 

(g)         Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) Holdings or
any of its Subsidiaries shall have an order for relief entered with respect to
it or shall commence a voluntary case under any Debtor Relief Laws now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property; or Holdings or any of its Subsidiaries shall make any
assignment for the benefit of creditors; or (ii) Holdings or any of its
Subsidiaries shall be unable, or shall fail generally, or shall admit in writing
its inability, to pay its debts as such debts become due or suspends or
threatens to suspend making payments on any of its debts or, by reason of actual
or anticipated financial difficulties, commences negotiations with one or more
of its creditors with a view to restructuring any of its indebtedness; or the
board of directors (or similar governing body) of Holdings or any of its
Subsidiaries, or any committee thereof, shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to herein or in
Section 8.1(f); or

 



97

 

 

(h)         Judgments and Attachments; Proceedings. Any money judgment, writ or
warrant of attachment or similar process involving (A) in any individual case an
amount in excess of $2,000,000 or (B) in the aggregate at any time an amount in
excess of $2,000,000 (in either case to the extent not adequately covered by
insurance as to which the Issuer’s insurance company has not denied coverage)
shall be entered or filed against Holdings or any of its Subsidiaries or any of
their respective assets and shall remain undischarged, unvacated, unbonded or
unstayed for a period of sixty (60) days (or in any event later than five (5)
days prior to the date of any proposed sale thereunder); or

 

(i)          Dissolution. Any order, judgment or decree shall be entered against
any Credit Party decreeing the dissolution or split up of such Credit Party and
such order shall remain undischarged or unstayed for a period in excess of
thirty (30) days; or

 

(j)          Employee Benefit Plans. There shall occur one or more ERISA Events
which individually or in the aggregate results in or might reasonably be
expected to result in a Material Adverse Effect; or

 

(k)         Change of Control. A Change of Control shall occur; or

 

(l)          Guaranties, Collateral Documents and other Credit Documents. At any
time after the execution and delivery thereof, (i) the Guaranty for any reason,
other than the satisfaction in full of all Obligations, shall cease to be in
full force and effect (other than in accordance with its terms) or shall be
declared to be null and void or any Guarantor shall repudiate in writing its
obligations thereunder, (ii) this Agreement or any Collateral Document ceases to
be in full force and effect (other than by reason of a release of Collateral in
accordance with the terms hereof or thereof or the satisfaction in full of the
Obligations in accordance with the terms hereof) or shall be declared null and
void, or the Collateral Agent shall not have or shall cease to have a valid and
perfected Lien in any material portion of the Collateral purported to be covered
by the Collateral Documents with the priority required by the relevant
Collateral Document, in each case for any reason other than the failure of the
Collateral Agent or any Secured Party to take any action within its control,
(iii) any Credit Party shall contest the validity or enforceability of any
Credit Document in writing or deny in writing that it has any further liability,
including with respect to future advances by Purchasers, under any Credit
Document to which it is a party or shall contest in writing the validity or
perfection of any Lien in any Collateral purported to be covered by the
Collateral Documents or (iv) the Obligations shall cease to constitute (subject
to the terms of the Intercreditor Agreement) First Priority obligations of the
Credit Parties ; or

 

(m)        Subordinated Indebtedness. Any Subordinated Indebtedness permitted
hereunder or the guarantees thereof shall cease, for any reason, to be validly
subordinated to the Obligations of the Credit Parties hereunder, as provided in
the documents governing such Subordinated Indebtedness; or

 



98

 

 

(n)         Gaming License Revocation. There shall have occurred a License
Revocation by any Gaming Authority in one or more jurisdictions in which
Holdings or any of its Subsidiaries operates or provides gaming services
(whether online or otherwise), which License Revocation (in the aggregate with
any other License Revocations then in existence) relates to operations of
Holdings and/or the Subsidiaries that in the most recent Test Period accounted
for five percent (5%) or more of the gross revenues of Holdings and its
Subsidiaries on a consolidated basis and such License Revocation continues for a
period of fifteen (15) consecutive days;

 

THEN, (1) upon the occurrence of any Event of Default described in Section
8.1(f) or 8.1(g), automatically, and (2) upon the occurrence and during the
continuance of any other Event of Default, at the request of (or with the
consent of) Requisite Purchasers, upon notice to the Issuer by the Note Agent,
(A) each of the following shall immediately become due and payable, in each case
without presentment, demand, protest or other requirements of any kind, all of
which are hereby expressly waived by each Credit Party: (I) the unpaid principal
amount of and accrued interest and premium (including the Prepayment Premium and
the Exit Premium) on the Notes, and (II) all other Obligations; and (B) the Note
Agent may cause the Collateral Agent to enforce any and all Liens and security
interests created pursuant to Collateral Documents.

 

8.2        Application of Proceeds. Notwithstanding anything to the contrary
contained in this Agreement or any Credit Document, upon the occurrence and
during the continuance of an Event of Default and after the acceleration of the
principal amount of any of the Notes hereunder, any and all payments received by
the Note Agent, including proceeds of Collateral, shall be applied subject to
the Intercreditor Agreement:

 

(i)           first, to all fees, costs, indemnities, liabilities, obligations
and expenses incurred by or owing to the Note Agent and the Collateral Agent
with respect to this Agreement, the other Credit Documents or the Collateral;

 

(ii)         second, to all fees, premium (including the Prepayment Premium and
the Exit Premium), costs, indemnities, liabilities, obligations and expenses
incurred by or owing to any Purchaser with respect to this Agreement, the other
Credit Documents or the Collateral;

 

(iii)        third, to accrued and unpaid interest on the Obligations (including
any interest which, but for the provisions of the Bankruptcy Code, would have
accrued on such amounts);

 

(iv)         fourth, to the principal amount of the Obligations;

 

(v)          fifth, to any other Indebtedness or obligations of any Credit Party
owing to the Note Agent, any Purchaser or any other Secured Party under the
Credit Documents for which the Note Agent has received written notice of such
Obligations as being outstanding; and

 

(vi)        sixth, to the Issuer or to whomever may be lawfully entitled to
receive such balance or as a court of competent jurisdiction may direct.

 

In carrying out the foregoing, (x) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (y) each of the Persons entitled to receive a payment in
any particular category shall receive an amount equal to its pro rata share of
amounts available to be applied pursuant thereto for such category.

 



99

 

 

SECTION 9. AGENTS

 

9.1        Appointment of Agents. Cortland is hereby appointed the Note Agent
and the Collateral Agent hereunder and under the other Credit Documents and each
Purchaser hereby authorizes Cortland to act as the Note Agent and the Collateral
Agent in accordance with the terms hereof and the other Credit Documents. Each
Agent hereby agrees to act in its capacity as such upon the express conditions
contained herein and the other Credit Documents, as applicable. The provisions
of this Section 9 are solely for the benefit of the Agents and Purchasers and no
Credit Party shall have any rights as a third party beneficiary of any of the
provisions thereof (except as to Sections 9.1, 9.7 and 9.8). In performing its
functions and duties hereunder, each Agent shall act solely as an agent of
Purchasers and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for the Issuer or
any of its Subsidiaries.

 

9.2        Powers and Duties. Each Purchaser irrevocably authorizes each Agent
to take such action on such Purchaser’s behalf and to exercise such powers,
rights and remedies hereunder and under the other Credit Documents as are
specifically delegated or granted to such Agent by the terms hereof and thereof,
together with such powers, rights and remedies as are reasonably incidental
thereto. Each Agent shall have only those duties and responsibilities that are
expressly specified herein and the other Credit Documents. Each Agent may
exercise such powers, rights and remedies and perform such duties by or through
its agents or employees. No Agent shall have, by reason hereof or any of the
other Credit Documents, a fiduciary relationship in respect of any Purchaser or
any other Person; and nothing herein or any of the other Credit Documents,
expressed or implied, is intended to or shall be so construed as to impose upon
any Agent any obligations in respect hereof or any of the other Credit Documents
except as expressly set forth herein or therein.

 

9.3        General Immunity.

 

(a)         No Responsibility for Certain Matters. No Agent shall be responsible
to any Purchaser for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or any other Credit
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to Purchasers or by or on behalf of any Credit
Party to any Agent or any Purchaser in connection with the Credit Documents and
the transactions contemplated thereby or for the financial condition or business
affairs of any Credit Party or any other Person liable for the payment of any
Obligations, nor shall any Agent be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Credit Documents or as to the use of the
proceeds from the issuance of the Notes or as to the existence or possible
existence of any Event of Default or Default or to make any disclosures with
respect to the foregoing. No Agent shall be deemed to have any knowledge of any
Default or Event of Default unless and until such Agent has received written
notice (conspicuously identified as a “notice of default”) providing sufficient
detail of such default is given to such Agent by Issuer or any Purchaser, and
promptly upon such receipt, the Note Agent shall so notify each Purchaser, the
Collateral Agent and the Issuer of such default. Anything contained herein to
the contrary notwithstanding, the Note Agent shall not have any liability
arising from confirmations of the amount of outstanding Notes or the component
amounts thereof.

 

(b)         Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Purchasers for any action
taken or omitted by any Agent under or in connection with any of the Credit
Documents except to the extent caused by such Agent’s gross negligence or
willful misconduct, as determined by a final, non-appealable judgment of a court
of competent jurisdiction. Each Agent shall be entitled to refrain from any act
or the taking of any action (including the failure to take an action) in
connection herewith or any of the other Credit Documents or from the exercise of
any power, discretion or authority vested in it hereunder or thereunder unless
and until such Agent shall have received instructions in respect thereof from
Requisite Purchasers (or such other Purchasers as may be required to give such
instructions under Section 10.5) and, upon receipt of such instructions from
Requisite Purchasers (or such other Purchasers, as the case may be), such Agent
shall be entitled to act or (where so instructed) refrain from acting, or to
exercise such power, discretion or authority, in accordance with such
instructions, including for the avoidance of doubt refraining from any action
that, in its opinion or the opinion of its counsel, may be in violation of the
automatic stay under any Debtor Relief Law. Without prejudice to the generality
of the foregoing, (i) each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any communication, instrument or document believed by
it to be genuine and correct and to have been signed or sent by the proper
Person or Persons, and shall be entitled to rely and shall be protected in
relying on opinions and judgments of attorneys (who may be attorneys for
Holdings and its Subsidiaries), accountants, experts and other professional
advisors selected by it; and (ii) no Person shall have any right of action
whatsoever against any Agent as a result of such Agent acting or (where so
instructed) refraining from acting hereunder or any of the other Credit
Documents in accordance with the instructions of Requisite Purchasers (or such
other Purchasers as may be required to give such instructions under Section
10.5).

 



100

 

 

(c)          Delegation of Duties. The Note Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Credit Document by or through any one or more sub-agents appointed by the
Note Agent. The Note Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective
Affiliates. The exculpatory, indemnification and other provisions of this
Section 9.3 and of Section 9.6 shall apply to any the Affiliates of the Note
Agent and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as the Note Agent. All of the rights, benefits, and privileges (including the
exculpatory and indemnification provisions) of this Section 9.3 and of Section
9.6 shall apply to any such sub-agent and to the Affiliates of any such
sub-agent, and shall apply to their respective activities as sub-agent as if
such sub-agent and Affiliates were named herein. Notwithstanding anything herein
to the contrary, with respect to each sub-agent appointed by the Note Agent, (i)
such sub-agent shall be a third party beneficiary under this Agreement with
respect to all such rights, benefits and privileges (including exculpatory
rights and rights to indemnification) and shall have all of the rights and
benefits of a third party beneficiary, including an independent right of action
to enforce such rights, benefits and privileges (including exculpatory rights
and rights to indemnification) directly, without the consent or joinder of any
other Person, against any or all of Credit Parties and the Purchasers, (ii) such
rights, benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to the Note
Agent and not to any Credit Party, Purchaser or any other Person and no Credit
Party, Purchaser or any other Person shall have any rights, directly or
indirectly, as a third party beneficiary or otherwise, against such sub-agent.

 

9.4        Agents Entitled to Act as Purchaser. The agency hereby created shall
in no way impair or affect any of the rights and powers of, or impose any duties
or obligations upon, any Agent in its individual capacity as a Purchaser
hereunder. With respect to its participation in the Notes, each Agent shall have
the same rights and powers hereunder as any other Purchaser and may exercise the
same as if it were not performing the duties and functions delegated to it
hereunder, and the term “Purchaser” shall, unless the context clearly otherwise
indicates, include each Agent in its individual capacity. Any Agent and its
Affiliates may accept deposits from, lend money to, own securities of, and
generally engage in any kind of banking, trust, financial advisory or other
business with Holdings or any of its Affiliates as if it were not performing the
duties specified herein, and may accept fees and other consideration from the
Issuer for services in connection herewith and otherwise without having to
account for the same to Purchasers.

 



101

 

 

9.5        Purchasers’ Representations, Warranties and Acknowledgment.

 

(a)          Each Purchaser represents and warrants that it has made its own
independent investigation of the financial condition and affairs of Holdings and
its Subsidiaries in connection with the Notes hereunder and that it has made and
shall continue to make its own appraisal of the creditworthiness of Holdings and
its Subsidiaries. No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Purchasers or to provide any Purchaser with any credit or
other information with respect thereto, whether coming into its possession
before the purchase of the Notes or at any time or times thereafter, and no
Agent shall have any responsibility with respect to the accuracy of or the
completeness of any information provided to Purchasers.

 

(b)         Each Purchaser, by delivering its signature page to this Agreement,
an Assignment Agreement or a Joinder Agreement and funding its purchase of Notes
on the Closing Date, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Credit Document and each other document required
to be approved by any Agent, Requisite Purchasers or Purchasers, as applicable
on the Closing Date.

 

9.6        Right to Indemnity. Each Purchaser, in proportion to its Pro Rata
Share, severally agrees to indemnify the Note Agent and the Collateral Agent, to
the extent that such Agent shall not have been timely reimbursed by any Credit
Party, for and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including counsel fees
and disbursements) or disbursements of any kind or nature whatsoever which may
be imposed on, incurred by or asserted against such Agent in exercising its
powers, rights and remedies or performing its duties hereunder or under the
other Credit Documents or otherwise in its capacity as such Agent in any way
relating to or arising out of this Agreement or the other Credit Documents, to
include, without limitation, all Indemnified Liabilities; provided, no Purchaser
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Agent’s gross negligence or willful misconduct, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction. If any indemnity furnished to the Note Agent or the Collateral
Agent for any purpose shall, in the opinion of such Agent, be insufficient or
become impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided, in no event shall this sentence require any Purchaser to
indemnify the Note Agent or the Collateral Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement in excess of such Purchaser’s Pro Rata Share thereof; and provided
further, this sentence shall not be deemed to require any Purchaser to indemnify
the Note Agent or the Collateral Agent against any liability, obligation, loss,
damage, penalty, action, judgment, suit, cost, expense or disbursement described
in the proviso in the immediately preceding sentence.

 

9.7        Successor Note Agent and Collateral Agent.

 

(a)          The Note Agent shall have the right to resign at any time by giving
prior written notice thereof to Purchasers and the Issuer. The Note Agent shall
have the right to appoint a financial institution to act as the Note Agent
and/or the Collateral Agent hereunder, subject to the reasonable satisfaction of
the Issuer and the Requisite Purchasers, and the Note Agent’s resignation shall
become effective on the earliest of (i) thirty (30) days after delivery of the
notice of resignation (regardless of whether a successor has been appointed or
not), (ii) the acceptance of such successor Note Agent by the Issuer and the
Requisite Purchasers or (iii) such other date, if any, agreed to by the
Requisite Purchasers. Upon any such notice of resignation, if a successor Note
Agent has not already been appointed by the retiring Note Agent, Requisite
Purchasers shall have the right, upon five Business Days’ notice to the Issuer,
to appoint a successor Note Agent. If neither Requisite Purchasers nor the Note
Agent have appointed a successor Note Agent, Requisite Purchasers shall be
deemed to have succeeded to and become vested with all the rights, powers,
privileges and duties of the retiring Note Agent; provided that, until a
successor Note Agent is so appointed by Requisite Purchasers or the Note Agent,
any collateral security held by the Note Agent in its role as the Collateral
Agent on behalf of the Purchasers under any of the Credit Documents shall
continue to be held by the retiring the Collateral Agent as nominee until such
time as a successor the Collateral Agent is appointed. Upon the acceptance of
any appointment as the Note Agent hereunder by a successor Note Agent, that
successor Note Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Note Agent and
the retiring or removed Note Agent shall promptly (i) transfer to such successor
Note Agent all sums, Securities and other items of Collateral held under the
Collateral Documents, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Note Agent under the Credit Documents, and (ii) execute and deliver to such
successor Note Agent such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Note Agent of the security interests created under
the Collateral Documents, whereupon such retiring Note Agent shall be discharged
from its duties and obligations hereunder. Except as provided above, any
resignation of Cortland or its successor as the Note Agent pursuant to this
Section 9.7 shall also constitute the resignation of Cortland or its successor
as the Collateral Agent. After any retiring Note Agent’s resignation hereunder
as the Note Agent, the provisions of this Section 9 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was the Note Agent
hereunder. Any successor Note Agent appointed pursuant to this Section 9.7
shall, upon its acceptance of such appointment, become the successor Collateral
Agent for all purposes hereunder.

 



102

 

 

(b)         In addition to the foregoing, the Collateral Agent may resign at any
time by giving prior written notice thereof to the Purchasers and the Grantors,
and the Collateral Agent may be removed at any time with or without cause by an
instrument or concurrent instruments in writing delivered to the Grantors and
the Collateral Agent signed by Requisite Purchasers. The Note Agent shall have
the right to appoint a financial institution as the Collateral Agent hereunder,
subject to the reasonable satisfaction of the Issuer and the Requisite
Purchasers and the Collateral Agent’s resignation shall become effective on the
earliest of (i) thirty (30) days after delivery of the notice of resignation
(regardless of whether a successor has been appointed or not), (ii) the
acceptance of such successor Collateral Agent by the Issuer and the Requisite
Purchasers or (iii) such other date, if any, agreed to by the Requisite
Purchasers. Upon any such notice of resignation, Requisite Purchasers shall have
the right, upon five Business Days’ notice to the Note Agent, to appoint a
successor Collateral Agent. Until a successor Collateral Agent is so appointed
by Requisite Purchasers or the Note Agent, any collateral security held by the
Collateral Agent on behalf of the Purchasers under any of the Credit Documents
shall continue to be held by the retiring Collateral Agent as nominee until such
time as a successor Collateral Agent is appointed. Upon the acceptance of any
appointment as the Collateral Agent hereunder by a successor Collateral Agent,
that successor Collateral Agent shall thereupon succeed to and become vested
with all the rights, powers, privileges and duties of the retiring or removed
Collateral Agent under this Agreement and the Collateral Documents, and the
retiring Collateral Agent under this Agreement shall promptly (i) transfer to
such successor Collateral Agent all sums, Securities and other items of
Collateral held hereunder or under the Collateral Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Collateral Agent under this Agreement
and the Collateral Documents, and (ii) execute and deliver to such successor
Collateral Agent or otherwise authorize the filing of such amendments to
financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Collateral Agent
of the security interests created under the Collateral Documents, whereupon such
retiring or removed Collateral Agent shall be discharged from its duties and
obligations under this Agreement and the Collateral Documents. After any
retiring Collateral Agent’s resignation hereunder as the Collateral Agent, the
provisions of this Agreement and the Collateral Documents shall inure to its
benefit as to any actions taken or omitted to be taken by it under this
Agreement or the Collateral Documents while it was the Collateral Agent
hereunder.

 



103

 

 

9.8        Collateral Documents and Guaranty.

 

(a)          Agents under Collateral Documents and Guaranty. Each Secured Party
hereby further authorizes the Note Agent or the Collateral Agent, as applicable,
on behalf of and for the benefit of Secured Parties, to be the agent for and
representative of Secured Parties with respect to the Guaranty, the Collateral
and the Collateral Documents; provided that neither the Note Agent nor the
Collateral Agent shall owe any fiduciary duty, duty of loyalty, duty of care,
duty of disclosure or any other obligation whatsoever to any holder of
Obligations with respect to any Specified Hedging Agreement. Subject to Section
10.5, without further written consent or authorization from any Secured Party,
the Note Agent or the Collateral Agent, as applicable may (and, provided that
all the conditions to any such transaction required by the Loan Documents shall
have been satisfied or waived in writing on or prior to such date, at the
written request of the Issuer, shall) execute any documents or instruments
necessary to (i) in connection with a sale or disposition of assets permitted by
this Agreement, release any Lien encumbering any item of Collateral that is the
subject of such sale or other disposition of assets or to which Requisite
Purchasers (or such other Purchasers as may be required to give such consent
under Section 10.5) have otherwise consented or (ii) release any Guarantor from
the Guaranty pursuant to Section 7.12 or with respect to which Requisite
Purchasers (or such other Purchasers as may be required to give such consent
under Section 10.5) have otherwise consented.

 

(b)         Right to Realize on Collateral and Enforce Guaranty. Anything
contained in any of the Credit Documents to the contrary notwithstanding, the
Issuer, the Note Agent, the Collateral Agent and each Secured Party hereby agree
that (i) no Secured Party shall have any right individually to realize upon any
of the Collateral or to enforce the Guaranty, it being understood and agreed
that all powers, rights and remedies hereunder and under any of the Credit
Documents may be exercised solely by the Note Agent or the Collateral Agent, as
applicable, for the benefit of the Secured Parties in accordance with the terms
hereof and thereof and all powers, rights and remedies under the Collateral
Documents may be exercised solely by the Collateral Agent for the benefit of the
Secured Parties in accordance with the terms thereof, and (ii) in the event of a
foreclosure or similar enforcement action by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition (including,
without limitation, pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or
otherwise of the Bankruptcy Code), the Collateral Agent (or any Purchaser,
except with respect to a “credit bid” pursuant to Section 363(k), Section
1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code,) may be the purchaser or
licensor of any or all of such Collateral at any such sale or other disposition
and the Collateral Agent, as agent for and representative of Secured Parties
(but not any Purchaser or the Purchasers in its or their respective individual
capacities) shall be entitled, upon instructions from Requisite Purchasers, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such sale or disposition,
to use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Collateral Agent at such sale or other
disposition.

 

(c)         Rights under the Nomura Hedging Agreement. The Nomura Hedging
Agreement will not create (or be deemed to create) in favor of Nomura any rights
in connection with the management or release of any Collateral or of the
obligations of any Guarantor under the Credit Documents except as expressly
provided in Section 10.5(c)(ii) of this Agreement and Section 9.2 of the
Security Agreement. By accepting the benefits of the Collateral, Nomura shall be
deemed to have appointed the Collateral Agent as its agent and agreed to be
bound by the Credit Documents as a Secured Party, subject to the limitations set
forth in this clause (c).

 



104

 

 

(d)         Release of Collateral and Guarantees, Termination of Credit
Documents. Notwithstanding anything to the contrary contained herein or any
other Credit Document, when all Obligations (other than obligations in respect
of any Nomura Hedging Agreement) have been Paid in Full, all Commitments have
terminated or expired, upon request of the Issuer, the Note Agent shall (without
notice to, or vote or consent of, any Purchaser, or any affiliate of any
Purchaser that is a party to any Nomura Hedging Agreement) take such actions as
shall be required to release its security interest in all Collateral, and to
release all guarantee obligations provided for in any Credit Document, whether
or not on the date of such release there may be outstanding Obligations in
respect of Nomura Hedging Agreements. Any such release of guarantee obligations
shall be deemed subject to the provision that such guarantee obligations shall
be reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Issuer or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Issuer or any Guarantor or any substantial part of its
property, or otherwise, all as though such payment had not been made.

 

(e)          The Collateral Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien thereon, or any certificate prepared
by any Credit Party in connection therewith, nor shall the Collateral Agent be
responsible or liable to the Purchasers for any failure to monitor or maintain
any portion of the Collateral.

 

9.9        Note Agent May File Bankruptcy Disclosure and Proofs of Claim. In
case of the pendency of any proceeding under any Debtor Relief Laws relative to
any Credit Party, the Note Agent (irrespective of whether the principal of any
Note shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Note Agent shall have made any demand
on the Issuer) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

 

(a)          to file a verified statement pursuant to rule 2019 of the Federal
Rules of Bankruptcy Procedure that, in its sole opinion, complies with such
rule’s disclosure requirements for entities representing more than one creditor;

 

(b)         to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Notes and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Purchasers and the Note Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Note Agent and its respective agents and counsel and all
other amounts due to the Note Agent under Sections 2.10 and 10.3 allowed in such
judicial proceeding; and

 

(c)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Purchaser to make such payments to the Note Agent and, in the event that
the Note Agent shall consent to the making of such payments directly to the
Purchasers, to pay to the Note Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Note Agent and its
agents and counsel, and any other amounts due the Note Agent under Sections
2.19, 10.2 and 10.3. To the extent that the payment of any such compensation,
expenses, disbursements and advances of the Note Agent, its agents and counsel,
and any other amounts due to the Note Agent under Sections 2.19, 10.2 and 10.3
out of the estate in any such proceeding, shall be denied for any reason,
payment of the same shall be secured by a Lien on, and shall be paid out of, any
and all distributions, dividends, money, securities and other properties that
the Purchasers may be entitled to receive in such proceeding whether in
liquidation or under any plan of reorganization or arrangement or otherwise.

 



105

 

 

Nothing contained herein shall be deemed to authorize the Note Agent to
authorize or consent to or accept or adopt on behalf of any Purchaser any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Purchaser or to authorize the Note Agent to
vote in respect of the claim of any Purchaser in any such proceeding.

 

9.10      Non-U.S. Law Collateral Matters.

 

(a) The Collateral Agent declares that it shall hold any Collateral created by
the UK Security Documents on trust for the Secured Parties, on the terms
contained in the Credit Documents; and (b) each Secured Party hereby authorizes
the Collateral Agent (whether or not by or through employees or agents) to (i)
exercise such rights, remedies, powers and discretions as are specifically
delegated to or conferred upon the Collateral Agent under this Agreement and the
Collateral Documents together with such powers and discretions as are reasonably
incidental thereto, and (ii) take such action on its behalf as may from time to
time be authorized under or in accordance with the Collateral Documents.

 

SECTION 10. MISCELLANEOUS

 

10.1      Notices.

 

(a)          Notices Generally. Unless otherwise specifically provided herein,
any notice or other communication herein required or permitted to be given to a
Credit Party or the Agents shall be sent, in writing, or by any
telecommunication device capable of creating a written record (including
electronic mail), and addressed to such Person at its address as set forth on
Appendix B or in the other relevant Credit Document or at such other address as
shall be notified in writing (x) in the case of the Issuer, the Note Agent or
the Collateral Agent, to the other parties, (y) in the case of any Purchaser, to
the Note Agent and (z) in the case of all other parties, to the Issuer and the
Note Agent.

 

(b)          Effectiveness of Notice. All notices, demands, requests, consents
and other communications described in clause (a) above shall be effective (i) if
delivered by hand, including any overnight courier service, upon personal
delivery, (ii) if delivered by mail, when deposited in the mails, (iii) if
delivered by posting to an Internet website or a similar telecommunication
device requiring that a user have prior access to such website or other device
(to the extent permitted by Section 9.10 to be delivered thereunder), when such
notice, demand, request, consent and other communication shall have been made
generally available on such Internet website or similar device to the class of
Person being notified (regardless of whether any such Person must accomplish,
and whether or not any such Person shall have accomplished, any action prior to
obtaining access to such items, including registration, disclosure of contact
information, compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified that such communication has
been posted to such Internet website or similar device and (iv) if delivered by
electronic mail or any other telecommunications device, when transmitted to an
electronic mail address (or by another means of electronic delivery) as provided
in clause (a) above; provided that notices and communications to any Agent shall
not be effective until received by such Agent and all notices from or to a
Credit Party shall be sent through the applicable Agent.

 

(c)          Communications to Agent. Notwithstanding clauses (a) and (b) above
(unless the Note Agent requests that the provisions of clauses (a) and (b) above
be followed) and any other provision in this Agreement or any other Credit
Document providing for the delivery of any Communication by any other means, the
Credit Parties shall deliver all Communications to the Note Agent by properly
transmitting such Communications in an electronic/soft medium in a format
acceptable to the Note Agent to such electronic mail address (or similar means
of electronic delivery) as the Note Agent may notify the Issuer. Nothing in this
clause (c) shall prejudice the right of the Note Agent or any of the Purchasers
to deliver any Communication to any Credit Party in any manner authorized in
this Agreement or to request that the Issuer effects delivery in such manner.

 



106

 

 

10.2      Expenses. Whether or not the transactions contemplated hereby shall be
consummated, the Issuer agrees to pay promptly (a) all the reasonable and
documented out-of-pocket costs and expenses of the Agents and Purchasers
incurred in connection with the negotiation, preparation and execution of the
Credit Documents and any consents, amendments, waivers or other modifications
thereto; (b) all the reasonable and documented out-of-pocket costs of furnishing
all opinions by counsel for the Issuer and the other Credit Parties; (c) the
reasonable and documented fees, expenses and disbursements of external counsel
to the Agents and of counsel to the Purchasers in connection with the
negotiation, preparation, delivery, execution and administration of the Credit
Documents and any consents, amendments, waivers or other modifications thereto
and any other documents or matters requested by the Issuer; (d) all the
reasonable and documented expenses of creating, perfecting, recording,
maintaining and preserving Liens in favor of the Collateral Agent, for the
benefit of Secured Parties, including filing and recording fees, expenses and
taxes, stamp or documentary taxes, search fees, title insurance premiums and
reasonable fees, expenses and disbursements of counsel to each Agent and of
counsel providing any opinions that any Agent or Requisite Purchasers may
request in respect of the Collateral or the Liens created pursuant to the
Collateral Documents; (e) all the reasonable and documented fees, expenses and
disbursements of any auditors, accountants, consultants or appraisers; (f) all
the actual costs and reasonable expenses (including the reasonable fees,
expenses and disbursements of any appraisers, consultants, advisors and agents
employed or retained by the Collateral Agent and its counsel) in connection with
the custody or preservation of any of the Collateral; (g) all other reasonable
costs and expenses incurred by each Agent in connection with the Notes and the
transactions contemplated by the Credit Documents and any consents, amendments,
waivers or other modifications thereto and (h) after the occurrence of a Default
or an Event of Default, all reasonable and documented out-of-pocket costs and
expenses, including reasonable attorneys’ fees and costs of settlement, incurred
by any Agent and the Purchasers in enforcing any Obligations of or in collecting
any payments due from any Credit Party hereunder or under the other Credit
Documents by reason of such Default or Event of Default (including in connection
with the sale, lease or license of, collection from, or other realization upon
any of the Collateral or the enforcement of the Guaranty) or in connection with
any refinancing or restructuring of the credit arrangements provided hereunder
in the nature of a “work-out” or pursuant to any insolvency or bankruptcy cases
or proceedings. Notwithstanding the foregoing, in no event shall the Credit
Parties be obligated to pay for the reasonable and documented fees and expenses
of more than one firm of legal counsel to the Note Agent and Collateral Agent
(taken as a whole) and the Purchasers (taken as a whole) and one firm of legal
counsel to each such group of Persons in any relevant local jurisdiction

 

10.3      Indemnity.

 

(a)          In addition to the payment of expenses pursuant to Section 10.2,
whether or not the transactions contemplated hereby shall be consummated, each
Credit Party agrees to defend (subject to Indemnitees’ selection of counsel),
indemnify, pay and hold harmless (i) each Agent and their Affiliates and each of
their respective officers, partners, members, directors, trustees, advisors,
employees, shareholders, attorneys, controlling persons, agents, sub-agents and
each of their respective heirs, successors and assigns (each, an “Agent
Indemnitee”) and each Purchaser and their Affiliates and each of their
respective officers, partners, members, directors, trustees, advisors,
employees, shareholders, attorneys, controlling persons, agents, sub-agents and
each of their respective heirs, successors and assigns (each, a “Purchaser
Indemnitee”; together with each Agent Indemnitee, each an “Indemnitee”), from
and against any and all Indemnified Liabilities; provided, no Credit Party shall
have any obligation to an Indemnitee hereunder with respect to (i) any
Indemnified Liabilities to the extent such Indemnified Liabilities arise from
the gross negligence, bad faith or willful misconduct of such Indemnitee, in
each case, as determined by a final, non-appealable judgment of a court of
competent jurisdiction or (ii) claims brought by an Indemnitee solely against
another Indemnitee and not arising out of any act or omission of any Credit
Party or any of their respective Affiliates other than claims against any Agent
(or any of their respective Affiliates) in fulfilling their respective roles as
Agent or any similar role in respect of the Notes. To the extent that the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 10.3 may be unenforceable in whole or in part because they are violative
of any law or public policy then, subject to the proviso to the immediately
preceding sentence, the applicable Credit Party shall contribute the maximum
portion that it is permitted to pay and satisfy under applicable law to the
payment and satisfaction of all Indemnified Liabilities incurred by Indemnitees
or any of them.

 



107

 

 

(b)         To the extent permitted by applicable law, no Credit Party shall
assert, and each Credit Party hereby waives, any claim against each Purchaser,
each Agent and their respective Affiliates, directors, employees, attorneys,
agents or sub-agents, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, as a
result of, or in any way related to, this Agreement or any Credit Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, any Note or the use
of the proceeds from the issuance thereof or any act or omission or event
occurring in connection therewith, and Holdings and the Issuer hereby waive,
release and agree not to sue upon any such claim or any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.

 

(c)          Each Credit Party also agrees that no Purchaser, Agent nor their
respective Affiliates, directors, employees, attorneys, agents or sub-agents
will have any liability to any Credit Party or any person asserting claims on
behalf of or in right of any Credit Party or any other person in connection with
or as a result of this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Note or the use of the proceeds
from the issuance thereof or any act or omission or event occurring in
connection therewith, in each case, except in the case of any Credit Party to
the extent that any losses, claims, damages, liabilities or expenses incurred by
such Credit Party or its affiliates, shareholders, partners or other equity
holders have been found by a final, non-appealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Purchaser, Agent or their respective Affiliates, directors,
employees, attorneys, agents or sub-agents in performing its obligations under
this Agreement or any Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein; provided,
however, that in no event will such Purchaser, Agent, or their respective
Affiliates, directors, employees, attorneys, agents or sub-agents have any
liability for any indirect, consequential, special or punitive damages in
connection with or as a result of such Purchaser’s, Agent’s or their respective
Affiliates’, directors’, employees’, attorneys’, agents’ or sub-agents’
activities related to this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein.

 

10.4      Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, each Purchaser
is hereby authorized by each Credit Party at any time or from time to time
subject to the consent of the Note Agent (such consent not to be unreasonably
withheld or delayed), without notice to any Credit Party or to any other Person
(other than the Note Agent), any such notice being hereby expressly waived, to
set off and to appropriate and to apply any and all deposits (general or
special, including Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts) and any other
Indebtedness at any time held or owing by such Purchaser to or for the credit or
the account of any Credit Party against and on account of the obligations and
liabilities of any Credit Party to such Purchaser hereunder and under the other
Credit Documents, including all claims of any nature or description arising out
of or connected hereto or with any other Credit Document, irrespective of
whether or not such Purchaser shall have made any demand hereunder. The rights
of each Purchaser and its Affiliates under this Section 10.4 are in addition to
other rights and remedies (including other rights of set-off) that such
Purchaser or its Affiliates may have.

 



108

 

 

10.5      Amendments and Waivers.

 

(a)          Requisite Purchasers’ Consent. Subject to the additional
requirements of Sections 10.5(b) and 10.5(c), no amendment, modification,
termination or waiver of any provision of the Credit Documents, or consent to
any departure by any Credit Party therefrom, shall in any event be effective
without the written concurrence of Requisite Purchasers and, to the extent
required by Section 10.5(c), the Note Agent or Collateral Agent, as applicable,
except for any such amendment, modification, termination or waiver with respect
to the Agent Fee Letter or the Purchaser Fee Letter, which shall only require
the consent of the parties thereto.

 

(b)          Affected Purchasers’ Consent. Without the written consent of each
Purchaser that would be directly and adversely affected thereby, no amendment,
modification, termination, or consent shall be effective if the effect thereof
would:

 

(i)          extend the scheduled final maturity of any Note of such Purchaser;

 

(ii)         extend any Commitment of such Purchaser;

 

(iii)        waive, reduce or postpone any scheduled repayment (but not
prepayment) owed to such Purchaser;

 

(iv)        [Reserved];

 

(v)         reduce the rate of interest on any Note (other than any waiver of
any increase in the interest rate applicable to any Note pursuant to Section
2.7) of such Purchaser;

 

(vi)        extend the time for payment of any such interest owed to such
Purchaser;

 

(vii)       reduce the principal amount of any Note of such Purchaser;

 

(viii)     amend, modify, terminate or waive any provision of this Section
10.5(b), Section 10.5(c) or any other provision of this Agreement that expressly
provides that the consent of all Purchasers is required;

 

(ix)        amend Section 8.2 or the definition of “Requisite Purchasers” or the
relevant substance of any other provision in the Agreement referencing the pro
rata share of a Purchaser (including the definition of “Pro Rata Share”);

 

(x)         release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty except as expressly
provided in the Credit Documents and except in connection with a “credit bid”
undertaken by the Collateral Agent at the direction of the Requisite Purchasers
pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the
Bankruptcy Code or other sale or disposition of assets in connection with an
enforcement action with respect to the Collateral permitted pursuant to the
Credit Documents (in which case only the consent of the Requisite Purchasers
will be needed for such release);

 



109

 

 

(xi)        consent to the assignment or transfer by any Credit Party of any of
its rights and obligations under any Credit Document (other than in connection
with mergers permitted by Section 6.8); or

 

(xii)       amend the definition of “Eligible Assignee” or change any provision
of Section 10.6 in any manner that makes assignments or transfers by any
Purchaser more restrictive;

 

provided that, for the avoidance of doubt, all Purchasers shall be deemed
directly and adversely affected thereby with respect to any amendment described
in clauses (viii), (ix), (x), (xi) and (xii).

 

(c)          Other Consents.

 

(i)          No amendment, modification, termination or waiver of any provision
of the Credit Documents, or consent to any departure by any Credit Party
therefrom, shall amend, modify, terminate or waive any provision of the Credit
Documents as the same applies to any Agent, or any other provision hereof as the
same applies to the rights or obligations of any Agent, in each case without the
consent of such Agent, as applicable.

 

(ii)         No amendment, modification, termination or waiver of any provision
of the Credit Documents, or consent to any departure by any Credit Party
therefrom, shall amend, modify or waive this Agreement or the Security
Agreements so as to alter the ratable treatment of Obligations arising under the
Credit Documents and Obligations arising under the Nomura Hedging Agreement, the
definition of “Nomura Hedging Agreement,” “Specified Hedging Agreement,”
“Obligations,” or “Secured Obligations” (as defined in any applicable Collateral
Document) in each case in a manner materially adverse to Nomura (so long as
Obligations are outstanding in respect of the Nomura Hedging Agreement) without
the written consent of Nomura.

 

(d)         Execution of Amendments, Etc. The Note Agent may, but shall have no
obligation to, with the concurrence of any Purchaser, execute amendments,
modifications, waivers or consents on behalf of such Purchaser. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Purchaser at the time outstanding, each future Purchaser and, if
signed by a Credit Party, on such Credit Party.

 

(e)         Corrections. Notwithstanding anything to the contrary contained in
this Section 10.5, the Note Agent and the Issuer may amend or modify this
Agreement and any other Credit Document to (i) grant a new Lien for the benefit
of the Secured Parties, extend an existing Lien over additional assets or
property for the benefit of the Secured Parties or join additional Persons as
Credit Parties, and (ii) if the Note Agent and the Issuer shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature, in each case, in any provision of the Credit Documents, then
Note Agent and the Issuer shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Credit Document if the same is not objected to in writing by
the Requisite Purchasers within five (5) Business Days following receipt of
notice thereof.

 



110

 

 

10.6      Successors and Assigns; Participations.

 

(a)          Generally. This Agreement shall be binding upon the parties hereto
and their respective successors and assigns and shall inure to the benefit of
the parties hereto and the successors and assigns of the Purchasers. Except in
connection with any merger permitted by Section 6.8, no Credit Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Credit Party without the prior written consent of all Purchasers. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Affiliates of
each of the Agents and the Purchasers and other Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)         Register. The Issuer, the Note Agent and the Purchasers shall deem
and treat the Persons listed as Purchasers in the Register as the holders and
owners of the corresponding Commitments and Notes listed therein for all
purposes hereof, and no assignment or transfer of any such Commitment or Note
shall be effective, in each case, unless and until recorded in the Register
following receipt of a fully executed Assignment Agreement effecting the
assignment or transfer thereof, together with any required forms and
certificates (to include all “know your customer” documentation requested by an
Agent and any applicable IRS Forms) and any fees payable in connection with such
assignment, in each case, as provided in Section 10.6(d). Each assignment shall
be recorded in the Register promptly following receipt by the Note Agent of the
fully executed Assignment Agreement, the registration and processing fee, if
applicable, and all other necessary documents and approvals, prompt notice
thereof shall be provided to the Issuer and a copy of such Assignment Agreement
shall be maintained, as applicable. The date of such recordation of a transfer
shall be referred to herein as the “Assignment Effective Date.” Any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is listed in the Register as a Purchaser shall
be conclusive and binding on any subsequent holder, assignee or transferee of
the corresponding Commitments or Notes.

 

(c)          Right to Assign. Each Purchaser shall have the right at any time to
sell, assign or transfer all or a portion of its rights and obligations under
this Agreement, including all or a portion of its Commitment or Notes owing to
it or other Obligations (provided, that each assignment shall be of a uniform,
and not varying, percentage of all rights and obligations under and in respect
of any applicable Note and any related Commitments) to any Person meeting the
criteria of the definition of the term “Eligible Assignee” upon the giving of
notice to Note Agent and, with respect to any Person included in clause (iv) of
the definition of “Eligible Assignee”, so long as no Event of Default has
occurred and is continuing, obtaining the prior the written consent of the
Issuer (not to be unreasonably withheld or delayed).

 

(d)         Mechanics. Assignments and assumptions of Notes and Commitments by
the Purchasers shall be effected by manual execution and delivery to the Note
Agent of an Assignment Agreement. Assignments made pursuant to the foregoing
provision shall be effective as of the Assignment Effective Date. In connection
with all assignments there shall be paid to the Note Agent a registration and
processing fee of $3,500 (except that no such registration and processing fee
shall be payable in the case of an assignee which is already a Purchaser or is
an Affiliate or Related Fund of a Purchaser or a Person under common management
with a Purchaser) by the assignee or assignor.

 



111

 

 

(e)          Representations and Warranties of Assignee. Each Purchaser, upon
execution and delivery hereof or upon succeeding to an interest in the
Commitments and Notes, as the case may be, represents and warrants as of the
Closing Date or as of the Assignment Effective Date that (i) it is an Eligible
Assignee; (ii) it has experience and expertise in the making of or investing in
commitments or Notes such as the applicable Commitments or Notes, as the case
may be; (iii) it will make or invest in, as the case may be, its Commitments or
Notes for its own account in the ordinary course and without a view to
distribution of such Commitments or Notes within the meaning of the Securities
Act or the Exchange Act or other federal securities laws (it being understood
that, subject to the provisions of this Section 10.6, the disposition of such
Commitments or Notes or any interests therein shall at all times remain within
its exclusive control); (iv) it agrees to be bound by the provisions of this
Section 10.6 and (v) each of the representations and warranties contained in
Section 4A is true and correct as if such representations and warranties were
being made as of the Assignment Effective Date.

 

(f)          Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the Assignment Effective Date (i) the assignee thereunder
shall have the rights and obligations of a “Purchaser” hereunder to the extent
of its interest in the Notes and Commitments as reflected in the Register and
shall thereafter be a party hereto and a “Purchaser” for all purposes hereof;
(ii) the assigning Purchaser thereunder shall, to the extent that rights and
obligations hereunder have been assigned to the assignee, relinquish its rights
(other than any rights which survive the termination hereof under Section 10.8)
and be released from its obligations hereunder (and, in the case of an
assignment covering all or the remaining portion of an assigning Purchaser’s
rights and obligations hereunder, such Purchaser shall cease to be a party
hereto on the Assignment Effective Date; provided, anything contained in any of
the Credit Documents to the contrary notwithstanding, such assigning Purchaser
shall continue to be entitled to the benefit of all indemnities hereunder as
specified herein with respect to matters arising out of the prior involvement of
such assigning Purchaser as a Purchaser hereunder); (iii) the Commitments shall
be modified to reflect any Commitment of such assignee; and (iv) if any such
assignment occurs after the issuance of any Note hereunder, the assigning
Purchaser shall, upon the effectiveness of such assignment or as promptly
thereafter as practicable, surrender its applicable Notes to the Note Agent for
cancellation, and thereupon the Issuer shall issue and deliver new Notes, if so
requested by the assignee and/or assigning Purchaser, to such assignee and/or to
such assigning Purchaser, with appropriate insertions, to reflect the new
outstanding Notes of the assignee and/or the assigning Purchaser.

 

(g)         Participations.

 

(i)          Each Purchaser shall have the right at any time to sell one or more
participations to any Person (other than Holdings, any of its Subsidiaries or
any of its Affiliates) in all or any part of its Commitments, Notes or in any
other Obligation. Each Purchaser that sells a participation pursuant to this
Section 10.6(g) shall, acting as a non-fiduciary agent of the Issuer, maintain a
register on which it records the name and address of each participant and the
principal amounts (and stated interest) of each participant’s participation
interest with respect to the Note (each, a “Participant Register”); provided
that no Purchaser shall have any obligation to disclose all or any portion of
the Participant Register to any Person (including the identity of any
participant or any information relating to a participant’s interest in any
Commitments, Notes or its other obligations under this Agreement) except to the
extent that the relevant parties, acting reasonably and in good faith, determine
that such disclosure is necessary to establish that such Commitment, Note or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations and Section 1.163-5(b) of the Proposed United States
Treasury Regulation. Unless otherwise required by the Internal Revenue Service,
any disclosure required by the foregoing sentence shall be made by the relevant
Purchaser directly and solely to the Internal Revenue Service. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Purchaser shall treat each Person whose name is recorded in the Participant
Register as the owner of a participation with respect to the Note for all
purposes under this Agreement, notwithstanding any notice to the contrary.

 



112

 

 

(ii)         The holder of any such participation shall not be entitled to
require such Purchaser to take or omit to take any action hereunder except with
respect to any amendment, modification or waiver that would (A) extend the final
scheduled maturity of any Note in which such participant is participating, or
reduce the rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of applicability of any post-default
increase in interest rates) or reduce the principal amount thereof, or increase
the amount of the participant’s participation over the amount thereof then in
effect (it being understood that a waiver of any Default or Event of Default or
of a mandatory reduction in the Commitment shall not constitute a change in the
terms of such participation, and that an increase in any Commitment or Note
shall be permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (B) except in connection
with a merger permitted by Section 6.8, consent to the assignment or transfer by
any Credit Party of any of its rights and obligations under this Agreement or
(C) release all or substantially all of the Collateral under the Collateral
Documents or all or substantially all of the Guarantors from the Guaranty (in
each case, except as expressly provided in the Credit Documents) supporting the
Notes hereunder in which such participant is participating.

 

(iii)        The Issuer agrees that each participant shall be entitled to the
benefits of Sections 2.15(c), 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(f) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Purchaser)) to the same extent as if it were a
Purchaser and had acquired its interest by assignment pursuant to paragraph (c)
of this Section 10.6; provided, (x) a participant shall not be entitled to
receive any greater payment under Section 2.16 or 2.17 than the applicable
Purchaser would have been entitled to receive with respect to the participation
sold to such participant, except to the extent such entitlement to receive a
greater payment results from a change in applicable law that occurs after the
Participant acquired the applicable participation. To the extent permitted by
law, each participant also shall be entitled to the benefits of Section 10.4 as
though it were a Purchaser, provided such participant agrees to be subject to
Section 2.14 as though it were a Purchaser.

 

(h)         Certain Other Assignments and Participations. In addition to any
other assignment or participation permitted pursuant to this Section 10.6 any
Purchaser may assign, pledge and/or grant a security interest in all or any
portion of its Notes, the other Obligations owed by or to such Purchaser, and
its Notes, if any, to secure obligations of such Purchaser including any Federal
Reserve Bank as collateral security pursuant to Regulation A of the Board of
Governors and any operating circular issued by such Federal Reserve Bank;
provided, that no Purchaser, as between the Issuer and such Purchaser, shall be
relieved of any of its obligations hereunder as a result of any such assignment
and pledge, and provided further, that in no event shall the applicable Federal
Reserve Bank, pledgee or trustee, be considered to be a “Purchaser” or be
entitled to require the assigning Purchaser to take or omit to take any action
hereunder.

 

10.7      Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

 



113

 

 

10.8      Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the purchase of the Notes. Notwithstanding
anything herein or implied by law to the contrary, the agreements of each Credit
Party set forth in Sections 2.15(c), 2.16, 2.17, 10.2, 10.3 and 10.4 and the
agreements of the Purchasers set forth in Sections 2.14, 9.3(b), 9.6 and 10.17
shall survive the redemption of the Notes and the termination hereof.

 

10.9      No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Purchaser in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to each Agent and each
Purchaser hereby are cumulative and shall be in addition to and independent of
all rights, powers and remedies existing by virtue of any statute or rule of law
or in any of the other Credit Documents or any of the Specified Hedging
Agreements. Any forbearance or failure to exercise, and any delay in exercising,
any right, power or remedy hereunder shall not impair any such right, power or
remedy or be construed to be a waiver thereof, nor shall it preclude the further
exercise of any such right, power or remedy.

 

10.10    Marshalling; Payments Set Aside. Neither any Agent nor any Purchaser
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Credit Party makes a payment or payments to the Note
Agent or the Purchasers (or to the Note Agent, on behalf of the Purchasers), or
any Agent or Purchaser enforces any security interests or exercises any right of
set-off, and such payment or payments or the proceeds of such enforcement or
set-off or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, any other state or federal
law, common law or any equitable cause, then, to the extent of such recovery,
the obligation or part thereof originally intended to be satisfied, and all
Liens, rights and remedies therefor or related thereto, shall be revived and
continued in full force and effect as if such payment or payments had not been
made or such enforcement or set-off had not occurred.

 

10.11    Severability. In case any provision in or obligation hereunder or under
any other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

10.12    Obligations Several; Independent Nature of Purchasers’ Rights. The
obligations of the Purchasers hereunder are several and no Purchaser shall be
responsible for the obligations or Commitment of any other Purchaser hereunder.
Nothing contained herein or in any other Credit Document, and no action taken by
the Purchasers pursuant hereto or thereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity. The amounts payable at any time hereunder to each Purchaser shall be
a separate and independent debt, and subject to the other terms of this
Agreement, each Purchaser shall be entitled to protect and enforce its rights
arising out hereof and it shall not be necessary for any other Purchaser to be
joined as an additional party in any proceeding for such purpose.

 

10.13    Headings. Section headings herein are included herein for convenience
of reference only and shall not constitute a part hereof for any other purpose
or be given any substantive effect.

 



114

 

 

10.14    APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

10.15    CONSENT TO JURISDICTION.

 

(a)       SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE, ALL JUDICIAL
PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING HERETO OR ANY
OTHER CREDIT DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY
FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF
MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY
STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH PARTY HERETO, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN WITH RESPECT TO
ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS UNDER ANY SECURITY AGREEMENT GOVERNED
BY A LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK OR WITH RESPECT TO ANY
COLLATERAL SUBJECT THERETO); (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C)
AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY
BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1; (D)
AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT; AND (E) AGREES THAT EACH PARTY HERETO RETAINS THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY
PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF
ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.

 

(b)       Each Credit Party that is organized under the laws of a jurisdiction
outside the United States hereby appoints Holdings as its agent for service of
process in any matter related to this Agreement or the other Credit Documents
and shall provide written evidence of acceptance of such appointment by such
agent on or before the Closing Date.

 

10.16    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS NOTE PURCHASE TRANSACTION OR
THE PURCHASER/ISSUER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH
OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER
CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE NOTES
PURCHASED HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS
A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 



115

 

 

10.17    Confidentiality. Each Agent and each Purchaser shall hold all
Non-Public Information regarding Holdings, the Issuer and their respective
Subsidiaries, Affiliates and their businesses identified as such by the Issuer
and obtained by such Agent or such Purchaser pursuant to the requirements of the
Credit Documents in accordance with such Agent’s and such Purchaser’s customary
procedures for handling confidential information of such nature, it being
understood and agreed by the Issuer that, in any event, the Note Agent may
disclose such information to the Purchasers and each Agent and each Purchaser
and each Agent may make (i) disclosures of such information to Affiliates of
such Purchaser or Agent and to their respective officers, directors, partners,
members, employees, legal counsel, independent auditors, leverage facility
providers and other advisors, experts or agents who need to know such
information and on a confidential basis (and to other Persons authorized by a
Purchaser or Agent to organize, present or disseminate such information in
connection with disclosures otherwise made in accordance with this Section
10.17), (ii) disclosures of such information reasonably required by any
potential or prospective assignee, transferee or participant in connection with
the contemplated assignment, transfer or participation of any Notes or any
participations therein or by any direct or indirect contractual counterparties
(or the professional advisors thereto) to any swap or derivative transaction
relating to the Issuer and its obligations (provided, such assignees,
transferees, participants, counterparties and advisors are advised of and agree
to be bound by either the provisions of this Section 10.17 or other provisions
at least as restrictive as this Section 10.17), (iii) disclosure to any rating
agency when required by it, provided that, prior to any disclosure, such rating
agency shall undertake in writing to preserve the confidentiality of any
confidential information relating to Credit Parties received by it from any
Agent or any Purchaser, (iv) disclosure on a confidential basis to the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Notes, (v) disclosures in
connection with the exercise of any remedies hereunder or under any other Credit
Document, (vi) disclosures made pursuant to the order of any court or
administrative agency or in any pending legal or administrative proceeding, or
otherwise as required by applicable law or compulsory legal process (in which
case such Person agrees to inform the Issuer promptly thereof to the extent not
prohibited by law) and (vii) disclosures made upon the request or demand of any
regulatory or quasi-regulatory authority purporting to have jurisdiction over
such Person or any of its Affiliates (including any self-regulatory authority,
such as the National Association of Insurance Commissioners) in which case such
Person, except with respect to any audit or examination conducted by such
regulatory or quasi-regulatory authority exercising examination or regulatory
authority, to the extent practicable and permitted by law, (A) informs the
Issuer promptly in advance thereof and (B) uses commercially reasonable efforts
to ensure than any information so disclosed is accorded confidential treatment.
In addition, each Agent and each Purchaser may disclose the existence of this
Agreement and the information about this Agreement to market data collectors,
similar services providers to the lending industry, and service providers to the
Agents and the Purchasers in connection with the administration and management
of this Agreement and the other Credit Documents. Notwithstanding anything to
the contrary herein, any Agent or Purchaser may place promotional materials on
the Internet or World Wide Web in the form of a “tombstone” or otherwise
describing the name and logo of the Issuer and its Subsidiaries (or any of
them), and the amount, type and closing date of the transactions.

 



116

 

 

10.18     Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Notes made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Notes purchased hereunder are Paid in Full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, the Issuer shall pay to the Note Agent an amount
equal to the difference between the amount of interest paid and the amount of
interest which would have been paid if the Highest Lawful Rate had at all times
been in effect. Notwithstanding the foregoing, it is the intention of the
Purchasers and the Issuer to conform strictly to any applicable usury laws.
Accordingly, if any Purchaser contracts for, charges, or receives any
consideration which constitutes interest in excess of the Highest Lawful Rate,
then any such excess shall be cancelled automatically and, if previously paid,
shall at such Purchaser’s option be applied to the outstanding amount of the
Notes purchased hereunder or be refunded to the Issuer.

 

10.19    Effectiveness; Counterparts. This Agreement shall become effective upon
the execution of a counterpart hereof by each of the parties hereto and receipt
by the Issuer and the Note Agent of written notification of such execution and
authorization of delivery thereof. This Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic format (i.e., “pdf” or “tif” shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

10.20    Entire Agreement. This Agreement and the other Credit Documents
represent the entire agreement of the Credit Parties, the Agent and the
Purchasers with respect to the subject matter hereof and thereof, and there are
no promises, undertakings, representations or warranties by the Agents or any
Purchaser relative to the subject matter hereof not expressly set forth or
referred to herein or in the other Credit Documents. If and to the extent that
any provision of any Credit Document limits, qualifies or conflicts with a
provision of this Agreement, such provision of this Agreement shall control.

 

10.21    PATRIOT Act. Each Purchaser and the Note Agent (for itself and not on
behalf of any Purchaser) hereby notifies each Credit Party that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Purchaser or the Note Agent, as applicable, to identify such Credit Party in
accordance with the PATRIOT Act.

 

10.22    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 



117

 

 

10.23    No Fiduciary Duty. Each Agent, each Purchaser and their Affiliates
(collectively, solely for purposes of this paragraph, the “Purchasers”), may
have economic interests that conflict with those of the Credit Parties, their
stockholders and/or their affiliates. Each Credit Party agrees that nothing in
the Credit Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Purchaser, on the one hand, and such Credit Party, its stockholders or its
affiliates, on the other. The Credit Parties acknowledge and agree that (i) the
transactions contemplated by the Credit Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Purchasers, on the one hand, and the Credit Parties, on
the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Purchaser has assumed an advisory or fiduciary responsibility in
favor of any Credit Party, its stockholders or its affiliates with respect to
the transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Purchaser has advised, is currently advising or will advise any Credit Party,
its stockholders or its Affiliates on other matters) or any other obligation to
any Credit Party except the obligations expressly set forth in the Credit
Documents and (y) each Purchaser is acting solely as principal and not as the
agent or fiduciary of any Credit Party, its management, stockholders, creditors
or any other Person. Each Credit Party acknowledges and agrees that it has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each Credit
Party agrees that it will not claim that any Purchaser has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Credit Party, in connection with such transaction or the process leading
thereto.

 

10.24    Judgment Currency. In respect of any judgment or order given or made
for any amount due under this Agreement or any other Credit Document that is
expressed and paid in a currency (the “judgment currency”) other than Dollars,
the Credit Parties will indemnify Note Agent and the Purchaser against any loss
incurred by them as a result of any variation as between (i) the rate of
exchange at which the Dollar amount is converted into the judgment currency for
the purpose of such judgment or order and (ii) the rate of exchange, as quoted
by Note Agent or by a known dealer in the judgment currency that is designated
by Note Agent, at which Note Agent or the Purchaser is able to purchase Dollars
with the amount of the judgment currency actually received by Note Agent or the
Purchaser. The foregoing indemnity shall constitute a separate and independent
obligation of the Credit Parties and shall survive any termination of this
Agreement and the other Credit Documents, and shall continue in full force and
effect notwithstanding any such judgment or order as aforesaid. The term “rate
of exchange” shall include any premiums and costs of exchange payable in
connection with the purchase of or conversion into Dollars.

 

10.25    Intercreditor Agreement. Each Person that benefits from the Liens
created hereunder, by accepting the benefits of the Liens provided hereby, (i)
consents (or is deemed to consent), to the intercreditor arrangements and
alterations of the priority of Liens and payments provided for in the
Intercreditor Agreement, (ii) agrees (or is deemed to agree) that it will be
bound by, and will take no actions contrary to, the provisions of the
Intercreditor Agreement, (iii) authorizes (or is deemed to authorize) the Note
Agent and Collateral Agent on behalf of such Person to enter into, and perform
under, the Intercreditor Agreement and (iv) acknowledges (or is deemed to
acknowledge) that a copy of the Intercreditor Agreement was delivered, or made
available, to such Person.

 



118

 

 

Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the Intercreditor
Agreement. In the event of any conflict with respect to the Collateral and the
Liens thereon or inconsistency between the provisions of this Agreement and the
Intercreditor Agreement, the provisions of the Intercreditor Agreement shall
control.

 

10.26    Third-Party Beneficiary. Solely for purposes of Section 10.5(c)(ii),
and no other provision hereof, Nomura shall be a third-party beneficiary to this
Agreement and shall be entitled to the rights and benefits of such section and
may enforce the provisions thereof as if it were a direct party hereto.

 

[Remainder of page intentionally left blank]

 

119

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above. 



 



  GAMING ACQUISITIONS LIMITED, as Issuer         By: /s/ Stewart Baker     Name:
Stewart Baker     Title: Director

 



  INSPIRED ENTERTAINMENT, INC., as Holdings         By: /s/ Stewart Baker    
Name: Stewart Baker     Title: Chief Financial Officer

 

 

DMWSL 633 LIMITED

DMWSL 632 LIMITED

DMWSL 631 LIMITED

INSPIRED GAMING GROUP LIMITED

INSPIRED GAMING (HOLDINGS) LIMITED

INSPIRED GAMING (INTERNATIONAL) LIMITED

INSPIRED GAMING (UK) LIMITED

INSPIRED GAMING (COLUMBIA) LIMITED

INSPIRED GAMING (ITALY) LIMITED

INSPIRED GAMING (GREECE) LIMITED, each as Guarantor

        By: /s/ Stewart Baker     Name: Stewart Baker     Title: Director



 

Credit and Guaranty Agreement

 



 

 



  INSPIRED GAMING (USA) INC, as Guarantor         By: /s/ Carys Damon     Name:
Carys Damon     Title: Secretary

 





  CORTLAND CAPITAL MARKET SERVICES LLC,
as the Note Agent and the Collateral Agent         By: /s/ Emily Ergang Pappas  
  Name: Emily Ergang Pappas     Title: Associate Councel

  

Credit and Guaranty Agreement

 



 

 



  HG VORA SPECIAL OPPORTUNITIES MASTER FUND, LTD., as Purchaser         By: /s/
Gary Moross     Name: Gary Moross     Title: Partner

 

Credit and Guaranty Agreement

 



 

 

APPENDIX A
TO CREDIT AND GUARANTY AGREEMENT

 

Commitments

 

Purchaser Commitment HG Vora Special Opportunities Master Fund, Ltd.
$140,000,000 Total $140,000,000

 

APPENDIX A-1

 

 

FINAL VERSION

 

APPENDIX B
TO CREDIT AND GUARANTY AGREEMENT

 

Notice Addresses

 

Gaming Acquisitions Limited
3 The Maltings; Ground Floor
Wetmore Road
Burton On Trent Staffordshire
DE14 1SE



Attention:General Counsel



Email:carys.damon@inseinc.com

 

EXHIBIT A-1-2

 

 

Cortland Capital Market Services LLC, 

as the Note Agent and the Collateral Agent

 

Note Agent’s Principal Office:
225 West Washigton St., 9th Floor 

Chicago, IL 60606

 

Attention:Legal Department and Ryan Morick



Fax:(312) 376-0751

Email:legal@cortlandglobal.com and ryan.morick@cortlandglobal.com

 

With a copy to:

 

Holland & Knight LLP 

131 S. Dearborn St., 30th Floor 

Chicago, IL 60603 

Attention: Joshua Spencer 

Email: joshua.spencer@hklaw.com

 

[Signature Page to Funding Notice]

 





 

EXHIBIT A-1 TO
NOTE PURCHASE AGREEMENT

 

PURCHASE NOTICE

 

[_____ __], 20[__]1

 

Reference is made to the Note Purchase Agreement and Guaranty, dated as of
August 13, 2018 (as it may be amended, supplemented or otherwise modified from
time to time, the “Note Purchase Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
GAMING ACQUISITIONS LIMITED, a limited liability company formed under the laws
of England and Wales (the “Issuer”), INSPIRED ENTERTAINMENT, INC., a corporation
formed under the laws of Delaware (“Holdings”), HOLDINGS AND CERTAIN
SUBSIDIARIES OF HOLDINGS as Guarantors, the Purchasers party thereto from time
to time and CORTLAND CAPITAL MARKET SERVICES LLC as the Note Agent and as the
Collateral Agent (the “Agent”).

 

Pursuant to Section 2.1(b) of the Note Purchase Agreement, the Issuer desires
that the Purchasers purchase notes issued by the Issuer in accordance with the
applicable terms and conditions of the Note Purchase Agreement on [mm/dd/yy]
(the “Purchase Date”):

 

☐            Base Rate Credit Extensions:

$[___,___,___]

☐            Eurodollar Rate Credit Extensions, with an initial Interest Period
of 3 month(s):

$[___,___,___]

 

Proceeds from the purchase of the Notes requested on the Purchase Date are to be
made available to the Issuer at the following account:

 



  Bank Name:       Bank Address:       ABA Number:       Account Number:      
Attention:       Reference:    

 

[Signature Page Follows]

 

 

1 Pursuant to Section 2.1(b)(i), to be delivered to the Note Agent no later than
three Business Days prior to the Closing Date (or such shorter period as may be
acceptable to the Note Agent).



 

[Signature Page to Funding Notice]

 





 

 

Date: [mm/dd/yy]

 

  GAMING ACQUISITIONS LIMITED         By:     Name:   Title:



 

[Signature Page to Funding Notice]

 





 

 

EXHIBIT A-2 TO
NOTE PURCHASE AGREEMENT

 

CONVERSION/CONTINUATION NOTICE

 

[_____ __], 20[__]2

 

Reference is made to the Note Purchase Agreement and Guaranty, dated as of
August 13, 2018 (as it may be amended, supplemented or otherwise modified from
time to time, the “Note Purchase Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
GAMING ACQUISITIONS LIMITED, a limited liability company formed under the laws
of England and Wales (the “Issuer”), INSPIRED ENTERTAINMENT, INC., a corporation
formed under the laws of Delaware (“Holdings”), HOLDINGS AND CERTAIN
SUBSIDIARIES OF HOLDINGS] as Guarantors, the Purchasers party thereto from time
to time and CORTLAND CAPITAL MARKET SERVICES LLC as the Note Agent and as the
Collateral Agent (the “Agent”).

 

Pursuant to Section 2.6 of the Note Purchase Agreement, the Issuer hereby
irrevocably notifies the Agent that the Issuer desires to convert or to continue
the following Notes, each such conversion and/or continuation to be effective as
of [mm/dd/yy]:

 

$[___,___,___]   Eurodollar Rate Credit Extensions to be continued with Interest
Period of 3 month(s) $[___,___,___]   Base Rate Credit Extensions to be
converted to Eurodollar Rate Credit Extensions with Interest Period of 3
month(s) $[___,___,___]   Eurodollar Rate Credit Extensions to be converted to
Base Rate Credit Extensions

 

The Issuer hereby certifies that as of the date hereof, no event has occurred
and is continuing or would result from the consummation of the conversion and/or
continuation contemplated hereby that would constitute an Event of Default.

 

[Signature Page Follows]

 

 

2 Pursuant to Section 2.6(b), to be delivered to the Agents no later than 10:00
(a.m.) (New York City time) at least one Business Day in advance of the proposed
conversion date (in the case of a conversion to a Base Rate Credit Extension)
and at least three Business Days in advance of the proposed
conversion/continuation date (in the case of a conversion to, or a continuation
of, a Eurodollar Rate Credit Extension).

 

EXHIBIT A-2-1

 

 

Date: [mm/dd/yy]

 

  GAMING ACQUISITIONS LIMITED         By:     Name:   Title:







 

[Signature Page to Conversion/Continuation Notice]

 





 

 

EXHIBIT B TO
NOTE PURCHASE AGREEMENT

 

FORM OF NOTE

 

THE SECURITY REPRESENTED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR QUALIFIED
UNDER ANY STATE SECURITIES LAWS AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE
DISPOSED OF EXCEPT WHILE A REGISTRATION STATEMENT IS IN EFFECT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS. THE HOLDER OF THIS SECURITY IS SUBJECT TO THE TERMS OF
THE NOTE PURCHASE AGREEMENT AND GUARANTY, DATED AS OF AUGUST 13, 2018 (THE “NOTE
PURCHASE AGREEMENT”), AMONG GAMING ACQUISITIONS LIMITED, A LIMITED LIABILITY
COMPANY FORMED UNDER THE LAWS OF ENGLAND AND WALES (THE “ISSUER”), INSPIRED
ENTERTAINMENT, INC., A CORPORATION FORMED UNDER THE LAWS OF DELAWARE
(“HOLDINGS”), THE PURCHASERS NAMED THEREIN (THE “PURCHASERS”) AND CORTLAND
CAPITAL MARKET SERVICES LLC (THE “NOTE AGENT AND COLLATERAL AGENT”). A COPY OF
SUCH NOTE PURCHASE AGREEMENT IS AVAILABLE AT THE OFFICES OF THE ISSUER.

 

THIS NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) FOR UNITED STATES
FEDERAL INCOME TAX PURPOSES. THE ISSUE PRICE, AMOUNT OF OID, ISSUE DATE AND
YIELD TO MATURITY OF THIS NOTE MAY BE OBTAINED BY WRITING TO THE COMPANY (AS
DEFINED BELOW) AT 966 CRAFTS RUN ROAD, MAIDSVILLE, WV 26541.

 

$[___,___,___]1  [____], 20[__]New York, New York

 

FOR VALUE RECEIVED, the Issuer promises to pay [________], a [________] (the
“Payee”) or its registered assigns the principal amount of [_][DOLLARS]
($[___,___,___][_]) or, if less, the aggregate unpaid principal amount owing
hereunder.

 

The Issuer also promises to pay interest (computed (i) in the case of Base Rate
Credit Extensions on the basis of a 365 day or 366 day year, as the case may be,
and (ii) in the case of Eurodollar Rate Credit Extensions, on the basis of a 360
day year, in each case for the actual number of days elapsed in the period
during which it accrues) on the unpaid principal amount hereof and any overdue
interest, from the date hereof until Paid in Full, at the rates set forth below
and at the times which shall be determined in accordance with the provisions of
that certain Note Purchase Agreement and Guaranty, dated as of August 13, 2018
(as it may be amended, supplemented or otherwise modified, the “Note Purchase
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among the Issuer, Holdings, Holdings and
certain subsidiaries of Holdings, as Guarantors, the Purchasers party thereto
from time to time and CORTLAND CAPITAL MARKET SERVICES LLC as the Note Agent and
as the Collateral Agent.

 

This Note shall bear interest as follows: (i) if a Base Rate Extension, at the
Base Rate plus 8.00% per annum or (ii) if a Eurodollar Rate Credit Extension, at
the Adjusted Eurodollar Rate plus at 9.00% per annum. This Note (this “Note”) is
in the aggregate principal amount set forth above and is issued pursuant to and
entitled to the benefits of the Note Purchase Agreement, to which reference is
hereby made for a more complete statement of the terms and conditions under
which the Note evidenced hereby was made and is to be repaid.

 

 

1 NTD: Purchaser’s Commitment.

 

EXHIBIT B-1

 

 

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of the Note Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Note Purchase
Agreement. Unless and until an Assignment Agreement effecting the assignment or
transfer of the obligations evidenced hereby shall have been accepted by the
Note Agent and recorded in the Register, the Issuer, each Agent and the
Purchasers shall be entitled to deem and treat Payee as the owner and holder of
this Note and the obligations evidenced hereby.

 

Payee hereby agrees, by its acceptance hereof, that before disposing of this
Note or any part hereof it will make a notation hereon of all principal payments
previously made hereunder and of the date to which interest hereon has been
paid; provided, the failure to make a notation of any payment made on this Note
shall not limit or otherwise affect the obligations of the Issuer hereunder with
respect to payments of principal of or interest on this Note.

 

This Note is subject to mandatory prepayment and to prepayment at the option of
Issuer, each as provided in the Note Purchase Agreement, with such Prepayment
Premium and Exit Premium as provided therein.

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE ISSUER AND PAYEE HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF
THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE
OF NEW YORK.

 

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions, at the default rates and with the effect provided in the Note
Purchase Agreement.

 

The terms of this Note are subject to amendment only in the manner provided in
the Note Purchase Agreement.

 

No reference herein to the Note Purchase Agreement and no provision of this Note
or the Note Purchase Agreement shall alter or impair the obligations of the
Issuer, which are absolute and unconditional, to pay the principal of and
interest on this Note at the place, at the respective times, and in the currency
herein prescribed.

 

The Issuer promises to pay all reasonable and documented out-of-pocket costs and
expenses, including reasonable and documented out-of-pocket attorneys’ fees, all
as provided in the Note Purchase Agreement, incurred in the collection and
enforcement of this Note. The Issuer and any endorsers of this Note hereby
consent to renewals and extensions of time at or after the maturity hereof,
without notice, and hereby waive diligence, presentment, protest, demand notice
of every kind and, to the full extent permitted by law, the right to plead any
statute of limitations as a defense to any demand hereunder.

 

To the extent any provisions of the Note is inconsistent or conflicts with the
Note Purchase Agreement, the Note Purchase Agreement shall control.

 

[Signature Page Follows]

 

EXHIBIT B-2

 

 

IN WITNESS WHEREOF, the undersigned has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date first written
above.

 

  GAMING ACQUISITIONS LIMITED             By:       Name:     Title:  



 

[Signature Page to Note]

 





 

 

EXHIBIT C TO
NOTE PURCHASE AGREEMENT

 

COMPLIANCE CERTIFICATE

 

[_____ __], 20[__]

 

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

 

1.       I am the Chief Financial Officer of INSPIRED ENTERTAINMENT, INC., a
corporation formed under the laws of Delaware (“Holdings”).

 

2.       I have reviewed the terms of that certain Note Purchase Agreement and
Guaranty dated as of August 13, 2018 (as it may be amended, supplemented or
otherwise modified, the “Note Purchase Agreement”), by and among GAMING
ACQUISITIONS LIMITED, a limited liability company formed under the laws of
England and Wales (the “Issuer”), Holdings, HOLDINGS AND CERTAIN SUBSIDIARIES OF
HOLDINGS as Guarantors, the Purchasers party thereto from time to time and
CORTLAND CAPITAL MARKET SERVICES LLC as the Note Agent and as the Collateral
Agent and I have made, or have caused to be made under my supervision, a review
in reasonable detail of the transactions and condition of Holdings and its
Subsidiaries during the accounting period covered by the attached financial
statements.

 

3.       The examination described in paragraph 2 above did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Event of Default or Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate, except as set forth in a separate attachment, if any, to
this Compliance Certificate, describing in reasonable detail, the nature of the
condition or event, the period during which it existed and the action which
Issuer has taken, is taking, or proposes to take with respect to each such
condition or event.

 

4.        The foregoing certifications, together with the computations set forth
in the Annex A hereto and the financial statements delivered with this
Compliance Certificate in support hereof, are made and delivered on the date
first written above pursuant to Section 5.1(d) of the Note Purchase Agreement.

 

5. [There has been no change in the information provided in the Perfection
Certificate delivered on [___].][Attached hereto as Annex B are changes to the
information provided in the Perfection Certificate delivered on [___].]

 

[Signature Page Follows]

 

EXHIBIT C-1

 



        INSPIRED ENTERTAINMENT, INC.         By:     Name:   Title: Chief
Financial Officer

 

[Signature Page to Compliance Certificate]

 





 

 

ANNEX A TO
COMPLIANCE CERTIFICATE1

 

FOR THE FISCAL [QUARTER] [YEAR] ENDING [mm/dd/yy].

 

1.Total Leverage Ratio

 

A.          Calculation of Consolidated Total Debt           “Consolidated Total
Debt” means, at any time, the aggregate amount of all:  

(i)     indebtedness for borrowed money

  $____________      

(ii)    that portion of obligations with respect to Capital Leases that is
properly classified as a liability on a balance sheet in conformity with GAAP
and

  $____________      

(iii)   all purchase money Indebtedness, at such time of Holdings and its
Subsidiaries (determined on a consolidated basis)

  $____________       Consolidated Total Debt (i) + (ii) + (iii) =  
$____________       B.          Calculation of Consolidated Adjusted EBITDA    
      “Consolidated Adjusted EBITDA” means, for any period, an amount determined
for Holdings and its Subsidiaries, on a consolidated basis and without
duplication equal to:           (i) “Consolidated Net Income”, which means, for
any period           the net income (or loss) of Holdings and its Subsidiaries
on a consolidated basis for such period taken as a single accounting period
determined in conformity with GAAP, minus   $____________       2.           (a)
the income (or loss) of any Person (other than a Subsidiary of Holdings) in
which any other Person (other than Holdings or any of its Subsidiaries) has a
joint interest, except to the extent of the amount of dividends or other
distributions actually paid to Holdings or any of its Subsidiaries by such
Person during such period   $____________       3.           (b) except to the
extent permitted to be included pursuant to Section 1.4, the income (or loss) of
any Person accrued prior to the date it becomes a Subsidiary of Holdings or is
merged into or consolidated with Holdings or any of its Subsidiaries or that
Person’s assets are acquired by Holdings or any of its Subsidiaries  
$____________       4.           (c) the income of any Subsidiary of Holdings
that is not a Credit Party to the extent that the declaration or payment of
dividends or similar distributions by that Subsidiary of that income is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary   $____________

 

 

1 This Annex A to the Compliance Certificate has been prepared for convenience
only, and is not to affect, or to be taken into consideration in interpreting
the terms of the Note Purchase Agreement. In the event of any conflict between
the terms of this Annex A and the terms of the Note Purchase Agreement, the
terms of the Note Purchase Agreement shall govern and control, and the terms of
this Annex A are to be modified accordingly.

 

EXHIBIT C-3

 

 

      5.           (d) any after-tax gains or losses attributable to Asset Sales
or returned surplus assets of any Pension Plan   $____________      
6.           (e) the income (or loss) attributable to the early extinguishment
of Indebtedness, and   $____________       7.           (f) other
income/expenses representing the expected return on Pension Plan assets less
interest cost, shown within “All Other Income/Expense” in Holdings’ publicly
filed financial statements   $____________       8.           Total sum for
Consolidated Net Income =   $____________       plus, to the extent reducing
Consolidated Net Income, the sum, without duplication, of amounts for:          
(a) Consolidated Interest Expense   $____________       (b) provisions for taxes
based on income   $____________       (c) total depreciation expense  
$____________       (d) total amortization expense   $____________       (e)
other non-Cash charges reducing Consolidated Net Income (excluding any such
non-Cash charge to the extent that it represents an accrual or reserve for
potential Cash charge in any future period but including an amount not to exceed
$2,000,000 in the relevant Test Period for any amortization of a prepaid Cash
charge that was paid in a prior period)   $____________       (f) (1) any
non-cash charges or expenses incurred pursuant to any management equity plan or
stock option plan or other management or employee benefit plan or agreement,
pension plan, any stock subscription or shareholder agreement or any distributor
equity plan or agreement, (2) any charges, costs, expenses, accruals or reserves
in connection with the rollover, acceleration or payout of equity interests held
by management, in each case under this clause (2), to the extent such charges,
costs, expenses, accruals or reserves are funded with net cash proceeds
contributed to Holdings as a capital contribution or as a result of the sale or
issuance of Equity Interests (other than Disqualified Equity Interests) of
Holdings utilized for purposes of funding such item and (3) any cash income
taxes paid by Holdings in respect of the management equity transactions
described in clause (2)   $____________       (g) (1) the fees, premiums,
expenses and other transaction costs incurred in connection with this Agreement
and the Refinancing Transactions (including to fund any OID and upfront fees),
(2) transaction fees, costs and expenses incurred in connection with incurrence
(or modification) of Indebtedness or Permitted Acquisitions (or any such
transaction proposed and not consummated), (3) transaction fees, costs and
expenses incurred in connection with any other acquisitions in an amount not to
exceed $500,000 in the aggregate for the relevant Test Period, (4) transaction
fees, costs and expenses incurred in connection with the consummation of any
Investment (other than Investments in Cash Equivalents or Permitted
Acquisitions), Dispositions, Restricted Payments, Equity Issuances or capital
contributions in an amount not to exceed $500,000 in the aggregate for the
relevant Test Period and (5) fees, costs and expenses to the extent reimbursable
by third parties pursuant to indemnification provisions or similar agreements or
insurance; provided, in respect of any fees, costs and expenses added back
pursuant to this clause (5), the Issuer in good faith expects to receive
reimbursement for such fees, costs and expenses within the next four (4) Fiscal
Quarters (it being understood that to the extent not actually received within
such Fiscal Quarters, such reimbursement amounts shall be deducted in
calculating EBITDA for such Fiscal Quarters   $____________

 

EXHIBIT C-B-1

 

 

       (h) any non-cash charges, expenses or negative adjustments (or minus
non-cash gains or positive adjustments) relating to any adjustments arising by
reason of the application of certain accounting principles with respect to ASC
805 (relating to changes in accounting for earn-out obligations)   $____________
      (i) any extraordinary, unusual, one-time or non-recurring items, or any
costs, charges, accruals, reserves or expenses attributable to the undertaking
and/or implementation of cost savings initiatives, operating expense reductions,
transition, business optimization and other restructuring and integration costs,
charges, accruals, reserves and expenses, including inventory optimization
programs, software development costs, costs related to the closure or
consolidation of facilities and curtailments (including the cessation of the
Mexican server-based gaming division), costs related to the entry into new
markets, consulting fees, signing costs, retention or completion bonuses,
relocation expenses, and modifications to pension and post-retirement employee
benefit plans, new systems design and implementation costs and project startup
costs) but excluding the costs, expenses and charges of any implemented
severance program; provided that the amounts added to the calculation of
Consolidated Adjusted EBITDA pursuant to this clause (i) for the relevant Test
Period shall not exceed $2,000,000 in the aggregate   $____________       (j)
costs, expenses and charges of any implemented severance program incurred in
such Test Period   $____________       (k) costs and expenses associated with
maintaining and administering Pension Plans in an amount not to exceed $250,000
in the relevant Test Period, plus or minus amortization of pension scheme net
loss   $____________       (l) proceeds of business interruption insurance in an
amount representing the earnings for the applicable period that such proceeds
are intended to replace (whether or not then received, so long as the Issuer in
good faith expects to receive the same within the next two (2) Fiscal Quarters
(it being understood that to the extent not actually received within such Fiscal
Quarters, such reimbursement amounts shall be deducted in calculating
Consolidated Adjusted EBITDA for such Fiscal Quarters), and   $____________    
  (m) one-time gaming related taxes (other than on profits) or duties, or VAT
payable in connection with a change in law   $____________

 

EXHIBIT C-B-1

 

 

      Total sum for (i) =   $____________       minus           (ii) non-Cash
gains increasing Consolidated Net Income for such period (excluding any such
non-Cash gain to the extent it represents the reversal of an accrual or reserve
for potential Cash item in any prior period)   $____________       plus (to the
extent deducted in calculating Consolidated Net Income) or minus (to the extent
included in calculating Consolidated Net Income), as applicable, the sum of:    
      (a) any non-cash impairment charge or asset write-off (other than accounts
receivable or inventory and the amortization of intangibles)   $____________    
  (b) the amount of any expense or deduction (or any gain or income) associated
with any Subsidiary attributable to non-controlling interests or minority
interests of third parties   $____________       (c) extraordinary, unusual,
one-time or non-recurring costs and payments, outside of the ordinary course of
business, in respect of actual or prospective legal settlements, fines,
judgments or orders   $____________       (d) net gains or losses in the fair
market value of any Hedging Agreements, and   $____________       (e) unrealized
or realized net foreign currency translation or transaction gains or losses
impacting net income (including, without limitation, currency remeasurements of
indebtedness and any net gains or losses from Hedging Agreements for currency
exchange risk associated with the above or any other currency related risk)   

$____________

 

      Total sum for (ii) =   $____________       Consolidated Adjusted EBITDA =
(i) - (ii)   $____________       Total Leverage Ratio: the ratio of A:B  
______:______       Required to be tested pursuant to Section 6.7(a)   [Yes/No]
      If required to be tested, in compliance   [Yes/No]

EXHIBIT C-B-1

 

      

9.       Fixed Charge Coverage Ratio

 

A. (i) the sum, without duplication, of the amounts determined for Holdings and
its Subsidiaries on a consolidated basis for the relevant Test Period equal to:
  (a) “Net Cash Provided by Operating Activities” in accordance with GAAP plus  
$____________       (b) in each case, to the extent reducing “Net Cash Provided
by Operating Activities”     $____________       (1) cash expenditures in
respect of any extraordinary, exceptional or unusual items in an amount not to
exceed $2,000,000 in any Test Period            $____________       (2) the cash
expenditures made with respect to the early extinguishment or conversion of
Indebtedness, obligations under Hedging Agreements or other derivative
instruments, in each case, to the extent approved by the Requisite Purchasers  
$____________       (3) reasonable fees, expenses or charges incurred in
connection with any Permitted Acquisition   $____________       (4) cash
payments made by Holdings and its Subsidiaries during the relevant Test Period
into a Foreign Plan in an amount not to exceed the mandatory contributions with
respect to such Foreign Plan as are required to be paid during such Test Period
     $____________       (5) “Cash Paid During the Period for Income Taxes” in
accordance with GAAP and (6) “Cash Paid During the Period for Interest” in
accordance with GAAP and   $____________       (6) “Cash Paid During the Period
for Interest” in accordance with GAAP     $____________       minus          
(c)           (1) Consolidated Maintenance Capital Expenditures and  
$____________       (2) any upfront cash receipts received in respect of the
expenditures described in clause (ii) of the definition of Consolidated Growth
Capital Expenditures                         $____________       Total sum for
“A” =   $____________       B.          Calculation of Consolidated Fixed
Charges           “Consolidated Fixed Charges” means for any period, the sum,
without duplication, of the amounts determined for Holdings and its Subsidiaries
on a consolidated basis equal to           (i) “Cash Paid During the Period for
Interest” plus   $____________       (ii) “Cash Paid During the Period for
Income Taxes” plus   $____________

 

EXHIBIT C-B-1

 

 

(iii) cash payments made by Holdings and its Subsidiaries during the relevant
Test Period into a Foreign Plan in an amount not to exceed the mandatory
contributions with respect to such Foreign Plan as are required to be paid
during such Test Period.   $ ____________       Total sum for “B” =  
$ ____________       Fixed Charge Coverage Ratio: the ratio of A:B  
______:______       Required to be tested pursuant to Section 6.7(b)   [Yes/No]
      If required to be tested, in compliance   [Yes/No]

 

EXHIBIT C-B-1

 

 

ANNEX B TO
COMPLIANCE CERTIFICATE

 

[CHANGES TO PERFECTION CERTIFICATE]

 

[None.][Describe changes]

 

EXHIBIT C-B-1

 

 

EXHIBIT D TO
NOTE PURCHASE AGREEMENT

 

ASSIGNMENT AGREEMENT

 

This Assignment Agreement (this “Assignment”) is dated as of the Effective Date
set forth below and is entered into by and between [Insert Name of Assignor]
(the “Assignor”) and [Insert Name of Assignee] (the “Assignee”). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Note Purchase Agreement and Guaranty identified below, receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment as if set forth herein in
full.

 For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Note Purchase Agreement, as of the Effective Date inserted by
the Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Purchaser under the Note Purchase Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of the
Assignor’s outstanding rights and obligations under the Note Purchase Agreement
identified below, and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Purchaser) against any Person, whether known or
unknown, arising under or in connection with the Note Purchase Agreement, any
other documents or instruments delivered pursuant thereto or the note
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment,
without representation or warranty by the Assignor.

 

1. Assignor: ______________________   2. Assignee:

______________________ [and is an Affiliate/Related Fund1 of [identify the
Purchaser]] [Assignor is not a Defaulting Purchaser]

 

Markit Entity Identifier (if any): ______________________

 

3. Issuer: Gaming Acquisitions Limited, a limited liability company formed under
the laws of England and Wales 4. Agent: Cortland Capital Market Services LLC, as
the note agent and collateral agent under the Note Purchase Agreement 5. Note
Purchase Agreement and Guaranty: Note Purchase Agreement and Guaranty dated as
of August 13, 2018, by and among the Issuer, Inspired Entertainment, Inc., a
corporation formed under the laws of Delaware (“Holdings”), Holdings and certain
subsidiaries of Holdings, as Guarantors, the Purchasers party thereto from time
to time and the Agent, as amended, restated, supplemented or otherwise modified
from time to time.

 



 



1Select as applicable.

 



 EXHIBIT D-1



 

6.Assigned Interest:

 

Aggregate Amount of Notes for all Purchasers Amount of Notes Assigned Percentage
of Notes Assigned2 $______________ $______________ ____________%

 

Effective Date: [______________], 20[__] [TO BE INSERTED BY THE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

7.Notice and Wire Instructions:

 



[NAME OF ASSIGNOR]   [NAME OF ASSIGNEE]           Notices:     Notices:        
                                  Attention:     Attention:     Telecopier:    
Telecopier:               with a copy to:   with a copy to:                    
                    Attention:     Attention:     Telecopier:     Telecopier:  
            Wire Instructions:   Wire Instructions:  



 

[Signature Page Follows]

 



 



2Set forth, to at least 9 decimals, as a percentage of the Commitment/Notes of
all the Purchasers thereunder.

 

 EXHIBIT D-2



 

The terms set forth in this Assignment are hereby agreed to:

 



  ASSIGNOR     [NAME OF ASSIGNOR]           By:       Title:            
ASSIGNEE     [NAME OF ASSIGNEE]             By:       Title:  



  

[Consented to and Accepted:

 

CORTLAND CAPITAL MARKET SERVICES LLC
as Agent

 



By:     Title:]1         [GAMING ACQUISITIONS LIMITED]   as Issuer         By:  
  Title:]2  

 



 



1        To be added only if the assignment is not to (i) an existing Purchaser,
(ii) an Affiliate of an existing Purchaser or (iii) a Related Fund.



2        To be added only if the assignment is there is no existing Event of
Default.

 

[Signature Page to Assignment and Assumption Agreement]

 

 

 



 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT

 

Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Credit Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Note Purchase Agreement and Guaranty or any other instrument or document
delivered pursuant thereto, other than this Assignment (herein collectively the
“Credit Documents”), or any collateral thereunder, (iii) the financial condition
of Issuer, any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Credit Document or (iv) the performance or observance by
Issuer, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

 

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Purchaser under the Note Purchase Agreement and Guaranty, (ii) it meets
all requirements of an Eligible Assignee under the Note Purchase Agreement and
Guaranty, (iii) from and after the Effective Date, it shall be bound by the
provisions of the Note Purchase Agreement and Guaranty and the other Credit
Documents as a Purchaser thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Purchaser thereunder, (iv) it is sophisticated
with respect to decisions to acquire assets of the type represented by the
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire the Assigned Interest, is experienced in acquiring
assets of such type, (v) it has received a copy of the Note Purchase Agreement
and Guaranty, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements and other reports delivered
pursuant to Section 5.1 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Agent or any other Purchaser
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Assignment and to
purchase the Assigned Interest, (vii) if the Assignee is not a Purchaser, it has
delivered to the Agent all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT
Act, an Administrative Questionnaire in which the assignee designates one or
more credit contacts to whom all syndicate-level information will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and requirements of applicable law, including federal,
state and foreign securities laws and, if applicable, the processing and
registration fee referred to in Section 10.6(d) of the Note Purchase Agreement
and Guaranty, and (viii) each of the representations and warranties contained in
Section 4A of the Note Purchase Agreement and Guaranty is true and correct as if
such representations and warranties were being made as of the Assignment
Effective Date; and (b) agrees that (i) it will, independently and without
reliance on the Agent, the Assignor or any other Purchaser, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Purchaser; and (c) appoints and authorizes the Agent to
take such action as agent on its behalf and to exercise such powers under the
Note Purchase Agreement and Guaranty and the other Credit Documents as are
delegated to the Agent by the terms thereof, together with such powers as are
reasonably incidental thereto.

 



EXHIBIT D-A-1 



 

Payments. All payments with respect to the Assigned Interests shall be made on
the Effective Date as follows:

 

From and after the Effective Date, the Agent shall make all payments in respect
of the Assigned Interest (including payments of principal, interest, fees and
other amounts) to the Assignor for amounts which have accrued to but excluding
the Effective Date and to the Assignee for amounts which have accrued from and
after the Effective Date. Notwithstanding the foregoing, the Agent shall make
all payments of interest, fees or other amounts paid or payable in kind from and
after the Effective Date to the Assignee.

 

General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment shall be governed by,
and construed in accordance with, the internal laws of the State of New York
without regard to conflict of laws principles thereof.

 

EXHIBIT D-A-2 



 

EXHIBIT E TO

NOTE PURCHASE AGREEMENT

 

[RESERVED]

 

EXHIBIT E-4 



 

EXHIBIT F-1 TO
NOTE PURCHASE AGREEMENT

 

CLOSING DATE CERTIFICATE

 

[______], 20[__]

 

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

 

1.             I am the [_________] of INSPIRED ENTERTAINMENT, INC., a
corporation formed under the laws of Delaware (“Holdings”) and GAMING
ACQUISITIONS LIMITED, a company formed under the laws of England and Wales (the
“Issuer”).

 

2.             I have reviewed the terms of Section 3 of the Note Purchase
Agreement and Guaranty, dated as of August 13, 2018 (as it may be amended,
supplemented or otherwise modified, the “Note Purchase Agreement”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), by and among the Issuer, Holdings, Holdings and certain subsidiaries
of Holdings, as Guarantors, the Purchasers party thereto from time to time and
CORTLAND CAPITAL MARKET SERVICES LLC as the Note Agent and as the Collateral
Agent (the “Agent”), and the definitions and provisions contained in such Note
Purchase Agreement relating thereto, and in my opinion I have made, or have
caused to be made under my supervision, such examination or investigation as is
necessary to enable me to express an informed opinion as to the matters referred
to herein.

 

3.             Based upon my review and examination described in Paragraph 2
above, I certify, in my capacity as an officer of Holdings and the Issuer and
not in any individual capacity, on behalf of Holdings and the Issuer, that as of
the date hereof:

 

(i)       the representations and warranties contained in each of the Credit
Documents are true and correct in all material respects (or, if qualified by
“materiality”, “Material Adverse Effect” or similar language, in all respects
(after giving effect to such qualification)) on and as of the Closing Date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties are true and
correct in all respects on and as of such earlier date; provided that, in each
case, such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof;

 

(ii)       since September 30, 2017, there has not have occurred any event that
has resulted in or could reasonably be expected to result in a Material Adverse
Effect.

 

[Signature Page Follows]

 

EXHIBIT F-1-1 



 

The foregoing certifications are made and delivered as of the first date written
above.

 



  INSPIRED ENTERTAINMENT, INC.   GAMING ACQUISITIONS LIMITED           Name:  
Title:



 

EXHIBIT F-1-1 



 

EXHIBIT F-2 TO
NOTE PURCHASE AGREEMENT

 

SOLVENCY CERTIFICATE

 

[______], 20[__]

 

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

 

1.       I am the [chief financial officer][treasurer] of INSPIRED
ENTERTAINMENT, INC., a corporation formed under the laws of Delaware
(“Holdings”) and GAMING ACQUISITIONS LIMITED, a limited liability company formed
under the laws of England and Wales (the “Issuer”).

 

2.       Reference is made to that certain Note Purchase Agreement and Guaranty,
dated as of August 13, 2018 (as it may be amended, supplemented or otherwise
modified, the “Note Purchase Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among the
Issuer, Holdings, Holdings and certain subsidiaries of Holdings, as Guarantors,
the Purchasers party thereto from time to time, CORTLAND CAPITAL MARKET SERVICES
LLC as the Note Agent and as the Collateral Agent (the “Agent”).

 

3.       I have reviewed the terms of Sections 3 and 4 of the Note Purchase
Agreement and the definitions and provisions contained in the Note Purchase
Agreement relating thereto, and, in my opinion, have made, or have caused to be
made under my supervision, such examination or investigation as is necessary to
enable me to express an informed opinion as to the matters referred to herein.

 

4.       Based upon my review and examination described in paragraph 3 above, I
certify, in my capacity as an officer of Holdings and the Issuer and not in any
individual capacity, that as of the date hereof, after giving effect to the
consummation of the Refinancing Transactions the Credit Parties are, on a
consolidated basis, Solvent.

 

[Signature Page Follows]

 

EXHIBIT F-2-1 



 

The foregoing certifications are made and delivered as of the date first written
above.

  

  INSPIRED ENTERTAINMENT, INC.   GAMING ACQUISITIONS LIMITED           Name:  
Title:

 

[Signature Page to Solvency Certificate]

  

 



 

EXHIBIT G TO
NOTE PURCHASE AGREEMENT

 

COUNTERPART AGREEMENT

 

This COUNTERPART AGREEMENT, dated [mm/dd/yy] (this “Counterpart Agreement”) is
delivered pursuant to that certain Note Purchase Agreement and Guaranty, dated
as of August 13, 2018 (as it may be amended, supplemented or otherwise modified,
the “Note Purchase Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among GAMING
ACQUISITIONS LIMITED, a limited liability company formed under the laws of
England and Wales (the “Issuer”), INSPIRED ENTERTAINMENT, INC. a corporation
formed under the laws of Delaware (“Holdings”), HOLDINGS AND CERTAIN
SUBSIDIARIES OF HOLDINGS as Guarantors, the Purchasers party thereto from time
to time and CORTLAND CAPITAL MARKET SERVICES LLC as the Note Agent and as the
Collateral Agent (the “Agent”).

 

Section 1. Pursuant to Section 5.10 of the Note Purchase Agreement, the
undersigned hereby:

 

(a)       agrees that this Counterpart Agreement may be attached to the Note
Purchase Agreement and that by the execution and delivery hereof, the
undersigned becomes a Guarantor under the Note Purchase Agreement and agrees to
be bound by all of the terms thereof;

 

(b)       represents and warrants that each of the representations and
warranties set forth in the Note Purchase Agreement and each other Credit
Document and applicable to the undersigned is true and correct in all material
respects both before and after giving effect to this Counterpart Agreement,
except to the extent that any such representation and warranty relates solely to
any earlier date, in which case such representation and warranty is true and
correct in all material respects as of such earlier date; provided that, in each
case, such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof;

 

(c)       no event has occurred or is continuing as of the date hereof, or will
result from the transactions contemplated hereby on the date hereof, that would
constitute an Event of Default or a Default;

 

(d)       agrees to irrevocably and unconditionally guaranty the due and
punctual Payment in Full of all Obligations when the same shall become due,
whether at stated maturity, upon required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)) in accordance with and pursuant to Section 7 of the Note
Purchase Agreement;

 

(e)       (i) agrees that this counterpart may be attached to the Security
Agreement, (ii) agrees that the undersigned will become an [Obligor/Grantor]
under the Security Agreements (as applicable) and will comply with all the terms
and conditions of the Security Agreements (as applicable) as if it were an
original signatory thereto, (iii) grants to the Collateral Agent, for the
benefit of the Secured Parties, a security interest in all of the undersigned’s
right, title and interest in and to all “Collateral” (as such term is defined in
the Security Agreements (as applicable)) of the undersigned, in each case
whether now or hereafter existing or in which the undersigned now has or
hereafter acquires an interest and wherever the same may be located and (iv)
delivers to the Collateral Agent supplements to all schedules attached to the
Security Agreements (as applicable). All such Collateral shall be deemed to be
part of the “Collateral” and hereafter subject to each of the terms and
conditions of the Security Agreement; and

 

[Signature Page to Solvency Certificate]

 



 



 

(f)        agrees that (i) this counterpart may be attached to the Intercreditor
Agreement and (ii) the undersigned will become a party to the Intercreditor
Agreement and will comply with all the terms and conditions of the Intercreditor
Agreement as if it were an original signatory thereto.

 

Section 2. The undersigned agrees from time to time, upon the reasonable request
of the Agent, to take such additional actions and to execute and deliver such
additional documents and instruments as the Agent may request to effect the
transactions contemplated by, and to carry out the intent of, this Counterpart
Agreement. Neither this Counterpart Agreement nor any term hereof may be
changed, waived, discharged or terminated, except by an instrument in writing
signed by the Agent and the party (including, if applicable, any party required
to evidence its consent to or acceptance of this Counterpart Agreement) against
whom enforcement of such change, waiver, discharge or termination is sought. Any
notice or other communication herein required or permitted to be given shall be
given pursuant to Section 10.1 of the Note Purchase Agreement, and all for
purposes thereof, the notice address of the undersigned shall be the address as
set forth on the signature page hereof. In case any provision in or obligation
under this Counterpart Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

THIS COUNTERPART AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

[Signature Page Follows]

 

EXHIBIT G-2 



 

IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.

 



  [NAME OF SUBSIDIARY]             By:       Name:     Title:  



 



Address for Notices:                       Attention:     Telecopier        
with a copy to:                       Attention:     Telecopier  



 

ACKNOWLEDGED AND ACCEPTED,
as of the date above first written:

 

CORTLAND CAPITAL MARKET SERVICES LLC
as the Note Agent and as the Collateral Agent

 



By:     Name:   Title:  





 



[Signature Page To Counterpart Agreement]

 

 



 

EXHIBIT H TO
NOTE PURCHASE AGREEMENT

 

SECURITY AGREEMENT 

 

[Separately Attached]

 

EXHIBIT H-1

 

 

EXHIBIT I TO
NOTE PURCHASE AGREEMENT

 

[RESERVED]

 

EXHIBIT I-A-1

 

 

EXHIBIT J TO 

NOTE PURCHASE AGREEMENT

 

LANDLORD CONSENT AND SUBORDINATION

 

This Landlord Consent and Subordination (this “Consent”) is made and entered
into this __ day of [______________], 20[__] by [___], a [____] organized under
the laws of the State of [____] (“Landlord”), for the benefit of and CORTLAND
CAPITAL MARKET SERVICES LLC (“Agent”), in its capacity as agent for the several
financial institutions from time to time party to the Note Purchase Agreement
referenced below (the “Purchasers”), and the Purchasers.

 

BACKGROUND

 

A.          Landlord is the owner of those certain premises, and improvements
thereon, located at [____________________] (the “Premises”), and
[______________], a [______________] (“Tenant”) is Lessee and tenant of such
Premises pursuant to a certain lease agreement (the “Lease”).

 

B.           Tenant and certain of Tenant’s affiliates are parties to that
certain Note Purchase Agreement and Guaranty dated as of August 13, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Note Purchase Agreement”), with Agent and the Purchasers pursuant to which the
Purchasers have made and may continue to make certain financial accommodations
to or for the benefit of Tenant and under which Tenant has or will incur
obligations to the Purchasers (all such obligations now existing or hereafter
arising, together with interest thereon and other fees and charges in connection
therewith, being referred to hereinafter collectively as the “Obligations”).

 

C.           Tenant and certain of Tenant’s affiliates are parties to that
certain [__________] dated as of [______], 20[__] (as amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”),
in favor of Agent on behalf of itself and the Purchasers, pursuant to which the
Obligations are secured by, inter alia, all tangible and intangible personal
property of Tenant, whether now owned or subsequently acquired (collectively,
the “Personal Property”). The Personal Property specifically excludes the land,
building, and other improvements owned by Landlord which constitute the
Premises.

 

D.          Agent and the Purchasers have requested in connection with the
extension of such financial accommodations to Tenant under the Note Purchase
Agreement that Landlord enter into this Consent.

 

In consideration of the preceding background and the agreements hereinafter set
forth, and intending to be legally bound, the parties hereby agree as follows:

 

1.          Landlord hereby acknowledges and agrees to the first and prior right
and security interest of Agent, for the benefit of the Secured Parties, in the
Personal Property and to the Agent’s exclusive rights to collect, foreclose
upon, sell, transfer, liquidate or otherwise dispose of the Personal Property
pursuant to the Note Purchase Agreement (collectively, the “Purchaser’s Security
Interest”). Landlord agrees that, without the prior written consent of Agent, it
shall not obtain any consensual lien or security interest that is senior in
priority to the Purchaser’s Security Interest or exercise any rights in the
Personal Property adverse to the interests of Agent and the other Secured
Parties. To the extent that Landlord may have or be entitled to assert against
the Personal Property any statutory, contractual or possessory security interest
or lien, or any right of distraint, levy or execution, against the Personal
Property, such security interest, lien and right are hereby made subject and
subordinate to the Purchaser’s Security Interest in the Personal Property, and
Landlord agrees not to take or institute any action to enforce or realize upon
any such security interest, lien or right without the prior written consent of
Agent. Should Landlord receive any cash or other property from any realization
upon such security interest, lien or right in and to the Personal Property,
Landlord shall hold such cash or property in trust for the benefit of Agent and
the other Secured Parties and shall promptly forward such cash or property to
Agent for application to the Obligations.

 



EXHIBIT J-1

 

 

2.          Landlord agrees that, as among Landlord, Agent and the Purchasers,
the Personal Property shall remain personal property and will not become part of
the Premises.

 

3.          Agent or any of its representatives may, in connection with any
foreclosure or any other action relating to the Personal Property pursuant to
the Security Agreement and upon at least three (3) days’ prior written notice to
Landlord, peaceably enter upon the Premises at any reasonable time during normal
business hours for the purpose of inventorying, securing, taking possession of,
and removing the Personal Property therefrom; provided that, in the event of
termination of the Lease: (a) such period of access shall not exceed thirty (30)
days following Agent’s receipt of written notice of such termination; (b) for
the actual period of access by Agent, Agent will pay to Landlord the amount
payable by the Tenant under the Lease, pro rated on a per diem basis determined
on a thirty (30) day month, and shall provide and retain liability and property
insurance coverage to the extent required by the Lease; and (c) such amounts
payable by Agent to Landlord shall exclude any rent adjustments, indemnity
payments or similar amounts payable under the Lease for default, holdover status
or other similar charges. Agent shall not conduct any repairs, exchange, sale,
rental, or lease of any of the Personal Property within or from the Premises.
Subject to the requirements of this paragraph, Landlord: (i) will not
intentionally hinder Agent’s actions in assembling all Personal Property located
on the Premises; (ii) will permit Agent to remove the Personal Property without
charge; (iii) will grant Agent access to the Premises at reasonable times; and
(iv) will not intentionally hinder Agent’s actions in enforcing its lien on the
Personal Property.

 

4.          Landlord agrees to deliver to Agent a copy of any notice of any
claimed breach or default by Tenant under the Lease at the same time that
Landlord sends such notice to Tenant. Notice shall be delivered at the following
address (or such other address as the Agent notifies the Landlord of in writing)
and shall be effective three (3) days after delivered by certified mail, return
receipt requested, and one (1) day after delivered by nationally recognized
overnight courier service:

 

 CORTLAND CAPITAL MARKET SERVICES LLC 

 225 W. Washington St., 9th Floor 

 Chicago, Illinois 60606 

 

Attention:Legal Department and Ryan Morick



Fax:(312) 376-0751



Email:legal@cortlandglobal.com and ryan.morick@cortlandglobal.com

 

5.          Landlord agrees that in the event of any default by Tenant under the
Lease, Landlord shall allow Agent or the other Secured Parties the opportunity
to cure such default and, upon taking such cure action, the opportunity for
Agent to occupy the Premises and assume the Lease in the place of Tenant and/or
identify a replacement Tenant, provided, however, that: (i) in no event shall
Agent’s or Purchasers’ opportunity to cure exceed the period under the Lease
within which Tenant may cure such default (which time period is specified in the
notice of default); and (ii) this Paragraph 5 shall not impose any duty on Agent
or Purchasers to cure any default of Tenant under the Lease or adopt any
obligations of Tenant under the Lease. In furtherance of the foregoing, Landlord
will not unreasonably withhold its consent to any assignment of the Lease to
Agent or Agent’s designee (including resulting from a change of control).

 



EXHIBIT J-2

 

 

6.          Landlord is the current “Landlord” under the Lease and has not
assigned (or agreed to assign) any interest under the Lease, in whole or in
part. Landlord agrees that in the event that it assigns all or any portion of
its interest in the Lease, it shall cause the assignee to agree to be bound by
the provisions of this Consent.

 

7.          The Lease is in full force and effect. Landlord is not owed any past
due base or additional rental payments from Tenant under the Lease. Neither
Landlord nor, to Landlord’s best knowledge, Tenant is in default under any of
the terms or provisions of the Lease (nor, to Landlord’s best knowledge, does
any fact or condition exist which, with notice or lapse of time or both, would
become such a default). There exists no defense by Landlord to the enforcement
of the Lease by Tenant. Landlord does not presently have any claims,
counter-claims or offsets against Tenant under the Lease. Landlord has not
received any notice, and does not have any knowledge, of any claims,
counter-claims or offsets against Landlord by Tenant under the Lease.

 

8.          This Consent shall be binding upon Landlord, Tenant, Agent and
Purchasers, and their respective successors and assigns, and shall inure to the
benefit of Tenant, Purchasers and Agent and their respective successors and
assigns, and may not be modified, amended or altered, except by writing signed
by Landlord, Tenant, and Agent.

 

[Signature Page Follows]

 

EXHIBIT J-3

 

 

 

IN WITNESS WHEREOF, Landlord has caused this Landlord Consent and Subordination
to be made, executed and delivered the day and year first above written for the
benefit of the Agent and Purchasers.

 



  [LANDLORD]             By:       Name:     Title:  

 

 [Signature Page to Landlord Consent and Waiver]

 

 

 

CONSENT

 

The undersigned Tenant hereby consents to the terms and conditions of this
Landlord’s Consent and Subordination as set forth above.

 



  [_____________________]         By:     Name:   Title:



 

[Signature Page to Landlord Consent and Waiver]



 

 

 

 

EXHIBIT K TO 

NOTE PURCHASE AGREEMENT

 

INTERCOMPANY NOTE

 

Note Number: ______
                                                                  Dated:__________,
20__

 

FOR VALUE RECEIVED, GAMING ACQUISITIONS LIMITED, a limited liability company
formed under the laws of England and Wales (the “Issuer”), INSPIRED
ENTERTAINMENT, INC., a corporation formed under the laws of Delaware
(“Holdings”) and certain Subsidiaries of Holdings (collectively, the “Group
Members” and each, a “Group Member”) which are parties to this subordinated
intercompany note (this “Promissory Note”) promise to pay to the order of such
other Group Member as it makes loans to such Group Member (each Group Member
which borrows money pursuant to this Promissory Note is referred to herein as a
“Payor” and each Group Member which makes loans and advances pursuant to this
Promissory Note is referred to herein as a “Payee”), on demand, in lawful money
as may be agreed upon from time to time by the relevant Payor and Payee, in
immediately available funds and at the appropriate office of the Payee, the
aggregate unpaid principal amount of all loans and advances heretofore and
hereafter made by such Payee to such Payor and any other Indebtedness now or
hereafter owing by such Payor to such Payee as shown either on Schedule A
attached hereto (and any continuation thereof) or in the books and records of
such Payee. The failure to show any such Indebtedness or any error in showing
such Indebtedness shall not affect the obligations of any Payor hereunder.
Capitalized terms used herein but not otherwise defined herein shall have the
meanings given such terms in the Note Purchase Agreement and Guaranty dated as
of August 13, 2018 (as it may be amended, supplemented or otherwise modified,
the “Note Purchase Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among the Issuer,
Holdings, HOLDINGS AND CERTAIN SUBSIDIARIES OF HOLDINGS as Guarantors, the
Purchasers party thereto from time to time and CORTLAND CAPITAL MARKET SERVICES
LLC as the Note Agent and as the Collateral Agent (the “Agent”)

 

The unpaid principal amount hereof from time to time outstanding shall bear
interest at a rate equal to the rate as may be agreed upon in writing from time
to time by the relevant Payor and Payee. Interest shall be due and payable at
such times as may be agreed upon from time to time by the relevant Payor and
Payee. Upon demand for payment of any principal amount hereof, accrued but
unpaid interest on such principal amount shall also be due and payable. Interest
shall be paid in any lawful currency as may be agreed upon by the relevant Payor
and Payee and in immediately available funds. Interest shall be computed as
agreed between the relevant Payor and Payee.

 

Each Payor and any endorser of this Promissory Note hereby waives presentment,
demand, protest and notice of any kind. No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.

 

This Promissory Note has been pledged by each Payee that is a Credit Party to
the Collateral Agent, for the benefit of the Secured Parties, as security for
such Payee’s obligations, if any, under the Credit Documents to which such Payee
is a party. Each Payor acknowledges and agrees that after the occurrence of and
during the continuation of an Event of Default, the Collateral Agent and the
other Secured Parties may exercise all the rights under this Promissory Note of
each Payee that is a Credit Party and will not be subject to any abatement,
reduction, recoupment, defense, setoff or counterclaim available to such Payor.

 

Each Payee agrees that any and all claims of such Payee against any Payor that
is a Credit Party or any endorser of this Promissory Note, or against any of
their respective properties, shall be subordinate and subject in right of
payment to the Secured Obligations (as defined in the Security Agreement) until
all of the Secured Obligations have been performed and paid in full (other than
contingent indemnification obligations not due and payable) and all commitments
to extend credit under any Credit Document have been terminated; provided that
each Payor that is a Credit Party may make payments to the applicable Payee so
long as no Event of Default shall have occurred and be continuing; and provided,
further, that all loans and advances made by a Payee pursuant to this Promissory
Note shall be received by the applicable Payor subject to the provisions of the
Note Purchase Agreement and the other Credit Documents. Notwithstanding any
right of any Payee to ask, demand, sue for, take or receive any payment from any
Payor, all rights, Liens and security interests of such Payee, whether now or
hereafter arising and howsoever existing, in any assets of any Payor (whether
constituting part of the security or collateral given to any Secured Party to
secure payment of all or any part of the Secured Obligations or otherwise) shall
be and hereby are subordinated to the rights of the Secured Parties in such
assets. Except as expressly permitted by the Note Purchase Agreement and the
other Credit Documents, the Payees shall have no right to possession of any such
asset or to foreclose upon, or exercise any other remedy in respect of, any such
asset, whether by judicial action or otherwise, unless and until all of the
Secured Obligations shall have been performed and Paid in Full (other than
contingent indemnification obligations not due and payable) and all commitments
have expired or been terminated.

 



EXHIBIT K-1

 

 

After the occurrence of and during the continuation of an Event of Default, if
all or any part of the assets of any Payor, or the proceeds thereof, are subject
to any distribution, division or application to the creditors of any Payor,
whether partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding, or if the business of any Payor
is dissolved or if (except as expressly permitted by the Note Purchase Agreement
and the Credit Documents) all or substantially all of the assets of any Payor
are sold, then, and in any such event, any payment or distribution of any kind
or character, whether in cash, securities or other investment property, or
otherwise, which shall be payable or deliverable upon or with respect to any
indebtedness of such Payor to any Payee (“Payor Indebtedness”) shall be paid or
delivered directly to the Agent for application, in accordance with the
Intercreditor Agreement, to any of the Secured Obligations, due or to become
due, until the date on which the Secured Obligations shall have been performed
and Paid in Full in cash (other than contingent indemnification obligations for
which no claim has been made) and all commitments to extend credit under any
Credit Document shall have expired or been terminated. After the occurrence of
and during the continuation of an Event of Default, each Payee that is a Credit
Party irrevocably authorizes, empowers and appoints the Agent as such Payee’s
attorney-in-fact (which appointment is coupled with an interest and is
irrevocable) to demand, sue for, collect and receive every such payment or
distribution and give acquittance therefor and to make and present for and on
behalf of such Payee such proofs of claim and take such other action, in the
Agent’s own names or in the name of such Payee or otherwise, as the Agent may
deem reasonably necessary for the enforcement of this Promissory Note. After the
occurrence of and during the continuation of an Event of Default, each Payee
that is a Credit Party also agrees to execute, verify, deliver and file any such
proofs of claim in respect of the Payor Indebtedness reasonably requested by the
Agent. After the occurrence of and during the continuation of an Event of
Default, the Agent may vote such proofs of claim in any such proceeding (and the
applicable Payee shall not be entitled to withdraw such vote), receive and
collect any and all dividends or other payments or disbursements made on Payor
Indebtedness in whatever form the same may be paid or issued and apply the same
on account of any of the Secured Obligations in accordance with the Note
Purchase Agreement. Upon the occurrence and during the continuation of any Event
of Default, should any payment, distribution, security or other investment
property or instrument or any proceeds thereof be received by any Payee that is
a Credit Party upon or with respect to Payor Indebtedness owing to such Payee
prior to such time as the Secured Obligations have been performed and paid in
full in cash (other than contingent indemnification obligations not due and
payable) and all commitments to extend credit under any Credit Document have
expired or been terminated, such Payee that is a Credit Party shall receive and
hold the same for the benefit of the Secured Parties, and shall forthwith
deliver the same to the Agent, for the benefit of the Secured Parties, in
precisely the form received (except for the endorsement or assignment of such
Payee where necessary or advisable in the Agent’s judgment), for application to
any of the Secured Obligations in accordance with the Note Purchase Agreement,
due or not due, and, until so delivered, the same shall be segregated from the
other assets of such Payee for the benefit of the Secured Parties. Upon the
occurrence and during the continuance of an Event of Default, if such Payee
fails to make any such endorsement or assignment to the Agent, the Collateral
Agent or any of its officers, employees or representatives are hereby
irrevocably authorized to make the same. Each Payee that is a Credit Party
agrees that until the Secured Obligations have been performed and paid in full
in cash (other than contingent indemnification obligations not due and payable)
and all commitments to extend credit under any Credit Document have expired or
been terminated, such Payee will not (i) assign or transfer, or agree to assign
or transfer, to any Person (other than in favor of the Collateral Agent for the
benefit of the Secured Parties pursuant to the Security Agreement or otherwise)
any claim such Payee has or may have against any Payor, (ii) upon the occurrence
and during the continuance of an Event of Default, discount or extend the time
for payment of any Payor Indebtedness, or (iii) otherwise amend, modify,
supplement, waive or fail to enforce any provision of this Promissory Note.

 



EXHIBIT K-2

 

 

The Secured Parties shall be third party beneficiaries hereof and shall be
entitled to enforce the subordination and other provisions hereof.

 

Notwithstanding anything to the contrary contained herein, in any other Credit
Document or in any other promissory note or instrument, this Promissory Note
shall not be deemed replaced, superseded or in any way modified by any such
other promissory note or instrument entered into on or after the date hereof
which purports to create or evidence any loan or advance by any Group Member to
any other Group Member.

 

THIS PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES
THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF
THE STATE OF NEW YORK.

 

From time to time after the date hereof, additional Subsidiaries of the Group
Members may become parties hereto by executing a counterpart signature page to
this Promissory Note (each additional Subsidiary, an “Additional Payor”). Upon
delivery of such counterpart signature page to the Payees, notice of which is
hereby waived by the other Payors, each Additional Payor shall be a Payor and
shall be as fully a party hereto as if such Additional Payor were an original
signatory hereof. Each Payor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Payor hereunder. This Promissory Note shall be fully effective as to any
Payor that is or becomes a party hereto regardless of whether any other Person
becomes or fails to become or ceases to be a Payor hereunder.

 

This Promissory Note may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

[Signature Page Follows]

 

EXHIBIT K-3

 

 

 

IN WITNESS WHEREOF, each Payor and Payee has caused this Promissory Note to be
executed and delivered by its proper and duly authorized officer as of the date
set forth above.

 

  [________________]             By:       Name:     Title:  

  



  [________________]             By:       Name:     Title:  



 



  [________________]         By:       Name:     Title:

 



  [________________]1         By:       Name:     Title:

 



 

1 Create more signature blocks as necessary

 



[Signature Page to Intercompany Promissory Note] 



 

 

 

 

Schedule A

 

TRANSACTIONS UNDER PROMISSORY NOTE

 

Date Name of Payor Name of Payee Amount of Advance This Date Amount of Principal
Paid This Date Outstanding Principal Balance from Payor to Payee This Date
Notation Made By                                                                
                                                                               
                                                                               
                                                                               
                               

 

EXHIBIT K A-1

 


ENDORSEMENT

 

FOR VALUE RECEIVED, each of the undersigned does hereby sell, assign and
transfer to ________________________ all of its right, title and interest in and
to the Intercompany Note, dated August 13, 2018 (as amended, supplemented or
otherwise modified from time to time, the “Promissory Note”, the terms defined
therein and not otherwise defined herein being used herein as therein defined),
made by GAMING ACQUISITIONS LIMITED, a limited liability company formed under
the laws of England and Wales (the “Issuer”), INSPIRED ENTERTAINMENT, INC., a
corporation formed under the laws of Delaware (“Holdings”) and certain
Subsidiaries of Holdings or any other Person that is or becomes a party thereto,
and payable to the undersigned. This endorsement is intended to be attached to
the Promissory Note and, when so attached, shall constitute an endorsement
thereof.

 

The initial undersigned shall be the Group Members party to the Note Purchase
Agreement and the Credit Documents on the date of the Promissory Note. From time
to time after the date thereof, each additional Subsidiary of the Group Members
that becomes party to the Note Purchase Agreement and/or the Credit Documents
shall become a signatory to this endorsement by executing a counterpart
signature page to this endorsement. Upon delivery of such counterpart signature
page, notice of which is hereby waived by the undersigned, each such Subsidiary
shall be a signatory to this endorsement as if such Subsidiary were an original
signatory hereof. Each Payee expressly agrees that its obligations arising under
the Promissory Note and hereunder shall not be affected or diminished by the
addition or release of any other Payee under the Promissory Note or hereunder.
This endorsement shall be fully effective as to any Payee that is or becomes a
signatory hereto regardless of whether any other Person becomes or fails to
become or ceases to be a Payee to the Promissory Note or hereunder. 

 



  Dated:  

 

  [_____________]             By:       Name:     Title:  

 



  [_____________]10             By:       Name:     Title  

 

 

10 Add more signature blocks as necessary

 

APPENDIX B-1